Exhibit 10.1

 

Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Asterisks denote such omissions.

 

 

VER. EQ.5/8/00

 

RESTATEMENT - EXECUTION COPY
TLO: KS/LN

 

MASSACHUSETTS INSTITUTE OF TECHNOLOGY

 

AND

 

MOMENTA PHARMACEUTICALS, INC.

 

AMENDED AND RESTATED
EXCLUSIVE PATENT LICENSE AGREEMENT

M.I.T.’s offer of this agreement is open until November 15, 2002

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

R E C I T A L S

2

1.

Definitions

3

2.

Grant of Rights

7

3.

COMPANY Diligence Obligations

8

4.

Royalties and Payment Terms

9

5.

Reports and Records

12

6.

Patent Prosecution

13

7.

Infringement

14

8.

Indemnification and Insurance

15

9.

Representations or Warranties

16

10.

  Assignment

17

11.

  General Compliance with Laws

17

12.

  Termination

17

13.

  Dispute Resolution

18

14.

  Miscellaneous

19

APPENDIX A

21

APPENDIX B

22

APPENDIX C

24

APPENDIX D

26

APPENDIX E

28

APPENDIX F

29

APPENDIX G

30

 

ii

--------------------------------------------------------------------------------


 

VER. EQ.5/8/00

 

MASSACHUSETTS INSTITUTE OF TECHNOLOGY
AMENDED AND RESTATED EXCLUSIVE PATENT LICENSE AGREEMENT

 

This Agreement, effective as of the date set forth above the signatures of the
parties below (the “EFFECTIVE DATE”), is between the Massachusetts Institute of
Technology (“M.I.T.”), a Massachusetts corporation, with a principal office at
77 Massachusetts Avenue, Cambridge, MA 02139-4307 and Momenta Pharmaceuticals,
Inc., formerly Mimeon, Inc. (“COMPANY”), a Delaware corporation, with a
principal place of business at 43 Moulton Street, Cambridge, MA 02138.

 

R E C I T A L S

 

WHEREAS, M.I.T. and COMPANY are parties to that Exclusive Patent License
Agreement, dated as of December 31, 2001 (the “ORIGINAL EFFECTIVE DATE”), with
respect to certain of the PATENT RIGHTS (the “ORIGINAL AGREEMENT”); and

 

WHEREAS, the parties wish to amend and restate the ORIGINAL AGREEMENT, in
accordance with Section 14.4 thereof, to reflect the terms and conditions
herein, the ORIGINAL AGREEMENT is hereby amended and restated in its entirety to
read as follows.

 

WHEREAS, M.I.T. is the owner or a joint owner of certain PATENT RIGHTS (as later
defined herein) relating to:

 

M.I.T. CASE NO. [**];

 

M.I.T. CASE NO. [**];

 

M.I.T. CASE NO. [**];

 

M.I.T. CASE NO. [**];

 

M.I.T. CASE NO. [**];

 

M.I.T. CASE NO. [**];

 

M.I.T. CASE NO. [**];

 

M.I.T. CASE NO. [**];

 

M.I.T. CASE NO. [**];

 

M.I.T. CASE NO. [**];

 

M.I.T. CASE NO. [**];

 

M.I.T. CASE NO. [**];

 

M.I.T. CASE NO. [**];

 

M.I.T. CASE NO. [**];

 

M.I.T. CASE NO[**];

 

and has the right to grant licenses under its interest in said PATENT RIGHTS,
subject only to a royalty-free, nonexclusive non-transferable license to
practice the PATENT RIGHTS granted to the United States Government for
government purposes;

 

WHEREAS, M.I.T. is the sole owner of the PATENT RIGHTS for M.I.T. Case Nos.
[**].

 

2

--------------------------------------------------------------------------------


 

WHEREAS, M.I.T. and the [**] jointly own the PATENT RIGHTS for M.I.T. Case [**]
and have signed a joint invention agreement that appoints the M.I.T. Technology
Licensing Office as the sole and exclusive agent for licensing such PATENT
RIGHTS;

 

WHEREAS, M.I.T. and the [**] jointly own the PATENT RIGHTS for M.I.T. Case No.
[**] and M.I.T. has contacted [**] for its authorization to act as its agent for
the purposes of licensing [**] rights in the intellectual property of M.I.T.
Case No. [**] in return for a share in royalties;

 

WHEREAS, [**] and [**], who are inventors of certain of the PATENT RIGHTS and
are current employees of M.I.T., and [**], who is an inventor of certain of the
PATENT RIGHTS and was a former employee of M.I.T., have acquired equity in
COMPANY not resulting from this Agreement, the Conflict of Interest Avoidance
Statements of the Drs. [**] are attached as EXHIBITS A-1, A-2 AND A-3,
respectively, hereto;

 

WHEREAS, [**], who are inventors of certain of the PATENT RIGHTS, have acquired
equity in COMPANY not resulting from this Agreement, the Waivers of
Participation in M.I.T.’s institutional equity share are attached as EXHIBITS
B-1, B-2 AND B-3, respectively, hereto;

 

WHEREAS, M.I.T.’s Vice President for Research approved that [**], who are
inventors of certain of the PATENT RIGHTS and are current employees of M.I.T.,
and [**] who is an inventor of certain of the PATENT RIGHTS and was a former
employee of M.I.T., hold equity in COMPANY and that M.I.T. accept and hold
equity as partial consideration for the rights and licenses granted under this
Agreement;

 

WHEREAS, M.I.T. desires to have the PATENT RIGHTS developed and commercialized
to benefit the public and is willing to grant a license thereunder;

 

WHEREAS, COMPANY has represented to M.I.T., to induce M.I.T. to enter into this
Agreement, that COMPANY shall commit itself to a thorough, vigorous and diligent
program of exploiting the PATENT RIGHTS so that public utilization shall result
therefrom; and

 

WHEREAS, COMPANY desires to obtain a license under the PATENT RIGHTS upon the
terms and conditions hereinafter set forth.

 

NOW, THEREFORE, M.I.T. and COMPANY hereby agree as follows:

 

1. DEFINITIONS.

 

1.1           “AFFILIATE” shall mean any legal entity (such as a corporation,
partnership, or limited liability company) that is controlled by COMPANY. For
the purposes of this definition, the term “control” means (i) beneficial
ownership of at least fifty percent (50%) of the voting securities of a
corporation or other business organization with voting securities or (ii) a
fifty percent (50%) or greater interest in the net assets or profits of a
partnership or other business organization without voting securities.

 

1.2           “CORPORATE PARTNER” shall mean:

 

a)             any entity which agrees to compensate (either in cash or
non-cash) COMPANY for any one or more of the rights to market, distribute, sell,
use, and/or transfer LICENSED PRODUCTS and/or LICENSED PROCESSES; or

 

b)            any entity which agrees to compensate (either in cash or non-cash)
COMPANY for the right to incorporate LICENSED PRODUCTS in its own drug delivery
system(s) and for any one or more of the rights to market, distribute, sell,
use, and/or transfer the resulting combination; or

 

c)             any entity which agrees to compensate (either in cash or
non-cash) COMPANY for the right to attach its own biologically active agent(s)
to LICENSED PRODUCTS and for any one or more of the rights to market,
distribute, sell, use, and/or transfer the resulting combination.

 

Any CORPORATE PARTNER, as defined in this Section, that also receives a
sublicense of the PATENT RIGHTS shall also be considered a SUBLICENSEE.

 

3

--------------------------------------------------------------------------------


 

1.3           “CORPORATE PARTNER INCOME” shall mean any payments that COMPANY or
an AFFILIATE receives from a CORPORATE PARTNER in consideration for the rights
described in Section 1.2, including without limitation license fees, MILESTONE
PAYMENTS, license maintenance fees, and other payments, but specifically
excluding royalties on NET SALES. Payments received by COMPANY for the purchase
or sale of equity in COMPANY at a price up to and including the FAIR MARKET
VALUE are excluded from this definition. The amount of such payment which
exceeds the FAIR MARKET VALUE is included in this definition. Bona fide RESEARCH
SUPPORT PAYMENTS are excluded from this definition. Bona fide payments to
COMPANY or AFFILIATES from a CORPORATE PARTNER for rights other than those
described in Section 1.2 are excluded from this definition.

 

1.4           “DISCOVERED PRODUCT” shall mean any product identified by the use
of LICENSED PRODUCTS or LICENSED PROCESSES when the product itself or the
manufacture of such product does not infringe PATENT RIGHTS.

 

1.5           “DISCOVERED PRODUCT NET SALES” shall mean gross amounts billed by
COMPANY and its AFFILIATES and SUBLICENSEES for DISCOVERED PRODUCTS, calculated
in accordance with Section 1.19, except that (a) the term “DISCOVERED PRODUCTS”
shall be substituted for any references to “LICENSED PRODUCTS” and/or “LICENSED
PROCESSES” and the reference to the exclusion of sales of DISCOVERED PRODUCTS
shall not apply.

 

1.6           “FAIR MARKET VALUE” of a share of Common Stock or other security
of the COMPANY (a “SECURITY”) shall be the highest price per share that the
COMPANY could reasonably be expected to obtain from a willing buyer (not a
current employee or director) for shares of such SECURITY sold by the COMPANY,
from authorized but unissued shares, as determined in good faith by the Board of
Directors of the COMPANY, unless the COMPANY shall become subject to a merger,
acquisition or other consolidation pursuant to which the COMPANY is not the
surviving party, in which case the current fair market value of a share of such
SECURITY shall be deemed to be the value received by the holders of the such
SECURITY for each share of such SECURITY pursuant to the COMPANY’s acquisition.

 

1.7           “FIELD ALL BUT MACHINES” shall mean all fields of use except for
the FIELD SEQUENCING MACHINES.

 

1.8           “FIELD HEPARINASE” shall mean all fields of use except for human
use of heparinases as therapeutics in pharmaceutical compositions and except for
FIELD SEQUENCING MACHINES.

 

1.9           “FIELD MANUFACTURING” shall mean the use of heparinases in the
commercial manufacture, quality assurance, and/or quality control of commercial
products.

 

1.10         “FIELD SEQUENCING MACHINES” shall mean the commercial sale or
leasing of sequencing machines, including the performance of sequencing
services, but only to the extent such sequencing services are (a) required for
the seller or lessor of such a sequencing machine to develop or manufacture such
sequencing machine; or (b) performed by the purchaser of such a sequencing
machine using the sequencing machine. The development, performance and provision
of sequencing services apart from the development, manufacture or use of a
commercially sold sequencing machine are not included within this field.

 

1.11         “FIELD THERAPEUTICS” shall mean for

 

(a)           internal use in the discovery and development of therapeutic
compounds; and

 

(b)           the clinical testing, manufacture and sale of therapeutic
compounds. This field shall not include the sale of research reagents or of
synthesis machines.

 

1.12         “IMPROVEMENT” shall mean any patentable invention, or group of
patentable inventions so linked as to form a single general inventive concept
(as general inventive concept is described in Rule 13 of the Regulations under
the Patent Cooperation Treaty), disclosed to the M.I.T. Technology Licensing
Office, made under M.I.T. research programs in which either [**] is the
principal investigator, within three (3) years of the ORIGINAL EFFECTIVE DATE of
this Agreement, and which are dominated by the claims of the PATENT RIGHTS for
which exclusive rights are granted in Section 2.2, and which shall be practiced
by COMPANY only in the fields for which exclusive rights are granted in Section
2.2.

 

1.13         “IND” shall mean an investigational new drug application (Form FDA
1571), or any successor form or foreign equivalent.

 

4

--------------------------------------------------------------------------------


 

1.14         “KNOW-HOW” shall mean M.I.T.-owned technical information, research
results and data that is not protected by patent or by copyright nor intended to
be protected by patent or copyright and is useful for the effective exercise or
use of the PATENT RIGHTS or effective commercialization of LICENSED PRODUCTS or
LICENSED PROCESSES.

 

1.15         “LICENSED PROCESS” shall mean any process that, absent the license
granted hereunder, would infringe one or more claims of the PATENT RIGHTS or
which uses a LICENSED PRODUCT.

 

1.16         “LICENSED PRODUCT” shall mean any product or part thereof that:

 

(a)           absent the license granted hereunder, would infringe one or more
claims of the PATENT RIGHTS; or

 

(b)           is manufactured by using a LICENSED PROCESS or that, when used,
practices a LICENSED PROCESS.

 

1.17         “MILESTONE PAYMENTS” shall mean a payment to COMPANY or AFFILIATE
from a CORPORATE PARTNER or SUBLICENSEE due upon achievement of an agreed upon
technical, business, or regulatory milestone pertaining to the research,
development or commercialization of LICENSED PRODUCTS or LICENSED PROCESSES.
Illustrative examples of such milestones include, but are not limited to: using
LICENSED PRODUCTS to deliver a certain drug in a living animal, delivery of a
sample LICENSED PRODUCT customized to the requirements of the CORPORATE PARTNER
or SUBLICENSEE, and obtaining regulatory approval for a LICENSED PRODUCT.
Payments received by COMPANY for the purchase or sale of equity in COMPANY at a
price up to and including the FAIR MARKET VALUE are excluded from this
definition. The amount of such payment which exceeds the FAIR MARKET VALUE is
included in this definition. Bona fide RESEARCH SUPPORT PAYMENTS are excluded
from this definition. Bona fide payments to COMPANY or AFFILIATES from a
CORPORATE PARTNER or SUBLICENSEE for rights other than those licensed hereunder
are excluded from this definition.

 

1.18         “NDA” shall mean a new drug application (Form FDA 356h), or any
successor form or foreign equivalent.

 

1.19         “NET SALES” shall mean the gross amount billed by COMPANY and its
AFFILIATES and SUBLICENSEES for LICENSED PRODUCTS and LICENSED PROCESSES, less
the following:

 

(i)            customary trade, quantity, or cash discounts to the extent
actually allowed and taken;

 

(ii)           amounts repaid or credited by reason of rejection or return;

 

(iii)          to the extent separately stated on purchase orders, invoices, or
other documents of sale, any taxes or other governmental charges levied on the
production, sale, transportation, delivery, or use of a LICENSED PRODUCT or
LICENSED PROCESS which is paid by or on behalf of COMPANY; and

 

(iv)          outbound transportation costs prepaid or allowed and costs of
insurance in transit.

 

No deductions shall be made for commissions paid to individuals whether they be
with independent sales agencies or regularly employed by COMPANY and on its
payroll, or for cost of collections. NET SALES shall occur on the earlier of
receipt of payment or ninety (90) days after the date of billing for a LICENSED
PRODUCT or LICENSED PROCESS. If a LICENSED PRODUCT or a LICENSED PROCESS is
distributed at a discounted price that is substantially lower than the customary
price charged by COMPANY, or distributed for non-cash consideration (whether or
not at a discount), NET SALES shall be calculated based on the non-discounted
amount of the LICENSED PRODUCT or LICENSED PROCESS charged to an independent
third party during the same REPORTING PERIOD or, in the absence of such sales,
on the fair market value of the LICENSED PRODUCT or LICENSED PROCESS. In the
event that a LICENSED PROCESS is provided or a LICENSED PRODUCT is sold in
combination with one or more processes or products which are not LICENSED
PROCESSES or LICENSED PRODUCTS, NET SALES shall mean the amount billed by
COMPANY or its AFFILIATES and SUBLICENSEES on sales of the combination process
or product less the deductions set forth above and multiplied by a proration
factor that is determined by the parties in good faith based on the relative
market prices of each component of the combination process. Sales or other
transfers between or among COMPANY and any of its AFFILIATES for the purpose of
subsequent resale to third parties shall not be included in the calculation of
NET SALES. In the event of a

 

5

--------------------------------------------------------------------------------


 

sale or transfer between the COMPANY and one of its SUBLICENSEES for the purpose
of subsequent resale to third parties, the subsequent resales to third parties
shall not be included in the calculation of NET SALES.

 

NET SALES shall not include DISCOVERED PRODUCT NET SALES.

 

1.20         “PATENT RIGHTS” shall mean:

 

(a)           the United States and international patents listed on APPENDICES A
THROUGH E;

 

(b)           the United States and international patent applications and/or
provisional applications listed on Appendices A through E; and the resulting
patents;

 

(c)           any patent applications resulting from the provisional
applications listed on APPENDICES A THROUGH E;, and any divisionals,
continuations, continuation-in-part applications, and continued prosecution
applications (and their relevant international equivalents) of the patent
applications listed on APPENDICES A THROUGH E; and of such patent applications
that result from the provisional applications listed on Appendices A through E,
to the extent the claims are directed to subject matter specifically described
in the patent applications listed on APPENDICES A THROUGH E, and the resulting
patents;

 

(d)           any patents resulting from reissues, reexaminations, or extensions
(and their relevant international equivalents) of the patents described in (a),
(b), and (c) above; and

 

(e)           international (non-United States) patent applications and
provisional applications filed after the ORIGINAL EFFECTIVE DATE and the
relevant international equivalents to divisionals, continuations,
continuation-in-part applications and continued prosecution applications of the
patent applications to the extent the claims are directed to subject matter
specifically described in the patents or patent applications referred to in (a),
(b), (c), and (d) above, and the resulting patents.

 

1.21         “PATENT RIGHTS CASE [**]” shall mean the PATENT RIGHTS listed on
APPENDIX A.

 

1.22         “PATENT RIGHTS CASE [**] BACKGROUND” shall mean the PATENT RIGHTS
listed on APPENDIX B.

 

1.23         “PATENT RIGHTS HEPARIN” shall mean the PATENT RIGHTS listed on
APPENDIX C.

 

1.24         “PATENT RIGHTS HEPARINASE” shall mean the PATENT RIGHTS listed in
APPENDIX D.

 

1.25         “PATENT RIGHTS MASSPEC” shall mean the PATENT RIGHTS listed on
APPENDIX E.

 

1.26         “REPORTING PERIOD” shall begin on the first day of each calendar
quarter and end on the last day of such calendar quarter.

 

1.27         RESEARCH SUPPORT PAYMENTS” shall mean payments to COMPANY or
AFFILIATE from a CORPORATE PARTNER or SUBLICENSEE that are expressly intended
only to fund or pay for equipment, supplies, employees, full time consultants,
research, products, services or expenses incurred or to be incurred on behalf of
that CORPORATE PARTNER or SUBLICENSEE.

 

1.28         “SUBLICENSE INCOME” shall mean any payments that COMPANY or an
AFFILIATE receives from a SUBLICENSEE in consideration of a sublicense of the
rights granted COMPANY and AFFILIATES under Section 2.1, including without
limitation license fees, license maintenance fees, and other payments, but
specifically excluding MILESTONE PAYMENTS and royalties on NET SALES. Payments
received by COMPANY for the purchase or sale of equity in COMPANY at a price up
to and including the FAIR MARKET VALUE are excluded from this definition. The
amount of such payment which exceeds the FAIR MARKET VALUE is included in this
definition. Bona fide RESEARCH SUPPORT PAYMENTS are excluded from this
definition. Bona fide payments to COMPANY or AFFILIATES from a SUBLICENSEE for
rights other than those granted under Section 2.1 are excluded from this
definition.

 

1.29         “SUBLICENSEE” shall mean any non-AFFILIATE sublicensee of the
rights granted COMPANY under Section 2.1.

 

6

--------------------------------------------------------------------------------


 

1.30         “TERM” shall mean the term of this Agreement, which shall commence
on the EFFECTIVE DATE and shall remain in effect until the expiration or
abandonment of all issued patents and filed patent applications within the
PATENT RIGHTS, unless earlier terminated in accordance with the provisions of
this Agreement.

 

1.31         “UNGRANTED OPTIONS” shall mean the number of securities reserved
for issuance pursuant to any COMPANY stock or stock option plan in effect on the
date of calculation that is in excess of 15% of the Company’s issued and
outstanding shares of Common Stock on the date of calculation.

 

2. GRANT OF RIGHTS.

 

2.1           LICENSE GRANTS. Subject to the terms of this Agreement, M.I.T.
hereby grants to COMPANY and its AFFILIATES for the TERM a worldwide,
royalty-bearing license to develop, make, have made, use, sell, offer to sell,
lease, and import LICENSED PRODUCTS and to develop and perform LICENSED
PROCESSES (which the parties acknowledge may result in the identification of
DISCOVERED PRODUCTS) under M.I.T.’s rights in:

 

(a)           PATENT RIGHTS HEPARIN and PATENT RIGHTS MASSPEC for FIELD ALL BUT
MACHINES;

 

(b)           PATENT RIGHTS CASE [**] for FIELD THERAPEUTICS;

 

(c)           PATENT RIGHTS CASE [**] BACKGROUND to enable (and only to enable)
the practice of PATENT RIGHTS CASE [**]; and

 

(d)           PATENT RIGHTS HEPARINASE for FIELD HEPARINASE.

 

In addition, subject only to the terms of any sponsorship agreement under which
an IMPROVEMENT invention was made, M.I.T. hereby grants to COMPANY a first
option to add IMPROVEMENTS to the PATENT RIGHTS, only in the fields for which
exclusive rights are granted in Section 2.2, for six months after COMPANY has
been notified of the existence of each such IMPROVEMENT. Within one month after
the M.I.T. Technology Licensing Office receives disclosure of any IMPROVEMENT,
and to the extent that the IMPROVEMENT is available for licensing under the
terms of any sponsorship agreement, M.I.T shall notify COMPANY in writing of
such IMPROVEMENT, furnishing COMPANY a copy of the invention disclosure and any
related patent applications. COMPANY may exercise its right to add such
IMPROVEMENT to the PATENT RIGHTS within six months after receipt of M.I.T’s
notice by so notifying M.I.T. in writing and paying M.I.T. a fee of [**] Dollars
($[**]) per invention disclosure covering IMPROVEMENTS. Upon COMPANY’s exercise
of such right, the Appendix of this Agreement that describes the PATENT RIGHTS
that dominate the IMPROVEMENT shall be deemed to have been amended to add the
invention disclosure (and any related patent applications) covering such
IMPROVEMENT, and such IMPROVEMENT and any resulting patent applications and
patents shall thereafter be included in PATENT RIGHTS for all purposes of this
Agreement, without any additional fee, other than the [**] Dollar fee referred
to in the previous sentence, and M.I.T. shall provide COMPANY with an updated
APPENDIX C OR D for its records.

 

2.2           EXCLUSIVITY. In order to establish an exclusive period for COMPANY
and its AFFILIATES, M.I.T. agrees that it shall not grant any other license for
PATENTS RIGHTS HEPARIN in FIELD ALL BUT MACHINES or under the PATENT RIGHTS
HEPARINASE in FIELD MANUFACTURING to develop, make, have made, use, sell, lease
and import LICENSED PRODUCTS or to develop and perform LICENSED PROCESSES during
the TERM.

 

2.3           SUBLICENSES.

 

(a)           COMPANY shall have the right to grant sublicenses of its rights
under Section 2.1, except that COMPANY may only grant sublicenses of PATENT
RIGHTS CASE [**] and PATENT RIGHTS CASE [**] BACKGROUND to third parties in
connection with other licenses from COMPANY to third parties for rights to use
molecules that are (i) discovered, developed and/or tested by COMPANY, and (ii)
the subject of (A) patent rights held by or licensed to COMPANY, or (B) an NDA
filed by COMPANY.

 

(b)           COMPANY shall incorporate terms and conditions into its sublicense
agreements sufficient to enable COMPANY to comply with this Agreement. COMPANY
shall promptly furnish M.I.T. with a fully signed photocopy of any sublicense
agreement.

 

7

--------------------------------------------------------------------------------


 

(c)           Upon termination of this Agreement for any reason, any SUBLICENSEE
not then in default shall have the right to seek a license from M.I.T. M.I.T.
agrees to negotiate such licenses in good faith under reasonable terms and
conditions.

 

2.4           U.S. MANUFACTURING. To the extent required by law, COMPANY agrees
that any LICENSED PRODUCTS used or sold in the United States will be
manufactured substantially in the United States.

 

2.5           RETAINED RIGHTS.

 

(a)           M.I.T. M.I.T. retains the right to practice under the PATENT
RIGHTS for research, teaching, and educational purposes. In addition, in
accordance with the NIH Guidelines for Patenting of Research Tools, M.I.T.
retains the right to grant to not-for-profit institutions, nonexclusive,
non-transferable licenses under the PATENT RIGHTS HEPARIN for use as research
tools and for research purposes only, specifically not including manufacturing,
quality assurance, quality control, and clinical testing of commercial products
or characterization of a marketed product for commercial purposes.

 

(b)           FEDERAL GOVERNMENT. COMPANY acknowledges that the U.S. federal
government retains a royalty-free, non-exclusive, non-transferable license to
practice any government-funded invention claimed in any PATENT RIGHTS as set
forth in 35 U.S.C. Sections 201-211, and the regulations promulgated thereunder,
as amended, or any successor statutes or regulations.

 

2.7           NO ADDITIONAL RIGHTS. Nothing in this Agreement shall be construed
to confer any rights upon COMPANY by implication, estoppel, or otherwise as to
any technology or patent rights of M.I.T. or any other entity other than the
PATENT RIGHTS, regardless of whether such technology or patent rights shall be
dominant or subordinate to any PATENT RIGHTS. Notwithstanding the forgoing,
M.I.T. acknowledges that COMPANY made use of the PATENT RIGHTS and KNOW-HOW for
research purposes before the EFFECTIVE DATE, and M.I.T. agrees that such use was
permitted and that COMPANY shall have no obligations or liabilities to M.I.T.
with respect to such use. In addition COMPANY shall have no obligations or
liabilities to M.I.T. for any future use of any KNOW-HOW that COMPANY has or
will acquire during the TERM.

 

3. COMPANY DILIGENCE OBLIGATIONS.

 

3.1           DILIGENCE REQUIREMENTS. COMPANY shall use diligent efforts, or
shall cause its AFFILIATES and SUBLICENSEES to use diligent efforts, to develop
LICENSED PRODUCTS, DISCOVERED PRODUCTS or LICENSED PROCESSES and to introduce
LICENSED PRODUCTS, DISCOVERED PRODUCTS or LICENSED PROCESSES into the commercial
market; thereafter, COMPANY or its AFFILIATES or SUBLICENSEES shall make
LICENSED PRODUCTS, DISCOVERED PRODUCTS or LICENSED PROCESSES reasonably
available to the public. Specifically, COMPANY or AFFILIATE or SUBLICENSEE shall
fulfill the following obligations.

 

(a)           Within sixty (60) days after the end of each calendar year,
COMPANY shall furnish M.I.T. with a written report (consistent with Section
5.1(a)) on the progress of its efforts during the immediately preceding calendar
year to develop and commercialize LICENSED PRODUCTS, DISCOVERED PRODUCTS and
LICENSED PROCESSES.

 

(b)           COMPANY shall permit an in-plant inspection by M.I.T. on or before
July 1, 2002 and thereafter permit in-plant inspections by M.I.T. at regular
intervals with at least twelve (12) months between each such inspection.

 

(c)           COMPANY shall have raised since inception at least one million
Dollars ($1,000,000) by May 1, 2003 from the sale of COMPANY’s equity securities
for its own account.

 

(d)           In the aggregate, COMPANY shall have raised since inception at
least four million dollars ($4,000,000) by November 1, 2004 from the sale of
COMPANY’s equity securities for its own account and from funding from CORPORATE
PARTNERS or SUBLICENSEES.

 

(e)           COMPANY shall fund, or shall cause its AFFILIATES to fund no less
than Two Hundred Fifty Thousand Dollars ($250,000) toward the research,
development or commercialization of LICENSED PRODUCTS, DISCOVERED PRODUCTS
and/or LICENSED PROCESSES in each calendar year (pro-rated for partial years)
beginning in the calendar year 2001 and ending with calendar year 2004.

 

8

--------------------------------------------------------------------------------


 

(f)            COMPANY shall fund, or shall cause its AFFILIATES to fund, no
less than one million Dollars ($1,000,000) toward the research, development or
commercialization of LICENSED PRODUCTS, DISCOVERED PRODUCTS and/or LICENSED
PROCESSES in each calendar year (pro-rated for partial years) beginning in
calendar year 2005 and ending with the first commercial sale of a LICENSED
PRODUCT or first commercial performance of a LICENSED PROCESS.

 

(g)           COMPANY shall begin, or shall cause its AFFILIATES, CORPORATE
PARTNERS or SUBLICENSEE to begin, by December 31, 2003, animal studies of a
LICENSED PRODUCT, DISCOVERED PRODUCT or LICENSED PROCESS suitable for the filing
of an IND.

 

(h)           COMPANY shall file, or shall cause its AFFILIATES, CORPORATE
PARTNERS or SUBLICENSEE to file, an IND for a LICENSED PRODUCT, DISCOVERED
PRODUCT or a LICENSED PROCESS by December 31, 2004.

 

(i)            COMPANY shall file, or shall cause its AFFILIATES, CORPORATE
PARTNERS or SUBLICENSEE to file, an NDA for a LICENSED PRODUCT, DISCOVERED
PRODUCT or LICENSED PROCESS by December 31, 2012.

 

(j)            COMPANY shall make, or shall cause its AFFILIATES, SUBLICENSEES,
or CORPORATE PARTNERS to make, a first commercial sale of a LICENSED PRODUCT
and/or a DISCOVERED PRODUCT and/or a first commercial performance of a LICENSED
PROCESS on or before June 1, 2013.

 

(k)           COMPANY shall make NET SALES and DISCOVERED PRODUCT NET SALES
according to the following schedule:

 

2013

 

$

500,000;

 

2014

 

$

2,000,000;

 

2015 and each year thereafter

 

$

5,000,000.

 

 

In the event that M.I.T. determines that COMPANY has failed to fulfill any of
its obligations under this Article 3 and fails to cure such breach within ninety
(90) days after receiving written notice thereof, provided such notice expressly
refers to this Section 3.1 and M.I.T.’s right of conversion, then M.I.T. may, as
its sole remedy, convert the exclusive rights granted in Section 2.2 into
non-exclusive rights.

 

4. ROYALTIES AND PAYMENT TERMS.

 

4.1           CONSIDERATION FOR GRANT OF RIGHTS.

 

(a)           LICENSE ISSUE FEE AND PATENT COST REIMBURSEMENT. M.I.T.
acknowledges that COMPANY paid to M.I.T. on the EFFECTIVE DATE a license issue
fee of [**]Dollars ($[**]), and, in accordance with Section 6.4, has and shall
reimburse M.I.T. for its actual expenses incurred as of the ORIGINAL EFFECTIVE
DATE in connection with obtaining the PATENT RIGHTS. These payments are
nonrefundable.

 

(b)           LICENSE MAINTENANCE FEES. COMPANY shall pay to M.I.T. the
following license maintenance fees on the dates set forth below:

 

[**] (which payment M.I.T. acknowledges it has received)

 

$

[**]

 

[**]

 

$

[**]

 

[**]

 

$

[**]

 

[**]

 

$

[**]

 

[**]

 

$

[**]

 

[**]

 

$

[**]

 

[**]

 

$

[**]

 

[**] and

 

 

 

[**] every year thereafter

 

$

[**]

 

 

9

--------------------------------------------------------------------------------


 

This annual license maintenance fee is nonrefundable; however, the license
maintenance fee may be credited to running royalties subsequently due on NET
SALES earned during the same calendar year, if any. License maintenance fees
paid in excess of running royalties due in such calendar year shall not be
creditable to amounts due for future years.

 

(c)           RUNNING ROYALTIES DUE ON NET SALES BY COMPANY AND AFFILIATES.
COMPANY shall pay to M.I.T. a running royalty of:

 

(i)            [**] percent ([**]%) of NET SALES by COMPANY and AFFILIATES of
LICENSED PRODUCTS or LICENSED PROCESSES which do not fall under any of the
PATENT RIGHTS for M.I.T. CASES [**];

 

AND

 

(ii)           [**] percent ([**]%) of NET SALES by COMPANY and AFFILIATES of
LICENSED PRODUCTS or LICENSED PROCESSES which fall under any of the PATENT
RIGHTS for M.I.T. CASES [**];

 

(d)           RUNNING ROYALTIES DUE ON NET SALES BY SUBLICENSEES. COMPANY shall
pay to M.I.T. a running royalty of:

 

(i)            If the LICENSED PRODUCT or LICENSED PROCESS does NOT fall under
any of the PATENT RIGHTS for M.I.T. CASES [**], the lesser of:

 

(a)           [**] percent ([**]%) of NET SALES by SUBLICENSEES; OR

 

(b)           [**] percent ([**]%) of the royalty received by COMPANY from
SUBLICENSEES for NET SALES made by SUBLICENSEES;

 

AND

 

(ii)           If the LICENSED PRODUCT or LICENSED PROCESS falls under any of
the PATENT RIGHTS for M.I.T. CASES [**], the lesser of:

 

(a) [**] percent ([**]%) of NET SALES by SUBLICENSEES;

 

OR

 

(b) [**] percent ([**]%) of the royalty received by COMPANY from SUBLICENSEES
for NET SALES made by SUBLICENSEES

 

Running royalties shall be payable for each REPORTING PERIOD and shall be due to
M.I.T. within sixty (60) days after the end of each REPORTING PERIOD.

 

(e)           SHARING OF OTHER INCOME. COMPANY shall pay M.I.T. a total of [**]
percent ([**]%) of all SUBLICENSE INCOME and CORPORATE PARTNER INCOME received
by COMPANY or by its AFFILIATES. Such amount shall be payable for each REPORTING
PERIOD and shall be due to M.I.T. within sixty (60) days after the end of each
REPORTING PERIOD. If an entity is both a SUBLICENSEE AND A CORPORATE PARTNER,
any payment made by such entity to COMPANY or its AFFILIATES shall be counted
only once when calculating the amount to be paid to M.I.T. hereunder, regardless
of whether such payment could be classified as both SUBLICENSE INCOME AND
CORPORATE PARTNER INCOME.

 

(f)            NO MULTIPLE ROYALTIES.

 

(i)            If

 

(a)           the manufacture, use, lease, or sale of any LICENSED PRODUCT or
the performance of any LICENSED PROCESS is covered by more than one of the
PATENT RIGHTS; or

 

10

--------------------------------------------------------------------------------


 

(b)           the manufacture, use, lease or sale of a LICENSED PRODUCT involves
the performance of a LICENSED PROCESS,

 

then multiple royalties shall NOT be due and COMPANY shall pay to M.I.T. the
lowest applicable royalty.

 

(ii)           In the event that COMPANY is obligated to pay any portion of any
SUBLICENSE INCOME or CORPORATE PARTNER INCOME to a third party for intellectual
property rights that are necessary for COMPANY’s sale of LICENSED PRODUCTS
and/or LICENSED PROCESSES, then COMPANY may deduct [**] ([**]%) of the amounts
paid to such third party from the amount due to M.I.T. pursuant to Section
4.1(f); provided, however that said amounts paid to M.I.T. pursuant to Section
4.1(f) may not be reduced below [**] percent ([**]%) in any REPORTING PERIOD.

 

(g)           EQUITY.

 

(i)            INITIAL GRANT. COMPANY acknowledges that on the ORIGINAL
EFFECTIVE DATE it issued a total of One Hundred and Twenty Thousand Five Hundred
and Thirty-Three (120,533) shares of Common Stock of COMPANY, $.0001 par value
per share, (the “Shares”) in the name of M.I.T. and those individuals listed on
APPENDIX G (the “M.I.T. Holders”) in the amounts specified in Appendix G subject
to the following terms and conditions:

 

COMPANY’s obligation to issue the Shares:

 

(A)          to M.I.T. was conditioned upon prior receipt from M.I.T. of an
investment letter, a First Amendment to Right of First Refusal and Co-Sale
Agreement, and a Voting Agreement, in substantially the forms attached hereto,
respectively, as Exhibit C, Exhibit D, and Exhibit E; and

 

(B)           to each M.I.T. Holder was conditioned upon prior receipt from each
such M.I.T. Holder of an investment letter, a First Amendment to Right of First
Refusal and CoSale Agreement, and a Voting Agreement, in substantially the forms
attached hereto, respectively, as Exhibit C, Exhibit D, and Exhibit E.

 

COMPANY represents to M.I.T. that, as of the ORIGINAL EFFECTIVE DATE, the
aggregate number of Shares equaled Five Percent (5%) of the COMPANY’s issued and
outstanding Common Stock calculated on a “Fully Diluted Basis.” For purposes of
this Section 4.1(g), “Fully Diluted Basis” means that the total number of issued
and outstanding shares of the COMPANY’s Common Stock was calculated to include
conversion of all issued and outstanding securities then convertible into common
stock, the exercise of all then outstanding options and warrants to purchase
shares of common stock, whether or not then exercisable, and assumed the
issuance of UNGRANTED OPTIONS.

 

(ii)           ANTI-DILUTION PROTECTION. COMPANY represents it issued additional
shares of Common Stock to M.I.T. and each M.I.T. Holder pro rata, such that
M.I.T.’s and each M.I.T. Holders’ ownership of outstanding Common Stock in the
aggregate did not fall below Five Percent (5%) on a Fully Diluted Basis, as
calculated after giving effect to the anti-dilutive issuance. Such issuances
occurred on the date upon which COMPANY received a total of Five Million Dollars
($5,000,000) in cash in exchange for COMPANY’s capital stock. (the “Funding
Threshold”). No additional shares shall be due to M.I.T. or any M.I.T. Holder
pursuant to this Agreement.

 

(iii)          PARTICIPATION IN FUTURE PRIVATE EQUITY OFFERINGS. COMPANY
represents it has amended its Series A Convertible Preferred Stock and Warrant
Purchase Agreement (CSWP) to add M.I.T. (but not the M.I.T. Holders) as a
“Purchaser” for purposes of Section 7 thereof (Participation Rights) with
respect to offerings of New Securities (as defined therein) after the date of
the Funding Threshold. This Amendment is attached as Exhibit F to this
Agreement. M.I.T. agreed to be bound by the terms and conditions of the CSWP
agreement insofar as they relate to Section 7 thereof. The Participation Rights
granted to M.I.T. pursuant to the Series A Convertible Preferred Stock and
Warrant Purchase Agreement shall terminate immediately prior to a firm
commitment for an underwritten public offering of the COMPANY’s common stock
resulting in gross proceeds to the COMPANY of at least Ten Million dollars
($10,000,000).

 

11

--------------------------------------------------------------------------------


 

4.2           PAYMENTS.

 

(a)           METHOD OF PAYMENT. All payments under this Agreement should be
made payable to “Massachusetts Institute of Technology” and sent to the address
identified in Section 14.1. Each payment should reference this Agreement and
identify the obligation under this Agreement that the payment satisfies.

 

(b)           PAYMENTS IN U.S. DOLLARS. All payments due under this Agreement
shall be drawn on a United States bank and shall be payable in United States
dollars. Conversion of foreign currency to U.S. dollars shall be made at the
conversion rate existing in the United States (as reported in the WALL STREET
JOURNAL) on the last working day of the calendar quarter of the applicable
REPORTING PERIOD. Such payments shall be without deduction of exchange,
collection, or other charges, and, specifically, without deduction of
withholding or similar taxes or other government imposed fees or taxes, except
as permitted in the definition of NET SALES.

 

(c)           LATE PAYMENTS. Any payments by COMPANY that are not paid on or
before the date such payments are due under this Agreement shall bear interest,
to the extent permitted by law, at two percentage points above the Prime Rate of
interest as reported in the WALL STREET JOURNAL on the date payment is due.

 

5. REPORTS AND RECORDS.

 

5.1           FREQUENCY OF REPORTS.

 

(a)           BEFORE FIRST COMMERCIAL SALE. Prior to the first commercial sale
of any LICENSED PRODUCT or first commercial performance of any LICENSED PROCESS,
COMPANY shall deliver reports to M.I.T. annually, within sixty (60) days after
the end of each calendar year, containing information concerning the immediately
preceding calendar year, as further described in Section 5.2.

 

(b)           UPON FIRST COMMERCIAL SALE OF A LICENSED PRODUCT OR DISCOVERED
PRODUCT OR COMMERCIAL PERFORMANCE OF A LICENSED PROCESS. COMPANY shall report to
M.I.T. the date of first commercial sale of a LICENSED PRODUCT, the date of
first commercial sale of a DISCOVERED PRODUCT and the date of first commercial
performance of a LICENSED PROCESS within sixty (60) days after occurrence in
each country.

 

(c)           AFTER FIRST COMMERCIAL SALE. After the first commercial sale of a
LICENSED PRODUCT or first commercial performance of a LICENSED PROCESS, COMPANY
shall deliver reports to M.I.T. within sixty (60) days after the end of each
REPORTING PERIOD, containing information concerning the immediately preceding
REPORTING PERIOD, as further described in Section 5.2.

 

(d)           For each LICENSED PRODUCT or LICENSED PROCESS for which NET SALES
have been received, COMPANY shall report to the reasonable best of its ability
which of the PATENT RIGHTS of this Agreement COVER the particular LICENSED
PRODUCT or LICENSED PROCESS sold. COMPANY shall also require that its
SUBLICENSEES so report. The information reported under this Section 5.1(d) shall
be for MIT administrative purposes only and shall have no bearing on the
royalties paid hereunder.

 

5.2           CONTENT OF REPORTS AND PAYMENTS. Each report delivered by COMPANY
to M.I.T. shall contain at least the following information for the immediately
preceding REPORTING PERIOD:

 

(a)           the number of LICENSED PRODUCTS sold, leased or distributed by
COMPANY, its AFFILIATES, CORPORATE PARTNERS and SUBLICENSEES to independent
third parties in each country, and, if applicable, the number of LICENSED
PRODUCTS used by COMPANY, its AFFILIATES, CORPORATE PARTNERS and SUBLICENSEES in
the provision of services in each country;

 

(b)           a description of LICENSED PROCESSES performed by COMPANY, its
AFFILIATES, CORPORATE PARTNERS and SUBLICENSEES in each country as may be
pertinent to a royalty accounting hereunder;

 

(c)           the gross price charged by COMPANY, its AFFILIATES, CORPORATE
PARTNERS and SUBLICENSEES for each LICENSED PRODUCT and, if applicable, the
gross price charged for each LICENSED PRODUCT used to provide services in each
country; and the gross price charged for each LICENSED PROCESS performed by
COMPANY, its AFFILIATES, CORPORATE PARTNERS and SUBLICENSEES in each country;

 

12

--------------------------------------------------------------------------------


 

(d)           calculation of NET SALES for the applicable REPORTING PERIOD in
each country, including a listing of applicable deductions;

 

(e)           total royalty payable on NET SALES in U.S. dollars, together with
the exchange rates used for conversion;

 

(f)            the amount of SUBLICENSE INCOME received by COMPANY from each
SUBLICENSEE and the amount due to M.I.T. from such SUBLICENSE INCOME, including
an itemized breakdown of the sources of income comprising the SUBLICENSE INCOME;
and

 

(g)           the amount of CORPORATE PARTNER INCOME received by COMPANY from
each CORPORATE PARTNER and the amount due to M.I.T. from such CORPORATE PARTNER
INCOME, including an itemized breakdown of the sources of income comprising the
CORPORATE PARTNER INCOME;

 

(h)           the number of sublicenses entered into for the PATENT RIGHTS,
LICENSED PRODUCTS, DISCOVERED PRODUCTS and/or LICENSED PROCESSES; and

 

(i)            the number of CORPORATE PARTNER agreements entered into for the
REPORTING PERIOD.

 

If no amounts are due to M.I.T. for any REPORTING PERIOD, the report shall so
state.

 

5.3           FINANCIAL STATEMENTS. On or before the ninetieth (90th) day
following the close of COMPANY’s fiscal year, COMPANY shall provide M.I.T. with
COMPANY’s financial statements for the preceding fiscal year including, at a
minimum, a balance sheet and an income statement, certified by COMPANY’s
treasurer or chief financial officer or by an independent auditor.

 

5.4           RECORDS. COMPANY shall maintain, and shall cause its AFFILIATES
and SUBLICENSEES to maintain, complete and accurate records relating to the
rights and obligations under this Agreement and any amounts payable to M.I.T. in
relation to this Agreement, which records shall contain sufficient information
to permit M.I.T. to confirm the accuracy of any reports delivered to M.I.T. and
compliance in other respects with this Agreement. The relevant party shall
retain such records for at least five (5) years following the end of the
calendar year to which they pertain, during which time M.I.T., or M.I.T.’s
appointed agents, shall have the right, at M.I.T.’s expense, to inspect such
records during normal business hours, upon at least five (5) business days prior
notice to verify any reports and payments made or compliance in other respects
under this Agreement. In the event that any audit performed under this Section
reveals an underpayment in excess of five percent (5%), COMPANY shall bear the
full cost of such audit and shall remit any amounts due to M.I.T. within thirty
(30) days after receiving notice thereof from M.I.T.

 

5.5           CONFIDENTIAL INFORMATION. The information in the reports and
records provided by COMPANY to M.I.T. pursuant to Sections 5.1 through 5.4 of
this Agreement and in the sublicense agreements provided to M.I.T. under Section
2.3(b) shall be considered “Confidential Information”, provided that such
information is specifically designated in writing as confidential. M.I.T. shall
maintain the Confidential Information in strict confidence, unless, the
information (i) was in the public domain prior to the time of its disclosure
under this Agreement; (ii) entered the public domain after the time of its
disclosure under this Agreement through means other than an unauthorized
disclosure resulting from an act or omission by M.I.T; (iii) was independently
developed or discovered by M.I.T. without use of the Confidential Information;
(iv) is or was disclosed to M.I.T. at any time, whether prior to or after the
time of its disclosure under this Agreement, by a third party having no
fiduciary relationship with COMPANY and having no obligation of confidentiality
with respect to such Confidential Information; or (v) is required to be
disclosed to comply with applicable laws or regulations, or with a court or
administrative order.

 

6. PATENT PROSECUTION.

 

6.1           RESPONSIBILITY FOR PATENT RIGHTS. M.I.T. shall prepare, file,
prosecute, and maintain all of the PATENT RIGHTS. However, M.I.T. at its own
discretion may abandon any of the foreign rights for PATENT RIGHTS CASE [**] and
PATENT RIGHTS CASE [**] BACKGROUND at any time, subject to Section 6.2 below,
and may abandon any of the U.S. patents of these same PATENT RIGHTS after [**],
subject to Section 6.2 below. M.I.T. may also abandon any PATENT RIGHTS
HEPARINASE at any time, subject to Section 6.2 below. COMPANY shall have
reasonable opportunities to advise M.I.T. and shall cooperate with M.I.T. in
such preparation, filing, prosecution and maintenance.

 

13

--------------------------------------------------------------------------------


 

M.I.T. will instruct its patent attorney to copy COMPANY on all patent
prosecution documents relating to PATENT RIGHTS during the TERM.

 

6.2           ABANDONING PATENT RIGHTS. Should M.I.T. elect to abandon any of
PATENT RIGHTS CASE [**], PATENT RIGHTS CASE [**] BACKGROUND or PATENT RIGHTS
HEPARINASE, M.I.T. will first notify COMPANY of its intent to do so, and COMPANY
may require that M.I.T. continue prosecution or maintenance of such patent(s)
provided that COMPANY agrees to reimburse all of M.I.T.’s related expenses
including any related interference expenses.

 

6.3           INTERNATIONAL (NON-UNITED STATES) FILINGS. APPENDIX F is a list of
the countries in which patent applications corresponding to the United States
patent applications listed in APPENDICES A THRU E shall be filed, prosecuted,
and maintained. APPENDIX F may be amended by mutual agreement of COMPANY and
M.I.T.

 

6.4           PAYMENT OF EXPENSES. Payment of all fees and costs supported by an
invoice, including attorneys’ fees, relating to the filing, prosecution and
maintenance of PATENT RIGHTS HEPARIN shall be the responsibility of COMPANY,
whether such amounts were incurred before or after the ORIGINAL EFFECTIVE DATE.
As of October 1, 2001, M.I.T. had incurred approximately [**] dollars ($[**])
for such patent-related fees and costs (“EXISTING EXPENSES”). COMPANY shall
reimburse M.I.T. for the EXISTING EXPENSES incurred prior to the ORIGINAL
EFFECTIVE DATE in three equal installments. The first installment was due on,
and M.I.T. acknowledges that it was paid on, the ORIGINAL EFFECTIVE DATE; the
second installment shall be due one year after the ORIGINAL EFFECTIVE DATE; and
the remaining payment shall be due two years from the ORIGINAL EFFECTIVE DATE.
In addition, M.I.T. shall bill COMPANY for COMPANY’S pro rata share of the costs
for PATENT RIGHTS HEPARINASE incurred after the ORIGINAL EFFECTIVE DATE, said
share being equal to the shares of other active licensees for PATENT RIGHTS
HEPARINASE. COMPANY shall reimburse all amounts due pursuant to this Section
within thirty (30) days after invoicing; late payments shall accrue interest
pursuant to Section 4.2(c). In all instances, M.I.T. shall pay the fees
prescribed for large entities to the United States Patent and Trademark Office.
Notwithstanding the first sentence of this Section, in the event M.I.T.
exclusively licenses any of the PATENT RIGHTS described in Section 2.2 in a
different field of use to a third party, M.I.T. shall promptly notify COMPANY in
writing and such fees and costs associated with those PATENT RIGHTS shall be
allocated in a fair and equitable manner between COMPANY and a subsequent
licensee on a go-forward basis.

 

7. INFRINGEMENT.

 

7.1           NOTIFICATION OF INFRINGEMENT. Each party agrees to provide written
notice to the other party promptly after becoming aware of any infringement of
the PATENT RIGHTS.

 

7.2           RIGHT TO PROSECUTE INFRINGEMENTS.

 

(a)           COMPANY RIGHT TO PROSECUTE PATENT RIGHTS IN EXCLUSIVE FIELDS.

So long as COMPANY remains the exclusive licensee of PATENT RIGHTS HEPARIN in
FIELD ALL BUT MACHINES, COMPANY, to the extent permitted by law, shall have the
right, under its own control and at its own expense, to prosecute any third
party infringement of PATENT RIGHTS HEPARIN in FIELD ALL BUT MACHINES, subject
to Sections 7.4 and 7.5. In addition, so long as COMPANY remains the exclusive
licensee of PATENT RIGHTS HEPARINASE in FIELD MANUFACTURING, COMPANY, to the
extent permitted by law, shall have the right, under its own control and at its
own expense, to prosecute any third party infringement of PATENT RIGHTS
HEPARINASE in FIELD MANUFACTURING, subject to Sections 7.4 and 7.5. If required
by law, M.I.T. shall permit any action under this Section to be brought in its
name, including being joined as a party-plaintiff, provided that COMPANY shall
hold M.I.T. harmless from, and indemnify M.I.T. against, any costs, expenses, or
liability that M.I.T. incurs in connection with such action. Prior to commencing
any such action, COMPANY shall consult with M.I.T. and shall consider the views
of M.I.T. regarding the advisability of the proposed action and its effect on
the public interest. COMPANY shall not enter into any settlement, consent
judgment, or other voluntary final disposition of any infringement action under
this Section without the prior written consent of M.I.T.

 

(b)           M.I.T. RIGHT TO PROSECUTE PATENT RIGHTS IN EXCLUSIVE FIELDS. In
the event that COMPANY is unsuccessful in persuading the alleged infringer of
PATENT RIGHTS HEPARIN in FIELD ALL BUT MACHINES or PATENT RIGHTS HEPARINASE in
FIELD MANUFACTURING to desist or fails to have initiated an infringement action
within a reasonable time after COMPANY first becomes aware of the basis for such
action, M.I.T. shall have the right, to prosecute such infringement under its
sole control and at its sole expense, and any recovery obtained shall belong to
M.I.T. If required by law, COMPANY hereby agrees that M.I.T. may include COMPANY
as a party-plaintiff in any such suit, without expense to COMPANY. Prior to
commencing any such action, M.I.T. shall consult with COMPANY and shall consider
the views of COMPANY regarding the advisability of the proposed action. Further,
M.I.T. shall not enter

 

14

--------------------------------------------------------------------------------


 

into any settlement, consent judgment, or other voluntary final disposition of
any infringement action under this Section without first consulting with and
considering the views of COMPANY. Notwithstanding the forgoing, any action taken
under this Section shall be at the sole discretion of M.I.T.

 

(c)           M.I.T. RIGHT TO PROSECUTE PATENT RIGHTS IN NON-EXCLUSIVE FIELDS.
M.I.T. shall have the right, but shall not be obligated, to prosecute at its
sole control and sole expense all infringements of PATENT RIGHTS other than
PATENT RIGHTS HEPARIN in FIELD ALL BUT MACHINES or PATENT RIGHTS HEPARINASE in
FIELD MANUFACTURING, and M.I.T. shall keep any recovery or damages derived
therefrom, whether compensatory for past infringement or punitive. If required
by law, COMPANY hereby agrees that M.I.T. may include COMPANY as a party
plaintiff in any such suit, without expense to COMPANY. Prior to commencing any
such action, M.I.T. shall consult with COMPANY and shall consider the views of
COMPANY regarding the advisability of the proposed action. Further, M.I.T. shall
not enter into any settlement, consent judgment, or other voluntary final
disposition of any infringement action under this Section without first
consulting with and considering the views of COMPANY. Lastly, in the event that
COMPANY approaches M.I.T. and requests that M.I.T. commence the prosecution of
an infringement of any of the PATENT RIGHTS other than the PATENT RIGHTS HEPARIN
in FIELD ALL BUT MACHINES and the PATENT RIGHTS HEPARINASE in FIELD
MANUFACTURING, M.I.T. agrees to give due consideration to the views of the
COMPANY. Notwithstanding the forgoing, any action taken under this Section shall
be at the sole discretion of M.I.T.

 

7.3           DECLARATORY JUDGMENT ACTIONS. In the event that a declaratory
judgment action is brought against M.I.T. or COMPANY by a third party alleging
invalidity, unenforceability, or non-infringement of the PATENT RIGHTS, M.I.T.,
at its option, shall have the right within twenty (20) days after commencement
of such action to take over the sole defense of the action at its own expense.
If M.I.T. does not exercise this right, COMPANY may take over the sole defense
of the action at COMPANY’s sole expense, subject to Sections 7.4 and 7.5.

 

7.4           OFFSETS. COMPANY may offset a total of [**] percent ([**]%) of any
expenses incurred under Sections 7.2 and 7.3 against any payments due to M.I.T.
under Article 4, provided that in no event shall such payments under Article 4,
when aggregated with any other offsets and credits allowed under this Agreement,
be reduced by more than [**] percent ([**]%) in any REPORTING PERIOD, it being
understood that any expenses which COMPANY is prevented by the foregoing proviso
from offsetting, in any REPORTING PERIOD may be carried forward and offset in
one or more subsequent REPORTING PERIODS (applying the foregoing proviso in each
subsequent REPORTING PERIOD).

 

7.5           RECOVERY. Any recovery obtained in an action brought by COMPANY
under Sections 7.2 or 7.3 shall be distributed as follows: (i) each party shall
be reimbursed for any expenses incurred in the action (including the amount of
any royalty or other payments withheld from M.I.T. as described in Section 7.4),
(ii) as to ordinary damages, COMPANY shall receive an amount equal to its lost
profits or a reasonable royalty on the infringing sales, or whichever measure of
damages the court shall have applied, and COMPANY shall pay to M.I.T. based upon
such amount the portion thereof representing a reasonable approximation of the
royalties and other amounts that COMPANY would have paid to M.I.T. if COMPANY
had sold the infringing products, processes and services rather than the
infringer, and (iii) as to special or punitive damages, the parties shall [**].

 

7.6           COOPERATION. Each party agrees to cooperate in any action under
this Article, which is controlled by the other party, provided that the
controlling party reimburses the cooperating party promptly for any costs and
expenses incurred by the cooperating party in connection with providing such
assistance.

 

7.7           RIGHT TO SUBLICENSE. So long as COMPANY remains the exclusive
licensee of the PATENT RIGHTS HEPARIN in in FIELD ALL BUT MACHINES or PATENT
RIGHTS HEPARINASE in FIELD MANUFACTURING, COMPANY shall have the sole right to
sublicense to any alleged infringer for future use of PATENT RIGHTS HEPARIN in
FIELD ALL BUT MACHINES or PATENT RIGHTS HEPARINASE in FIELD MANUFACTURING, as
the case may be, in accordance with the terms and conditions of this Agreement
relating to sublicenses. Any upfront fees as part of such sublicense [**]; other
revenues to COMPANY pursuant to such sublicense shall be treated as set forth in
Article 4.

 

8. INDEMNIFICATION AND INSURANCE.

 

8.1           INDEMNIFICATION.

 

(a)           INDEMNITY. COMPANY shall indemnify, defend, and hold harmless
M.I.T. and its trustees, officers, faculty, students, employees, and agents and
their respective successors, heirs and assigns (the “Indemnitees”), against any
liability, damage, loss, or expense (including reasonable attorneys fees and
expenses) (collectively, “Losses”)

 

15

--------------------------------------------------------------------------------


 

incurred by or imposed upon any of the Indemnitees in connection with any
claims, suits, actions, demands or judgments arising out of any theory of
liability (including without limitation actions in the form of tort, warranty,
or strict liability and regardless of whether such action has any factual basis)
concerning any product, process, or service that is made, used, sold, imported,
or performed pursuant to any right or license granted under this Agreement;
provided, however, that COMPANY shall have no obligation pursuant to the
foregoing with respect to any Losses that result from the gross negligence or
willful misconduct of any Indemnitee.

 

(b)           PROCEDURES. The Indemnitees agree to provide COMPANY with prompt
written notice of any claim, suit, action, demand, or judgment for which
indemnification is sought under this Agreement. COMPANY agrees, at its own
expense, to provide attorneys reasonably acceptable to M.I.T. to defend against
any such claim. The Indemnitees shall cooperate fully with COMPANY in such
defense and will permit COMPANY to conduct and control such defense and the
disposition of such claim, suit, or action (including all decisions relative to
litigation, appeal, and settlement); provided, however, that any Indemnitee
shall have the right to retain its own counsel, at the expense of COMPANY, if
representation of such Indemnitee by the counsel retained by COMPANY would be
inappropriate because of actual or potential differences in the interests of
such Indemnitee and any other party represented by such counsel. COMPANY agrees
to keep M.I.T. informed of the progress in the defense and disposition of such
claim and to consult with M.I.T. with regard to any proposed settlement.

 

8.2           INSURANCE. Before the first human use of a LICENSED PRODUCT or
LICENSED PROCESS, COMPANY shall obtain and carry in full force and effect
commercial general liability insurance, including product liability and errors
and omissions insurance which shall protect COMPANY and Indemnitees with respect
to events covered by Section 8.1(a) above. Such insurance (i) shall be issued by
an insurer licensed to practice in the Commonwealth of Massachusetts or an
insurer pre-approved by M.I.T., such approval not to be unreasonably withheld,
(ii) shall list M.I.T. as an additional insured thereunder, (iii) shall be
endorsed to include product liability coverage, and (iv) shall require thirty
(30) days written notice to be given to M.I.T. prior to any cancellation or
material change thereof. The limits of such insurance shall not be less than One
Million Dollars ($1,000,000) per occurrence with an aggregate of Three Million
Dollars ($3,000,000) for bodily injury including death; One Million Dollars
($1,000,000) per occurrence with an aggregate of Three Million Dollars
($3,000,000) for property damage; and One Million Dollars ($1,000,000) per
occurrence with an aggregate of Three Million Dollars ($3,000,000) for errors
and omissions. In the alternative, COMPANY may self-insure subject to prior
approval of M.I.T. COMPANY shall provide M.I.T. with Certificates of Insurance
evidencing compliance with this Section. COMPANY shall continue to maintain such
insurance or self-insurance after the expiration or termination of this
Agreement during any period in which COMPANY or any AFFILIATE or SUBLICENSEE
continues (i) to make, use, or sell a product that was a LICENSED PRODUCT under
this Agreement or (ii) to perform a service that was a LICENSED PROCESS under
this Agreement, and thereafter for a period of five (5) years.

 

9. REPRESENTATIONS AND WARRANTIES

 

M.I.T. hereby represents and warrants that, to the best of its knowledge on the
EFFECTIVE DATE: (i) it is the sole owner of all PATENT RIGHTS other than the
PATENT RIGHTS for M.I.T. Case [**], which are jointly owned by M.I.T. and the
[**], and the PATENT RIGHTS for M.I.T. Case [**], which are owned jointly by
M.I.T. and [**], and (ii) has the right to grant the licenses granted herein.
M.I.T.’s total liability under the representations and warranties of this
Agreement shall be limited to an amount equal to the total sum that has been
paid by COMPANY to M.I.T. under the provisions of Article 4 of this Agreement
and any payments that have been made by COMPANY to M.I.T. for the EXISTING
EXPENSES described in Section 6.4.

 

EXCEPT AS MAY OTHERWISE BE EXPRESSLY SET FORTH IN THIS AGREEMENT, M.I.T. MAKES
NO REPRESENTATIONS OR WARRANTIES OF ANY KIND CONCERNING THE PATENT RIGHTS,
EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION WARRANTIES OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NONINFRINGEMENT, VALIDITY OF PATENT RIGHTS
CLAIMS, WHETHER ISSUED OR PENDING, AND THE ABSENCE OF LATENT OR OTHER DEFECTS,
WHETHER OR NOT DISCOVERABLE. Specifically, and not to limit the foregoing,
M.I.T. makes no warranty or representation (i) regarding the validity or scope
of the PATENT RIGHTS, and (ii) that the exploitation of the PATENT RIGHTS or any
LICENSED PRODUCT or LICENSED PROCESS will not infringe any patents or other
intellectual property rights of M.I.T. or of a third party.

 

IN NO EVENT SHALL EITHER PARTY, ITS TRUSTEES, DIRECTORS, OFFICERS, EMPLOYEES AND
AFFILIATES BE LIABLE FOR INCIDENTAL OR CONSEQUENTIAL DAMAGES OF ANY KIND ARISING
OUT OF THIS AGREEMENT, EXCEPT AS OTHERWISE PROVIDED IN PARAGRAPH 8. 1, OR FOR
INJURY TO PROPERTY AND LOST PROFITS, REGARDLESS OF WHETHER SUCH PARTY SHALL BE
ADVISED, SHALL HAVE OTHER REASON TO KNOW, OR IN FACT SHALL KNOW OF THE
POSSIBILITY OF THE FOREGOING.

 

16

--------------------------------------------------------------------------------


 

10. ASSIGNMENT.

 

This Agreement is personal to COMPANY and no rights or obligations may be
assigned by COMPANY, except that COMPANY may assign this Agreement, upon written
notice to M.I.T. and without M.I.T.’s consent, in conjunction with the sale or
transfer of all or substantially all of its assets related to the
commercialization of the PATENT RIGHTS, or pursuant to a merger or
consolidation, to or into an entity which has agreed in writing to be bound by
all the terms and conditions of this Agreement. Failure of the assignee to so
agree shall be grounds for termination by M.I.T.

 

11. GENERAL COMPLIANCE WITH LAWS.

 

11.1         COMPLIANCE WITH LAWS. COMPANY shall use reasonable commercial
efforts to comply with all commercially material local, state, federal, and
international laws and regulations relating to the development, manufacture,
use, and sale of LICENSED PRODUCTS and LICENSED PROCESSES.

 

11.2         EXPORT CONTROL. COMPANY and its AFFILIATES and SUBLICENSEES shall
comply with all United States laws and regulations controlling the export of
certain commodities and technical data, including without limitation all Export
Administration Regulations of the United States Department of Commerce. Among
other things, these laws and regulations prohibit or require a license for the
export of certain types of commodities and technical data to specified
countries. COMPANY hereby gives written assurance that it will comply with, and
will cause its AFFILIATES and SUBLICENSEES to comply with, all United States
export control laws and regulations, that it bears sole responsibility for any
violation of such laws and regulations by itself or its AFFILIATES or
SUBLICENSEES, and that it will indemnify, defend, and hold M.I.T. harmless (in
accordance with Section 8.1) for the consequences of any such violation.

 

11.3         NON-USE OF M.I.T. NAME. COMPANY and its AFFILIATES and SUBLICENSEES
shall not use the name of “Massachusetts Institute of Technology,” “Lincoln
Laboratory” or any variation, adaptation, or abbreviation thereof, or of any of
its trustees, officers, faculty, students, employees, or agents (collectively,
“M.I.T. Associates”), or any trademark owned by M.I.T., or any terms of this
Agreement, in any promotional material or other public announcement or
disclosure without the prior written consent of M.I.T., or in the case of the
name of any M.I.T. Associate, the written consent of such M.I.T. Associate. The
foregoing notwithstanding, without the consent of M.I.T., COMPANY may state that
it is licensed by M.I.T. under one or more of the patents and/or patent
applications comprising the PATENT RIGHTS, may make statements of facts,
including of past or present employment or consulting relationships, and may
make disclosures or statements required by law.

 

11.4         MARKING OF LICENSED PRODUCTS. To the extent commercially feasible
and consistent with prevailing business practices, COMPANY shall mark, and shall
cause its AFFILIATES and SUBLICENSEES to mark, all LICENSED PRODUCTS that are
manufactured or sold under this Agreement with the number of each issued patent
under the PATENT RIGHTS that applies to such LICENSED PRODUCT.

 

12. TERMINATION.

 

12.1         VOLUNTARY TERMINATION BY COMPANY. COMPANY shall have the right to
terminate this Agreement, for any reason, (i) upon at least six (6) months prior
written notice to M.I.T., such notice to state the date at least six (6) months
in the future upon which termination is to be effective, and (ii) upon payment
of all amounts due to M.I.T. through such termination effective date. In
addition, by providing three (3) months written notice, COMPANY may separately
terminate its license to PATENT RIGHTS CASE [**] and PATENT RIGHTS CASE [**]
BACKGROUND.

 

12.2         CESSATION OF BUSINESS. If COMPANY ceases to carry on its business
related to this Agreement, M.I.T. shall have the right to terminate this
Agreement immediately upon written notice to COMPANY.

 

12.3         TERMINATION FOR DEFAULT.

 

(a)           NONPAYMENT. In the event COMPANY fails to pay any amounts due and
payable to M.I.T. hereunder, and fails to make such payments within sixty (60)
days after receiving written notice of such failure, provided such notice
expressly refers to this Section 12.3 and M.I.T.’s right of termination, M.I.T.
may terminate this Agreement immediately upon written notice to COMPANY.

 

(b)           MATERIAL BREACH. In the event COMPANY commits a material breach of
its obligations under this Agreement, except for breach as described in Section
3.1 or 12.3(a), and fails to cure that breach within ninety (90)

 

17

--------------------------------------------------------------------------------


 

days after receiving written notice thereof, provided such notice expressly
refers to this Section 12.3 and M.I.T.’s right of termination, M.I.T. may
terminate this Agreement immediately upon written notice to COMPANY.

 

12.4         EFFECT OF TERMINATION.

 

(a)           SURVIVAL. The following provisions shall survive the expiration or
termination of this Agreement: Articles 1, 8, 9, 13 and 14, and Sections 2.3
(c), 5.2 (obligation to provide final report and payment), 5.4, 5.5, 11.1, 11.2
and 12.4

 

(b)           INVENTORY. Upon the early termination of this Agreement, COMPANY
and its AFFILIATES and SUBLICENSEES may complete and sell any work-in-progress
and inventory of LICENSED PRODUCTS that exist as of the effective date of
termination, provided that (i) COMPANY pays M.I.T. the applicable running
royalty or other amounts due on such sales of LICENSED PRODUCTS in accordance
with the terms and conditions of this Agreement, and (ii) COMPANY and its
AFFILIATES and SUBLICENSEES shall complete and sell all work-in-progress and
inventory of LICENSED PRODUCTS within six (6) months after the effective date of
termination.

 

(c)           PRE-TERMINATION OBLIGATIONS. In no event shall termination of this
Agreement release COMPANY, AFFILIATES, or SUBLICENSEES from the obligation to
pay any amounts that became due on or before the effective date of termination.

 

13. DISPUTE RESOLUTION.

 

13.1         MANDATORY PROCEDURES. The parties agree that any dispute arising
out of or relating to this Agreement shall be resolved solely by means of the
procedures set forth in this Article, and that such procedures constitute
legally binding obligations that are an essential provision of this Agreement.
If either party fails to observe the procedures of this Article, as may be
modified by their written agreement, the other party may bring an action for
specific performance of these procedures in any court of competent jurisdiction.

 

13.2         EQUITABLE REMEDIES. Although the procedures specified in this
Article are the sole and exclusive procedures for the resolution of disputes
arising out of or relating to this Agreement, either party may seek a
preliminary injunction or other provisional equitable relief if, in its
reasonable judgment, such action is necessary to avoid irreparable harm to
itself or to preserve its rights under this Agreement.

 

13.3         DISPUTE RESOLUTION PROCEDURES.

 

(a)           MEDIATION. In the event any dispute arising out of or relating to
this Agreement remains unresolved within sixty (60) days from the date the
affected party informed the other party of such dispute, either party may
initiate mediation upon written notice to the other party (“Notice Date”),
whereupon both parties shall be obligated to engage in a mediation proceeding
under the then current Center for Public Resources (“CPR”) Model Procedure for
Mediation of Business Disputes (http://www.cpradr.org), except that specific
provisions of this Article shall override inconsistent provisions of the CPR
Model Procedure. The mediator will be selected from the CPR Panels of Neutrals.
If the parties cannot agree upon the selection of a mediator within fifteen (15)
business days after the Notice Date, then upon the request of either party, the
CPR shall appoint the mediator. The parties shall attempt to resolve the dispute
through mediation until the first of the following occurs: (i) the parties reach
a written settlement; (ii) the mediator notifies the parties in writing that
they have reached an impasse; (iii) the parties agree in writing that they have
reached an impasse; or (iv) the parties have not reached a settlement within
sixty (60) days after the Notice Date.

 

(b)           TRIAL WITHOUT JURY. If the parties fail to resolve the dispute
through mediation, or if neither party elects to initiate mediation, each party
shall have the right to pursue any other remedies legally available to resolve
the dispute, provided, however, that the parties expressly waive any right to a
jury trial in any legal proceeding under this Article.

 

13.4         PERFORMANCE TO CONTINUE. Each party shall continue to perform its
undisputed obligations under this Agreement pending final resolution of any
dispute arising out of or relating to this Agreement; provided, however, that a
party may suspend performance of its undisputed obligations during any period in
which the other party fails or refuses to perform its undisputed obligations.
Nothing in this Article is intended to relieve COMPANY from its obligation to
make undisputed payments pursuant to Articles 4 and 6 of this Agreement.

 

18

--------------------------------------------------------------------------------


 

13.5         STATUTE OF LIMITATIONS. The parties agree that all applicable
statutes of limitation and time-based defenses (such as estoppel and laches)
shall be tolled while the procedures set forth in Sections 13.3(a) are pending.
The parties shall cooperate in taking any actions necessary to achieve this
result.

 

14. MISCELLANEOUS.

 

14.1         NOTICE. Any notices required or permitted under this Agreement
shall be in writing, shall specifically refer to this Agreement, and shall be
sent by hand, recognized national overnight courier, confirmed facsimile
transmission, confirmed electronic mail, or registered or certified mail,
postage prepaid, return receipt requested, to the following addresses or
facsimile numbers of the parties:

 

If to M.I.T., all matters relating to the license:

 

Technology Licensing Office, Room NE25-230

Massachusetts Institute of Technology

77 Massachusetts Avenue Cambridge, MA 02139-4307

Attention:  Director

Tel:  617-253-6966

Fax:  617-258-6790

 

If to M.I.T., all matters relating to COMPANY equity:

 

Massachusetts Institute of Technology

Treasurer’s Office

238 Main Street

Cambridge, MA 02142

Attention:  Phillips B. Moore

Tel:  617-253-5422

Fax:  617-258-6676

 

If to COMPANY:

 

43 Moulton Street

Cambridge. MA 02138

Attention:  Chief Executive Officer

Tel: 617-491-9700

Fax: 617-491-9701

 

All notices under this Agreement shall be deemed effective upon receipt. A party
may change its contact information immediately upon written notice to the other
party in the manner provided in this Section.

 

14.2         GOVERNING LAW. This Agreement and all disputes arising out of or
related to this Agreement, or the performance, enforcement, breach or
termination hereof, and any remedies relating thereto, shall be construed,
governed, interpreted and applied in accordance with the laws of the
Commonwealth of Massachusetts, U.S.A., without regard to conflict of laws
principles, except that questions affecting the construction and effect of any
patent shall be determined by the law of the country in which the patent shall
have been granted.

 

14.3         FORCE MAJEURE. Neither party will be responsible for delays
resulting from causes beyond the reasonable control of such party, including
without limitation fire, explosion, flood, war, acts of terrorism, strike, riot,
bankruptcy of third parties, or action, inaction or delay by any governmental
authority, provided that the nonperforming party uses commercially reasonable
efforts to avoid or remove such causes of nonperformance and continues
performance under this Agreement with reasonable dispatch whenever such causes
are removed.

 

14.4         AMENDMENT AND WAIVER. This Agreement may be amended, supplemented,
or otherwise modified only by means of a written instrument signed by both
parties. Any waiver of any rights or failure to act in a specific instance shall
relate only to such instance and shall not be construed as an agreement to waive
any rights or fail to act in any other instance, whether or not similar.

 

19

--------------------------------------------------------------------------------


 

14.5         SEVERABILITY. In the event that any provision of this Agreement
shall be held invalid or unenforceable for any reason, such invalidity or
unenforceability shall not affect any other provision of this Agreement, and the
parties shall negotiate in good faith to modify this Agreement to preserve (to
the extent possible) their original intent. If the parties fail to reach a
modified agreement within thirty (30) days after the relevant provision is held
invalid or unenforceable, then the dispute shall be resolved in accordance with
the procedures set forth in Article 13. While the dispute is pending resolution,
this Agreement shall be construed as if such provision were deleted by agreement
of the parties.

 

14.6         BINDING EFFECT. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective permitted successors and
assigns.

 

14.7         HEADINGS. All headings are for convenience only and shall not
affect the meaning of any provision of this Agreement.

 

14.8         ENTIRE AGREEMENT. This Agreement constitutes the entire agreement
between the parties with respect to its subject matter and supersedes all prior
agreements or understandings between the parties relating to its subject matter,
including, without limitation the ORIGINAL AGREEMENT.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives.

 

THE EFFECTIVE DATE OF THIS AGREEMENT IS NOVEMBER 1, 2002

 

MASSACHUSETTS INSTITUTE OF
TECHNOLOGY

MOMENTA PHARMACEUTICALS, INC.

 

 

 

By

/s/ LITA NELSEN

 

By

/s/ S.K. WHORISKEY, PH.D.

Name

Lita L. Nelsen

 

Name

Susan K Whoriskey

Title

Director, Technology Licensing
Office

 

Title

Vice President, Licensing
and Business Development

 

20

--------------------------------------------------------------------------------


 

APPENDIX A

 

LIST OF PATENT APPLICATIONS AND PATENTS FOR THE PATENT RIGHTS CASE [**]

 

I.              UNITED STATES PATENTS AND APPLICATIONS

 

M.I.T. CASE NO. [**]

Entitled: [**]

 

USA Serial No. [**]

Entitled: [**]

 

II. INTERNATIONAL (NON-U.S.) PATENTS AND APPLICATIONS

 

M.I.T. CASE NO. [**]

Entitled: [**]

 

WO Application No. [**]

Entitled: [**]

 

21

--------------------------------------------------------------------------------


 

APPENDIX B

 

LIST OF PATENT APPLICATIONS AND PATENTS FOR THE PATENT RIGHTS CASE [**]
BACKGROUND

 

I.              UNITED STATES PATENTS AND APPLICATIONS

 

M.I.T. CASE NO. [**]

Entitled: [**]

 

USA Patent No. 6,323,339, Issued on November 27, 2001

Entitled: “Synthesis of Oligosaccharides, Reagents and Methods Related Thereto”

 

USA Serial No. [**]

Entitled: [**]

 

M.I.T. CASE NO. [**]

Entitled: [**]

 

USA Serial No. [**]

Entitled: [**]

 

M.I.T. CASE NO. [**]

Entitled: [**]

 

USA Serial No. [**]

Entitled: [**]

 

USA Serial No. [**]

Entitled: [**]

 

M.I.T. CASE NO. [**]

Entitled: [**]

 

USA Serial No. [**]

Entitled: [**]

 

II.            INTERNATIONAL (NON-U.S.) PATENTS AND APPLICATIONS

 

M.I.T. CASE NO. [**]

Entitled: [**]

 

EPC Application No. [**]

Entitled: [**]

 

Japan Application No. [**]

Entitled: [**]

 

Canada Application No. [**]

Entitled: [**]

 

M.I.T. CASE NO. [**]

Entitled: [**]

 

EPC Application No. [**]

Entitled:[**]

 

Japan Application No. [**]

Entitled: [**]

 

22

--------------------------------------------------------------------------------


 

Canada Application No. [**]

Entitled: [**]

 

M.I.T. CASE NO. [**]

Entitled: [**]

 

WO Application No. [**]

Entitled: [**]

 

M.I.T. CASE NO. [**]

Entitled: [**]

 

WO Application No. [**]

Entitled: [**]

 

23

--------------------------------------------------------------------------------


 

APPENDIX C

 

LIST OF PATENT APPLICATIONS AND PATENTS FOR THE PATENT RIGHTS HEPARIN

 

I.              UNITED STATES PATENTS AND APPLICATIONS

 

M.I.T. CASE NO. [**]

Entitled: [**]

 

USA Serial No. [**]

Entitled: [**]

 

M.I.T. CASE NO. [**]

Entitled: [**]

 

USA Serial No. [**]

Entitled: [**]

 

M.I.T. CASE NO. [**]

Entitled: [**]

 

USA Serial No. [**]

Entitled: [**]

 

M.I.T. CASE NO. [**]

Entitled: [**]

 

USA Serial No. [**]

Entitled: [**]

 

M.I.T. CASE NO. [**]

Entitled: [**]

 

USA Serial No. [**]

Entitled: [**]

 

M.I.T. CASE NO. [**]

Entitled: [**]

 

USA Serial No. [**]

Entitled: [**]

 

M.I.T. CASE NO. [**]

Entitled: [**]

 

USA Serial No. [**]

Entitled: [**]

 

II.            INTERNATIONAL (NON-U.S.) PATENTS AND APPLICATIONS

 

M.I.T. CASE NO. [**]

Entitled: [**]

 

EPC Application No. [**]

Entitled: [**]

 

Canada Application No. [**]

Entitled: [**]

 

24

--------------------------------------------------------------------------------


 

Japanese Application No. [**]

Entitled: [**]

 

M.I.T. CASE NO. [**]

Entitled: [**]

 

EPC Application No. [**]

Entitled: [**]

 

Canada Application No. [**]

Entitled: [**]

 

Japanese Application No. [**]

Entitled: [**]

 

M.I.T. CASE NO. [**]

Entitled: [**]

 

WO Application Serial No. [**]

Entitled [**]

 

M.I.T. CASE NO.[**]

Entitled: [**]

 

WO Application Serial No. [**]

Entitled: [**]

 

M.I.T. CASE NO. [**]

Entitled: [**]

 

WO Application Serial No.

[**] Entitled: [**]

 

25

--------------------------------------------------------------------------------


 

APPENDIX D

 

PATENT RIGHTS HEPARINASE

 

I.              UNITED STATES PATENTS AND APPLICATIONS

 

M.I.T. CASE NO. 5546

Entitled M.I.T. Case No. 5546, “The Heparinase Gene from Flavobacterium
Heparinum”, By Charles L. Cooney, Robert S. Langer, Jr., Kelley W. Moreman, and
Ram Sasisekharan

 

USA Patent No. 5714376, Issued February 3, 1998 Entitled “The Heparinase Gene
from Flavobacterium Heparinum”

 

USA Patent No. 5830726, Issued November 3, 1998 Entitled “Method for Obtaining a
Modified Heparinase Gene”

 

M.I.T. CASE NO. 5981

Entitled “Purification, Composition and Characterization of Heparinase II from
Flavobacterium Heparinum”

By Charles L. Cooney, Robert S. Langer, Jr., Robert Lindhardt, Daniel Lohse, and
Ram Sasisekharan

 

USA Patent No. 5389539, Issued February 14, 1995 Entitled “Purification,
Composition and Specificity of Heparnase I, II, and III from Flavobacterium
Heparinum”

 

USA Patent No. 5569600, Issued October 29, 1996 Entitled “Purification,
Composition and Specificity of Heparinase I, II & III from Flavobacterium
Heparinum”

 

II.            INTERNATIONAL (NON-U.S.) PATENTS AND APPLICATIONS

 

M.I.T. CASE NO. [**]

Entitled [**]

 

AT Patent No. [**].

BE Patent No. [**]

CH Patent No. [**]

DE Patent No. [**].

DK Patent No. [**]

ES Patent No. [**]

FR Patent No. [**]

GB Patent No. [**].

GR Patent No. [**]

IE Patent No. [**]

IT Patent No. [**]

LI Patent No. [**]

LU Patent No. [**]

MC Patent No. [**]

NL Patent No. [**]

SE Patent No. [**]

EP Patent No. [**]

All Entitled: [**]

 

CA Patent Application Serial No. [**]

Entitled:  [**]

 

JP Patent Application Serial No. [**]

Entitled:  [**]

 

M.I.T. CASE NO. [**]

Entitled [**]

 

26

--------------------------------------------------------------------------------


 

EP Patent No. [**]

Entitled:  [**]

 

CA Patent No. [**].

Entitled:  [**]

 

JP Patent Application Serial No. [**]

Entitled:  [**]

 

27

--------------------------------------------------------------------------------


 

APPENDIX E

 

LIST OF PATENT APPLICATIONS AND PATENTS FOR THE PATENT RIGHTS MASSPEC

 

I.              UNITED STATES PATENTS AND APPLICATIONS

 

M.I.T. CASE NO. [**]

Entitled: [**]

 

USA Patent No. [**]

Entitled: [**]

 

28

--------------------------------------------------------------------------------


 

APPENDIX F

 

PCT Designating: [**].

 

29

--------------------------------------------------------------------------------


 

APPENDIX G

 

M.I.T. HOLDERS

 

 

 

 

 

Contact Information

 

 

Shares

[**]

 

[**]

 

[**]

 

 

 

 

 

[**]

 

[**]

 

[**]

 

 

 

 

 

[**]

 

[**]

 

[**]

 

 

 

 

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

 

 

 

 

 

 

[**]

 

[**]

 

[**]

 

 

 

 

 

[**]

 

[**]

 

[**]

 

 

 

 

 

[**]

 

[**]

 

[**]

 

 

 

 

 

[**]

 

[**]

 

[**]

 

 

 

 

 

[**]

 

[**]

 

[**]

 

 

 

 

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

 

 

 

 

[**]

 

[**]

 

[**]

 

 

 

 

 

[**]

 

[**]

 

[**]

 

 

 

 

 

[**]

 

[**]

 

[**]

 

 

 

 

 

[**]

 

[**]

 

[**]

 

 

 

 

 

[**]

 

[**]

 

[**]

 

 

 

 

 

[**]

 

[**]

 

[**]

 

 

 

 

 

[**]

 

[**]

 

[**]

 

 

 

 

 

[**]

 

[**]

 

[**]

 

 

 

 

 

[**]

 

[**]

 

[**]

 

30

--------------------------------------------------------------------------------


 

EXHIBIT A1

 

CONFLICT AVOIDANCE STATEMENT

 

Name:

Robert Langer

 

 

Company:

Mimeon, Inc.

 

 

Address:

1000 Winter Street, Suite 3350
Waltham, MA 02451-1215

 

Licensed Technology:

 

M.I.T. Case No. 5546
“The Heparinase Gene From Flavobacterium Heparinum”, by Charles L. Cooney,
Robert S. Langer, Jr., Kelley W. Moreman, And Ram Sasisekharan

 

M.I.T. Case No. 5981
“Purification, Composition And Characterization Of Heparinase Ii From
Flavobacterium Heparium”, by Charles L. Cooney, Robert S. Langer, Jr., Robert
Lindhardt, Daniel Lohse, And Ram Sasisekharan

 

M.I.T. Case No. 6582
“A Method For The Mass Spectrometric Determination Of The Molecular Weight Of
Highly Acidic (and Basic) Organic And Biological Molecules”, by Klaus Biemann
and Peter Juhasz

 

M.I.T. Case No. 8066
“Heparinase II Selective For Heparan Sulfate Degradation”, by Dongfang Liu, Ram
Sasisekharan, Zachary Shriver and Ganesh Venkataraman

 

M.I.T. Case No. 8227
“Synthesis Of Oligosaccharides In Solution And On The Solid Support”, by Obadiah
J. Plante and Peter H. Seeberger

 

M.I.T. Case No. 8350
“A Versatile Linker For The Solid-phase Synthesis Of Oligosaccharides And Small
Molecule Combinatorial Libraries”, by Rodrigo B. Andrade and Peter H. Seeberger

 

[**]

 

M.I.T. Case No. 8448
“Method For Identifying Or Characterizing Properties Of Polymeric Units”, by
Nishla Keiser, Rahul Raman, Ram Sasisekharan, Zachary Shriver and Ganesh
Venkataraman

 

M.I.T. Case No. 8606
“Novel Protecting Groups For The Synthesis Of Polysaccharides, Combinatorial
Libraries, And Natural Products”, by Stephen L. Buchwald, Obadiah J. Plante and
Peter H. Seeberger

 

--------------------------------------------------------------------------------


 

M.I.T. Case No. 8635”
A Method For Inhibiting Tumor Growth By Targeting Glycosaminoglycans”, by Yosuf
El-shabrawi, Kristen Holley, Dongfang Liu, Kevin Pojasek, Ram Sasisekharan,
Zachary Shriver and Ganesh Venkataraman

 

M.I.T. Case No. 8747
“A Novel Heparin Monitoring And Delivery Technology”, by Dongfang Liu, Yeiwei
Qi, Millikarjun Sandaram, Ram Sasisekharan, Zachary Shriver and Ganesh
Venkataraman

 

[**]

 

[**]

 

M.I.T. Case No. 9180
“Chemical Synthesis Of Defined Heparin Sequences In Solution And On Solid
Support”, by Hernan Orgueira, Peter Schell and Peter H. Seeberger

 

Because of the M.I.T. license granted to the above company and my equity*
position and continuing relationship with this company, I acknowledge the
potential for a possible conflict of interest between the performance of
research at M.I.T. and my contractual or other obligations to this company.
Therefore, I will not:

 

1)                         use students at M.I.T. for research and development
projects for the company;

 

2)                         restrict or delay access to information from my
M.I.T. research;

 

3)                         take direct or indirect research support from the
company in order to support my activities at M.I.T.; or

 

4)                         employ students at the company, except in accordance
with Section 4.5.2, “Faculty and Students,” in the Policies and Procedures
Guide.

 

In addition, in order to avoid the appearance of a conflict, I will attempt to
differentiate clearly between the intellectual directions of my M.I.T. research
and my contributions to the company. To that end, I will expressly inform my
department head/laboratory director annually of the general nature of my
activities on behalf of the company.

 

 

 

Signed:

[ILLEGIBLE]

 

 

Date:

12/13/01

 

 

 

 

Approved by:

/s/ Robert C Armstrong

 

 

 

 

 

 

Name (print):

Robert C Armstrong

 

 

(Dept. Head or Lab Dir)

 

 

 

--------------------------------------------------------------------------------

* “Equity” includes stock, options, warrants or other financial instruments
convertible into stock, which are directly or indirectly controlled by the
inventor.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A2

 

CONFLICT AVOIDANCE STATEMENT

 

Name:

Ram Sasisekharan

 

 

Company:

Mimeon, Inc.

 

 

Address:

1000 Winter Street, Suite 3350
Waltham, MA 02451-1215

 

Licensed Technology:

 

M.I.T. Case No. 5546
“The Heparinase Gene From Flavobacterium Heparinum”, by Charles L. Cooney,
Robert S. Langer, Jr., Kelley W. Moreman, And Ram Sasisekharan

 

M.I.T. Case No. 5981
“Purification, Composition And Characterization Of Heparinase Ii From
Flavobacterium Heparinum”, by Charles L. Cooney, Robert S. Langer, Jr., Robert
Lindhardt, Daniel Lohse, And Ram Sasisekharan

 

M.I.T. Case No. 6582
“A Method For The Mass Spectrometric Determination Of The Molecular Weight Of
Highly Acidic (and Basic) Organic And Biological Molecules”, by Klaus Biemann
and Peter Juhasz

 

M.I.T. Case No. 8066
“Heparinase II Selective For Heparan Sulfate Degradation”, by Dongfang Liu, Ram
Sasisekharan, Zachary Shriver and Ganesh Venkataraman

 

M.I.T. Case No. 8227
“Synthesis Of Oligosaccharides In Solution And On The Solid Support”, by Obadiah
J. Plante and Peter H. Seeberger

 

M.I.T. Case No. 8350
“A Versatile Linker For The Solid-phase Synthesis Of Oligosaccharides And Small
Molecule Combinatorial Libraries”, by Rodrigo B. Andrade and Peter H. Seeberger

 

[**]

 

M.I.T. Case No. 8448
“Method For Identifying Or Characterizing Properties Of Polymeric Units”, by
Nishla Keiser, Rahul Raman, Ram Sasisekharan, Zachary Shriver and Ganesh
Venkataraman

 

M.I.T. Case No. 8606
“Novel Protecting Groups For The Synthesis Of Polysaccharides, Combinatorial
Libraries, And Natural Products”, by Stephen L. Buchwald, Obadiah J. Plante and
Peter H. Seeberger

 

3

--------------------------------------------------------------------------------


 

M.I.T. Case No. 8635
“A Method For Inhibiting Tumor Growth By Targeting Glycosaminoglycans”, by Yosuf
El-shabrawi, Kristen Holley, Dongfang Liu, Kevin Pojasek, Ram Sasisekharan,
Zachary Shriver and Ganesh Venkataraman

 

M.I.T. Case No. 8747
“A Novel Heparin Monitoring And Delivery Technology”, by Dongfang Liu, Yeiwei
Qi, Millikarjun Sandaram, Ram Sasisekharan, Zachary Shriver and Ganesh
Venkataraman

 

[**]

 

[**]

 

M.I.T. Case No. 9180
“Chemical Synthesis Of Defined Heparin Sequences In Solution And On Solid
Support”, by Hernan Orgueira, Peter Schell and Peter H. Seeberger

 

Because of the M.I.T. license granted to the above company and my equity*
position and continuing relationship with this company, I acknowledge the
potential for a possible conflict of interest between the performance of
research at M.I.T. and my contractual or other obligations to this company.
Therefore, I will not:

 

1)                         use students at M.I.T. for research and development
projects for the company;

 

2)                         restrict or delay access to information from my
M.I.T. research;

 

3)                         take direct or indirect research support from the
company in order to support my activities at M.I.T.; or

 

4)                         employ students at the company, except in accordance
with Section 4.5.2. “Faculty and Students,” in the Policies and Procedures
Guide.

 

In addition, in order to avoid the appearance of a conflict, I will attempt to
differentiate clearly between the intellectual directions of my M.I.T. research
and my contributions to the company. To that end, I will expressly inform my
department head/laboratory director annually of the general nature of my
activities on behalf of the company.

 

 

 

Signed:

[ILLEGIBLE]

 

 

Date:

Dec 15th 01

 

 

 

 

Approved by:

/s/ Douglas D. Lauffenburger

 

 

 

 

 

 

Name (print):

Douglas D. Lauffenburger

 

 

(Dept. Head or Lab Dir)

 

 

 

--------------------------------------------------------------------------------

* “Equity” includes stock, options, warrants or other financial instruments
convertible into stock, which are directly or indirectly controlled by the
inventor.

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A3

 

CONFLICT AVOIDANCE STATEMENT

 

Name:

Ganesh Venkataraman

 

 

Company:

Mimeon, Inc.

 

 

Address:

1000 Winter Street, Suite 3350
Waltham, MA 02451-1215

 

Licensed Technology:

 

M.I.T. Case No. 5546
“The Heparinase Gene From Flavobacterium Heparinum”, by Charles L. Cooney,
Robert S. Langer, Jr., Kelley W. Moreman, And Ram Sasisekharan

 

M.I.T. Case No. 5981
“Purification, Composition And Characterization Of Heparinase Ii From
Flavobacterium Heparinum”, by Charles L. Cooney, Robert S. Langer, Jr., Robert
Lindhardt, Daniel Lohse, And Ram Sasisekharan

 

M.I.T. Case No. 6582
“A Method For The Mass Spectrometric Determination Of The Molecular Weight Of
Highly Acidic (and Basic) Organic And Biological Molecules”, by Klaus Biemann
and Peter Juhasz

 

M.I.T. Case No. 8066
“Heparinase II Selective For Heparan Sulfate Degradation”, by Dongfang Liu, Ram
Sasisekharan, Zachary Shriver and Ganesh Venkataraman

 

M.I.T. Case No. 8227
“Synthesis Of Oligosaccharides In Solution And On The Solid Support”, by Obadiah
J. Plante and Peter H. Seeberger

 

M.I.T. Case No. 8350
“A Versatile Linker For The Solid-phase Synthesis Of Oligosaccharides And Small
Molecule Combinatorial Libraries”, by Rodrigo B. Andrade and Peter H. Seeberger

 

[**]

 

M.I.T. Case No. 8448
“Method For Identifying Or Characterizing Properties Of Polymeric Units”, by
Nishla Keiser, Rahul Raman, Ram Sasisekharan, Zachary Shriver and Ganesh
Venkataraman

 

M.I.T. Case No. 8606
“Novel Protecting Groups For The Synthesis Of Polysaccharides, Combinatorial
Libraries, And Natural Products”, by Stephen L. Buchwald, Obadiah J. Plante and
Peter H. Seeberger

 

5

--------------------------------------------------------------------------------


 

M.I.T. Case No. 8635
“A Method For Inhibiting Tumor Growth By Targeting Glycosaminoglycans”, by Yosuf
El-shabrawi, Kristen Holley, Dongfang Liu, Kevin Pojasek, Ram Sasisekharan,
Zachary Shriver and Ganesh Venkataraman

 

M.I.T. Case No. 8747
“A Novel Heparin Monitoring And Delivery Technology”, by Dongfang Liu, Yeiwei
Qi, Mallikarjun Sundaram, Ram Susisekharan, Zachary Shriver and Ganesh
Venkataraman

 

[**]

 

[**]

 

M.I.T. Case No. 9180
“Chemical Synthesis Of Defined Heparin Sequences In SolutionAnd On Solid
Support”, by Hernan Orgueira, Peter Schell and Peter H. Seeberger

 

Because of the M.I.T. license granted to the above company and my equity *
position and continuing relationship with this company, I acknowledge the
potential for a possible conflict of interest between the performance of
research at M.I.T. and my contractual or other obligations to this company.
Therefore, I will not;

 

1)                         use students at M.I.T. for research and development
projects for the company;

 

2)                         restrict or delay access to information from my
M.I.T. research;

 

3)                         take direct or indirect research support from the
company in order to support my activities at M.I.T.; or

 

4)                         employ students at the company, except in accordance
with Section 4.5.2, “Faculty and Students,” in the Policies and Procedures
Guide.

 

In addition, in order to avoid the appearance of a conflict, I will attempt to
differentiate clearly between the intellectual directions of my M.I.T. research
and my contributions to the company. To that end, I will expressly inform my
department head/laboratory director annually of the general nature of my
activities on behalf of the company.

 

 

 

Signed:

[ILLEGIBLE]

 

 

Date:

12/13/01

 

 

 

 

Approved by:

/s/ R. Sasisekharan

 

 

 

 

 

 

Name (print):

R. Sasisekharan

 

 

(Dept. Head or Lab Dir)

 

 

 

--------------------------------------------------------------------------------

* “Equity” includes stock, options, warrants or other financial instruments
convertible into stock, which are directly or indirectly controlled by the
inventor.

 

6

--------------------------------------------------------------------------------


 

EXHIBIT B1

 

INVENTOR/AUTHOR ACKNOWLEDGMENT
OF NO EQUITY DISTRIBUTION
Form Version 8/22/01

 

In partial reliance on the undersigned’s execution of this Acknowledgment,
M.I.T. has entered into the license agreement to which this Acknowledgment is
attached (the “LICENSE”) in which COMPANY received certain licenses to the
technology listed below, on some or all of which the undersigned is a listed
inventor or author. The undersigned, independently of the LICENSE, has received
or will soon acquire equity in Mimeon, Inc. (“COMPANY”), and, in accordance with
M.I.T.’s licensing policies contained in M.I.T.’s Guide to the Ownership,
Distribution and Commercial Development of M.I.T. Technology, as that policy may
be amended from time to time (specifically §4.2.5 as of this Form Version date),
the undersigned, on his/her own behalf and on behalf of his/her heirs and
assigns, acknowledges and agrees that he/she has no right to receive any share
of equity income received by M.I.T. in consideration for the LICENSE.

 

Technology Licensed as of the EFFECTIVE DATE of the LICENSE:

 

M.I.T. Case No. 5546
“The Heparinase Gene From Flavobacterium Heparinum”, by Charles L. Cooney,
Robert S. Langer, Jr., Kelley W. Moreman, And Ram Sasisekharan

 

M.I.T. Case No. 5981
“Purification, Composition And Characterization Of Heparinase Ii From
Flavobacterium Heparinum”, by Charles L. Cooney, Robert S. Langer, Jr., Robert
Lindbardt, Daniel Lohse, And Ram Sasisekharan

 

M.I.T. Case No. 6582
“A Method For The Mass Spectrometric Determination Of The Molecular Weight Of
Highly Acidic (and Basic) Organic And Biological Molecules”, by Klaus Biemann
and Peter Juhasz

 

M.I.T. Case No. 8066
“Heparinase II Selective For Heparan Sulfate Degradation”, by Dongfang Liu, Ram
Sasisekharan, Zachary Shriver and Ganesh Venkataraman

 

M.I.T. Case No. 8227
“Synthesis Of Oligosaccharides In Solution And On The Solid Support”, by Obadiah
J. Plante and Peter H. Seeberger

 

M.I.T. Case No. 8350
“A Versatile Linker For The Solid-phase Synthesis Of Oligosaccharides And Small
Molecule Combinatorial Libraries”, by Rodrigo B. Andrade and Peter H. Seeberger

 

[**]

 

M.I.T. Case No. 8448
“Method For Identifying Or Characterizing Properties Of Polymeric Units”, by
Nishla Keiser, Rahul Raman, Ram Sasisekharan, Zachary Shriver and Ganesh
Venkataraman

 

7

--------------------------------------------------------------------------------


 

M.I.T. Case No. 8606
“Novel Protecting Groups For The Synthesis Of Polysaccharides, Combinatorial
Libraries, And Natural Products”, by Stephen L. Buchwald, Obadiah J. Plante and
Peter H. Seeberger

 

M.I.T. Case No, 8635
“A Method For Inhibiting Tumor Growth By Targeting Glycosaminoglycans”, by Yosuf
El-shabrawi, Kristen Holley, Dongfang Liu, Kevin Pojasek, Ram Sasisekharan,
Zachary Shriver and Ganesh Venkataraman

 

M.I.T. Case No. 8747
“A Novel Heparin Monitoring And Delivery Technology”, by Dongfang Liu, Yeiwei
Qi, Mallikarjun Sundaram, Ram Sasisekharan, Zachary Shriver and Ganesh
Venkataraman

 

[**]

 

[**]

 

M.I.T. Case No. 9180
“Chemical Synthesis Of Defined Heparin Sequences in Solution And On Solid
Support”, by Hernan Orgueira, Peter Schell and Peter H. Seeberger;

 

 

Witness:

 Ilda Thompson

 

Signed:

 /s/ Robert Langer

 

 

 

Print Name:

 Robert Langer

 

 

 

Date:

 12/13/01

 

 

8

--------------------------------------------------------------------------------


 

EXHIBIT B2

 

INVENTOR/AUTHOR ACKNOWLEDGMENT
OF NO EQUITY DISTRIBUTION
Form Version 8/22/01

 

In partial reliance on the undersigned’s execution of this Acknowledgment,
M.I.T. has entered into the license agreement to which this Acknowledgment is
attached (the “LICENSE”) in which COMPANY received certain licenses to the
technology listed below, on some or all of which the undersigned is a listed
inventor or author. The undersigned, independently of the LICENSE, has received
or will soon acquire equity in Mimeon, Inc. (“COMPANY”), and, in accordance with
M.I.T.’s licensing policies contained in M.I.T.’s Guide to the Ownership,
Distribution and Commercial Development of M.I.T. Technology, as that policy may
be amended from time to time (specifically §4.2.5 as of this Form Version date),
the undersigned, on his/her own behalf and on behalf of his/her heirs and
assigns, acknowledges and agrees that he/she has no right to receive any share
of equity income received by M.I.T. in consideration for the LICENSE.

 

Technology Licensed as of the EFFECTIVE DATE of the LICENSE:

 

M.I.T. Case No. 5546
“The Heparinase Gene From Flavobacterium Heparinum”, by Charles L. Cooney,
Robert S. Langer, Jr., Kelley W. Moreman, And Ram Sasisekharan

 

M.I.T. Case No. 5981
“Purification, Composition And Characterization Of Heparinase Ii From
Flavobacterium Heparinum”, by Charles L. Cooney, Robert S. Langer, Jr., Robert
Lindhardt, Daniel Lohse, And Ram Sasisekharan

 

M.I.T. Case No. 6582
“A Method For The Mass Spectrometric Determination Of The Molecular Weight Of
Highly Acidic (and Basic) Organic And Biological Molecules”, by Klaus Biemann
and Peter Juhasz

 

M.I.T. Case No. 8066
“Heparinase II Selective For Heparan Sulfate Degradation”, by Dongfang Liu, Ram
Sasisekharan, Zachary Shriver and Ganesh Venkataraman

 

M.I.T. Case No. 8227
“Synthesis Of Oligosaccharides In Solution And On The Solid Support”, by Obadiah
J. Plante and Peter H. Seeberger

 

M.I.T. Case No. 8350
“A Versatile Linker For The Solid-phase Synthesis Of Oligosaccharides And Small
Molecule Combinatorial Libraries”, by Rodrigo B. Andrade and Peter H. Seeberger

 

[**]

 

M.I.T. Case No. 8448
“Method For Identifying Or Characterizing Properties Of Polymeric Units”, by
Nishla Keiser, Rahul Raman, Ram Sasisekharan, Zachary Shriver and Ganesh
Venkataraman

 

9

--------------------------------------------------------------------------------


 

M.I.T. Case No. 8606

“Novel Protecting Groups For The Synthesis Of Polysaccharides, Combinatorial
Libraries, And Natural Products”, by Stephen L. Buchwald, Obadiah J. Plante and
Peter H. Seeberger

 

M.I.T. Case No. 8635

“A Method For Inhibiting Tumor Growth By Targeting Glycosaminoglycans”, by Yosuf
El-shabrawi, Kristen Holley, Dongfang Liu, Kevin Pojasek, Ram Sasisekharan,
Zachary Shriver and Ganesh Venkataraman

 

M.I.T. Case No. 8747

“A Novel Heparin Monitoring And Delivery Technology”, by Dongfang Liu, Yeiwei
Qi, Mallikarjun Sundaram, Ram Sasisekharan, Zachary Shriver and Ganesh
Venkataraman

 

[**]

 

[**]

 

M.I.T. Case No. 9180
“Chemical Synthesis Of Defined Heparin Sequences In Solution And On Solid
Support”, by Hernan Orgueria, Peter Schell and Peter H. Seeberger

 

 

Witness:

 [ILLEGIBLE]

 

Signed:

 /s/ Ram Sasisekharan

 

 

 

Print Name:

 Ram Sasisekharan

 

 

 

Date:

 Dec 13th 01

 

 

10

--------------------------------------------------------------------------------


 

EXHIBIT B3

 

INVENTOR/AUTHOR ACKNOWLEDGMENT
OF NO EQUITY DISTRIBUTION
Form Version 8/22/01

 

In partial reliance on the undersigned’s execution of this Acknowledgment,
M.I.T. has entered into the license agreement to which this Acknowledgment is
attached (the “LICENSE”) in which COMPANY received certain licenses to the
technology listed below, on some or all of which the undersigned is a listed
inventor or author. The undersigned, independently of the LICENSE, has received
or will soon acquire equity in Mimeon, Inc. (“COMPANY”), and, in accordance with
M.I.T.’s licensing policies contained in M.I.T.’s Guide to the Ownership,
Distribution and Commercial Development of M.I.T. Technology, as that policy may
be amended from time to time (specifically §4.2.5 as of this Form Version date),
the undersigned, on his/her own behalf and on behalf of his/her heirs and
assigns, acknowledges and agrees that he/she has no right to receive any share
of equity income received by M.I.T. in consideration for the LICENSE.

 

Technology Licensed as of the EFFECTIVE DATE of the LICENSE:

 

M.I.T. Case No. 5546

“The Heparinase Gene From Flavobacterium Heparinum”, by Charles L. Cooney,
Robert S. Langer, Jr., Kelley W. Moreman, And Ram Sasisekharan

 

M.I.T. Case No. 5981

“Purification, Composition And Characterization Of Heparinase Ii From
Flavobacterium Heparinum”, by Charles L. Cooney, Robert S. Langer, Jr., Robert
Lindhardt, Daniel Lohse, And Ram Sasisekharan

 

M.I.T. Case No. 6582

“A Method For The Mass Spectrometric Determination Of The Molecular Weight Of
Highly Acidic (and Basic) Organic And Biological Molecules”, by Klaus Biemann
and Peter Juhasz

 

M.I.T. Case No. 8066

“Heparinase II Selective For Heparan Sulfate Degradation”, by Dongfang Liu, Ram
Sasisekharan, Zachary Shriver and Ganesh Venkataraman

 

M.I.T. Case No. 8227

“Synthesis Of Oligosaccharides In Solution And On The Solid Support”, by Obadiah
J. Plante and Peter H. Seeberger

 

M.I.T. Case No. 8350

“A Versatile Linker For The Solid-phase Synthesis Of Oligosaccharides And Small
Molecule Combinatorial Libraries”, by Rodrigo B. Andrade and Peter H. Seeberger

 

[**]

 

M.I.T. Case No. 8448

“Method For Identifying Or Characterizing Properties Of Polymeric Units”, by
Nishla Keiser, Rahul Raman, Ram Sasisekharan, Zachary Shriver and Ganesh
Venkataraman

 

11

--------------------------------------------------------------------------------


 

M.I.T. Case No. 8606

“Novel Protecting Groups For The Synthesis Of Polysaccharides, Combinatorial
Libraries, And Natural Products”, by Stephen L. Buchwald, Obadiah J. Plante and
Peter H. Seeberger

 

M.I.T. Case No. 8635

“A Method For Inhibiting Tumor Growth By Targeting Glycosaminoglycans”, by Yosuf
El-shabrawi, Kristen Holley, Dongfang Liu, Kevin Pojasek, Ram Sasisekharan,
Zachary Shriver and Ganesh Venkataraman

 

M.I.T. Case No. 8747

“A Novel Heparin Monitoring And Delivery Technology”, by Dongfang Liu, Yeiwei
Qi, Mallikarjun Sundaram, Ram Sasisekharan, Zachary Shriver and Ganesh
Venkataraman

 

[**]

 

[**]

 

M.I.T. Case No. 9180

“Chemical Synthesis Of Defined Heparin Sequences In Solution And On Solid
Support”, by Hernan Orgueira, Peter Schell and Peter H. Seeberger

 

 

Witness:

 [ILLEGIBLE]

 

Signed:

 /s/ Ganesh Venkataraman

 

 

 

Print Name:

 Ganesh Venkataraman

 

 

 

Date:

 12/13/01

 

 

12

--------------------------------------------------------------------------------


 

EXHIBIT C

 

December 31, 2001

 

Mimeon, Inc.
1000 Winter Street, Suite 3350
Waltham, MA 02154

 

Re: Purchase of Common Stock

 

Gentlemen:

 

This investment letter is executed by the Massachusetts Institute of Technology,
a Massachusetts corporation (“M.I.T.”), and delivered to Mimeon, Inc., a
Delaware corporation (the “Company”), in connection with M.I.T.’s acquisition of
shares (the “Shares”) of the common stock, $.0001 par value per share, of the
Company.

 

M.I.T. understands that the Shares have not been registered under the federal
Securities Act of 1933, as amended (the “Act”), or registered or qualified under
the securities or “Blue Sky” laws of any jurisdiction, and are being sold
pursuant to exemptions contained in the Act and exemptions contained in other
applicable securities or “Blue Sky” laws. M.I.T. understands further that the
Company’s reliance on these exemptions is based in part on the representations
made in this letter. In this connection, M.I.T. represents and warrants that the
offer and sale of the Shares were made solely in the Commonwealth of
Massachusetts.

 

M.I.T. is acquiring the Shares for M.I.T.’s own account for investment, and not
for, with a view to, or in connection with the resale or distribution thereof.
M.I.T. has no present intention to sell, hypothecate, distribute or otherwise
transfer any of the Shares or any interest therein. The nature and amount of
M.I.T.’s investment in the Shares are consistent with M.I.T.’s investment
objectives, abilities, and resources. M.I.T. understands that the Shares are
illiquid assets, which will not become freely transferable by reason of any
“change of circumstances” whatsoever. M.I.T. has adequate means of providing for
its current needs and possible contingencies and has no need for liquidity in
its investment.

 

M.I.T. understands that the Shares will constitute “restricted securities”
within the meaning of Rule 144 promulgated under the Act and that, as such, the
Shares must be held indefinitely unless it is subsequently registered under the
Act or unless an exemption from the registration requirements thereof is
available. M.I.T. has been advised that Rule 144, which permits the resale,
subject to various terms and conditions, of small amounts of such “restricted
securities” after they have been held for one year, does not now apply to the
Company, because the Company is not now required to file, and does not file,
current reports under the Securities Exchange Act of 1934, and because
information concerning the Company substantially equivalent to that which would
be available if the Company were required to file such reports is not now
publicly available. The Company may become a reporting entity at some future
date, but no assurance can be given that it will do so.

 

In connection with M.I.T.’s purchase of the Shares, M.I.T. accepts the condition
that the Company will maintain “stop transfer” orders with respect to the Shares
and that each certificate

 

--------------------------------------------------------------------------------


 

or other document evidencing the Shares will bear conspicuous legends in
substantially the following form:

 

The securities represented by this certificate have not been registered under
the Securities Act of 1933. They may not be sold, offered for sale, pledged or
hypothecated in the absence of a registration statement in effect with respect
to the securities under such Act or an opinion of counsel reasonably
satisfactory to the Corporation that such registration is not required.

 

The securities represented by this certificate have been acquired for investment
and have not been registered or qualified under the securities or “Blue Sky”
laws of any jurisdiction. They may not be offered or sold without an opinion of
counsel to the Corporation to the effect that the proposed transaction will be
exempt from registration, qualification and filings in all applicable
jurisdictions.

 

The Corporation is authorized to issue more than one class of stock. The powers,
designations, preferences and relative participating, optional or other special
rights, and the qualifications, limitations or restrictions of such preferences
and/or rights of each class of stock or series of any class are set forth in the
Certificate of Incorporation of the Corporation. The Corporation will furnish a
copy of the Certificate of Incorporation of the Corporation to the holder hereof
without charge upon written request.

 

The sale or other disposition of any of the securities represented by this
certificate is restricted by a Right of First Refusal and Co-Sale Agreement, as
amended from time to time, by and among the registered owner of this
certificate, the Corporation and certain other stockholders of the Corporation.
The Corporation will furnish a copy of this agreement to the holder hereof
without charge upon written request.

 

The securities represented by this certificate are subject to one or more Voting
Agreements, each as amended from time to time, by and among the registered owner
of this certificate, the Corporation and certain other stockholders of the
Corporation. The Corporation will furnish a copy of the Voting Agreement(s) to
the holder hereof without charge upon written request.

 

2

--------------------------------------------------------------------------------


 

M.I.T. acknowledges that the Company has granted M.I.T. and its attorney or
accountant access to all information about the Company which they have requested
and has offered them access to all further information which they deemed
relevant to an investment decision with respect to the Shares. M.I.T. and its
attorney or accountant have had the opportunity to ask questions of, and receive
answers from, representatives of the Company concerning such information and the
Company’s financial condition and prospects.

 

 

 

Sincerely,

 

 

 

 

 

MASSACHUSETTS INSTITUTE OF
TECHNOLOGY

 

 

 

 

 

By:

 /s/ Lita Nelsen

 

 

Name:

Lita L Nelsen

 

Title:

Director, Technology Licensing Office

 

3

--------------------------------------------------------------------------------


 

February      , 2002

 

Mimeon, Inc.
1000 Winter Street, Suite 3350
Waltham, MA 02154

 

Re: Purchase of Common Stock

 

Gentlemen:

 

This investment letter is executed and delivered to Mimeon, Inc., a Delaware
corporation (the “Company”), in connection with my acquisition of shares (the
“Shares”) of the common stock, $.0001 par value per share, of the Company.

 

I understand that the Shares have not been registered under the federal
Securities Act of 1933, as amended (the “Act”), or registered or qualified under
the securities or “Blue Sky” laws of any jurisdiction, and are being sold
pursuant to exemptions contained in the Act and exemptions contained in other
applicable securities or “Blue Sky” laws. I understand further that the
Company’s reliance on these exemptions is based in part on the representations
made in this letter. In this connection, I represent and warrant that the offer
and sale of the Shares were made solely in the state shown in the address set
forth below.

 

I am acquiring the Shares for my own account for investment, and not for, with a
view to, or in connection with the resale or distribution thereof. I have no
present intention to sell, hypothecate, distribute or otherwise transfer any of
the Shares or any interest therein. The nature and amount of my investment in
the Shares are consistent with my investment objectives, abilities, and
resources. I understand that the Shares are illiquid assets, which will not
become freely transferable by reason of any “change of circumstances”
whatsoever. I have adequate means of providing for my current needs and possible
contingencies and have no need for liquidity in my investment.

 

I understand that the Shares will constitute “restricted securities” within the
meaning of Rule 144 promulgated under the Act and that, as such, the Shares must
be held indefinitely unless it is subsequently registered under the Act or
unless an exemption from the registration requirements thereof is available. I
have been advised that Rule 144, which permits the resale, subject to various
terms and conditions, of small amounts of such “restricted securities” after
they have been held for one year, does not now apply to the Company, because the
Company is not now required to file, and does not file, current reports under
the Securities Exchange Act of 1934, and because information concerning the
Company substantially equivalent to that which would be available if the Company
were required to file such reports is not now publicly available. The Company
may become a reporting entity at some future date, but no assurance can be given
that it will do so.

 

In connection with my purchase of the Shares, I accept the condition that the
Company will maintain “stop transfer” orders with respect to the Shares and that
each certificate or other

 

--------------------------------------------------------------------------------


 

document evidencing the Shares will bear conspicuous legends in substantially
the following form:

 

The securities represented by this certificate have not been registered under
the Securities Act of 1933. They may not be sold, offered for sale, pledged or
hypothecated in the absence of a registration statement in effect with respect
to the securities under such Act or an opinion of counsel reasonably
satisfactory to the Corporation that such registration is not required.

 

The securities represented by this certificate have been acquired for investment
and have not been registered or qualified under the securities or “Blue Sky”
laws of any jurisdiction. They may not be offered or sold without an opinion of
counsel to the Corporation to the effect that the proposed transaction will be
exempt from registration, qualification and filings in all applicable
jurisdictions.

 

The Corporation is authorized to issue more than one class of stock. The powers,
designations, preferences and relative participating, optional or other special
rights, and the qualifications, limitations or restrictions of such preferences
and/or rights of each class of stock or series of any class are set forth in the
Certificate of Incorporation of the Corporation. The Corporation will furnish a
copy of the Certificate of Incorporation of the Corporation to the holder hereof
without charge upon written request.

 

The sale or other disposition of any of the securities represented by this
certificate is restricted by a Right of First Refusal and Co-Sale Agreement, as
amended from time to time, by and among the registered owner of this
certificate, the Corporation and certain other stockholders of the Corporation.
The Corporation will furnish a copy of this agreement to the holder hereof
without charge upon written request.

 

2

--------------------------------------------------------------------------------


 

The securities represented by this certificate are subject to one or more Voting
Agreements, each as amended from time to time, by and among the registered owner
of this certificate, the Corporation and certain other stockholders of the
Corporation. The Corporation will furnish a copy of the Voting Agreement(s) to
the holder hereof without charge upon written request.

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

/s/ Klaus Biemann, Trustee

 

 

Signature

 

 

 

 

 

Klaus Biemann, Trustee of

 

 

the Klaus Biemann Revocable

 

 

Trust, u/a/d 18/12/1989

 

 

 

 

 

Name (Printed)

 

 

 

 

 

P. O. Box 345

 

 

Street Address

 

 

 

 

 

Alton Bay

NH

03810

 

 

City

State

Zip Code

 

 

 

 

 

###-##-####

 

 

Social Security Number

 

 

 

 

 

dated February 27, 2002

 

 

3

--------------------------------------------------------------------------------


 

February        , 2002

 

Mimeon, Inc.
1000 Winter Street, Suite 3350
Waltham, MA 02154

 

Re: Purchase of Common Stock

 

Gentlemen:

 

This investment letter is executed and delivered to Mimeon, Inc., a Delaware
corporation (the “Company”), in connection with my acquisition of shares (the
“Shares”) of the common stock, $.0001 par value per share, of the Company.

 

I understand that the Shares have not been registered under the federal
Securities Act of 1933, as amended (the “Act”), or registered or qualified under
the securities or “Blue Sky” laws of any jurisdiction, and are being sold
pursuant to exemptions contained in the Act and exemptions contained in other
applicable securities or “Blue Sky” laws. I understand further that the
Company’s reliance on these exemptions is based in part on the representations
made in this letter. In this connection, I represent and warrant that the offer
and sale of the Shares were made solely in the state shown in the address set
forth below.

 

I am acquiring the Shares for my own account for investment, and not for, with a
view to, or in connection with the resale or distribution thereof. I have no
present intention to sell, hypothecate, distribute or otherwise transfer any of
the Shares or any interest therein. The nature and amount of my investment in
the Shares are consistent with my investment objectives, abilities, and
resources. I understand that the Shares are illiquid assets, which will not
become freely transferable by reason of any “change of circumstances”
whatsoever. I have adequate means of providing for my current needs and possible
contingencies and have no need for liquidity in my investment.

 

I understand that the Shares will constitute “restricted securities” within the
meaning of Rule 144 promulgated under the Act and that, as such, the Shares must
be held indefinitely unless it is subsequently registered under the Act or
unless an exemption from the registration requirements thereof is available. I
have been advised that Rule 144, which permits the resale, subject to various
terms and conditions, of small amounts of such “restricted securities” after
they have been held for one year, does not now apply to the Company, because the
Company is not now required to file, and does not file, current reports under
the Securities Exchange Act of 1934, and because information concerning the
Company substantially equivalent to that which would be available if the Company
were required to file such reports is not now publicly available. The Company
may become a reporting entity at some future date, but no assurance can be given
that it will do so.

 

In connection with my purchase of the Shares, I accept the condition that the
Company will maintain “stop transfer” orders with respect to the Shares and that
each certificate or other

 

--------------------------------------------------------------------------------


 

document evidencing the Shares will bear conspicuous legends in substantially
the following form:

 

The securities represented by this certificate have been acquired for investment
and have not been registered under the Securities Act of 1933. Such securities
may not be sold, transferred, pledged or hypothecated unless the registration
provisions of said Act have been complied with or unless the Corporation has
received an opinion of counsel reasonably satisfactory to the Corporation that
such registration is not required.

 

The securities represented by this certificate have been acquired for investment
and have not been registered or qualified under the securities or “Blue Sky”
laws of any jurisdiction. Such securities may not be sold, transferred, pledged
or hypothecated unless the registration, qualification and filing requirements
of all applicable jurisdictions have been satisfied or the Corporation has
received an opinion of counsel reasonably satisfactory to the Corporation that
the proposed transaction will be exempt from registration, qualification and
filings in all such jurisdictions.

 

The Corporation is authorized to issue more than one class of stock. The powers,
designations, preferences and relative participating, optional or other special
rights, and the qualifications, limitations or restrictions of such preferences
and/or rights of each class of stock or series of any class are set forth in the
Certificate of Incorporation of the Corporation. The Corporation will furnish a
copy of the Certificate of Incorporation of the Corporation to the holder hereof
without charge upon written request.

 

The sale or other disposition of any of the securities represented by this
certificate is restricted by a Right of First Refusal and Co-Sale Agreement, as
amended from time to time, by and among the registered owner of this
certificate, the Corporation and certain other stockholders of the Corporation.
The Corporation will furnish a copy of this agreement to the holder hereof
without charge upon written request.

 

The securities represented by this certificate are subject to one or more Voting
Agreements, each as amended from time to time, by and among the registered owner
of this certificate, the Corporation and certain other stockholders of the
Corporation. The Corporation will furnish a copy of the Voting Agreement(s) to
the holder hereof without charge upon written request.

 

2

--------------------------------------------------------------------------------


 

I acknowledge that the Company has granted me and my attorney or accountant
access to all information about the Company which we have requested and has
offered each of us access to all further information which we deemed relevant to
an investment decision with respect to the Shares. I and my attorney or
accountant have had the opportunity to ask questions of, and receive answers
from, representatives of the Company concerning such information and the
Company’s financial condition and prospects.

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

/s/ Rodrigo. B. Andrade

 

 

Signature

 

 

 

 

 

Rodrigo. B. Andrade

 

 

Name (Printed)

 

 

 

 

 

16 Broadway # 8

 

 

Street Address

 

 

 

 

 

Somerville,

MA.

02145

 

 

City

State

Zip Code

 

 

 

 

 

###-##-####

 

 

Social Security Number

 

 

3

--------------------------------------------------------------------------------


 

I acknowledge that the Company has granted me and my attorney or accountant
access to all information about the Company which we have requested and has
offered each of us access to all further information which we deemed relevant to
an investment decision with respect to the Shares. I and my attorney or
accountant have had the opportunity to ask questions of, and receive answers
from, representatives of the Company concerning such information and the
Company’s financial condition and prospects.

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

/s/ Stephen L. Buchwald

 

 

Signature

 

 

 

 

 

Stephen L. Buchwald

 

 

Name (Printed)

 

 

 

 

 

25 Lancaster Rd

 

 

Street Address

 

 

 

 

 

Newton

MA

02458

 

 

City

State

Zip Code

 

 

 

 

 

###-##-####

 

 

Social Security Number

 

 

4

--------------------------------------------------------------------------------


 

I acknowledge that the Company has granted me and my attorney or accountant
access to all information about the Company which we have requested and has
offered each of us access to all further information which we deemed relevant to
an investment decision with respect to the Shares. I and my attorney or
accountant have had the opportunity to ask questions of, and receive answers
from, representatives of the Company concerning such information and the
Company’s financial condition and prospects.

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

/s/ Charles L. Cooney

 

 

Signature

 

 

 

 

 

Charles L. Cooney

 

 

Name (Printed)

 

 

 

 

 

35 Chestnut Place

 

 

Street Address

 

 

 

 

 

Brookline,

MA

02445

 

 

City

State

Zip Code

 

 

 

 

 

 

 

 

Social Security Number

 

 

5

--------------------------------------------------------------------------------


 

I acknowledge that the Company has granted me and my attorney or accountant
access to all information about the Company which we have requested and has
offered each of us access to all further information which we deemed relevant to
an investment decision with respect to the Shares. I and my attorney or
accountant have had the opportunity to ask questions of, and receive answers
from, representatives of the Company concerning such information and the
Company’s financial condition and prospects.

 

 

Very truly yours,

 

 

 

 

 

 

 

 

/s/ Yosuf El-Shabrawi

 

 

Signature

 

 

 

 

 

Yosuf El-Shabrawi

 

 

Name (Printed)

 

 

 

 

 

Mittergrabenweg 74

 

 

Street Address

 

 

 

 

 

Graz

Austria

8010

 

 

City

State

Zip Code

 

 

 

 

 

 

 

 

Social Security Number

 

 

6

--------------------------------------------------------------------------------


 

I acknowledge that the Company has granted me and my attorney or accountant
access to all information about the Company which we have requested and has
offered each of us access to all further information which we deemed relevant to
an investment decision with respect to the Shares. I and my attorney or
accountant have had the opportunity to ask questions of, and receive answers
from, representatives of the Company concerning such information and the
Company’s financial condition and prospects.

 

 

Very truly yours,

 

 

 

 

 

 

 

 

/s/ Kristine Holley

 

 

Signature

 

 

 

 

 

Kristine Holley

 

 

Name (Printed)

 

 

 

 

 

21 Temple St. Unit #8

 

 

Street Address

 

 

 

 

 

Boston

MA

02114

 

 

City

State

Zip Code

 

 

 

 

 

120.52.5366

 

 

Social Security Number

 

 

7

--------------------------------------------------------------------------------


 

I acknowledge that the Company has granted me and my attorney or accountant
access to all information about the Company which we have requested and has
offered each of us access to all further information which we deemed relevant to
an investment decision with respect to the Shares. I and my attorney or
accountant have had the opportunity to ask questions of, and receive answers
from, representatives of the Company concerning such information and the
Company’s financial condition and prospects.

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

/s/ Peter Juhasz

 

 

Signature

 

 

 

 

 

Peter Juhasz

 

 

Name (Printed)

 

 

 

 

 

13 Pinewood Ave

 

 

Street Address

 

 

 

 

 

Natick

MA

01760

 

 

City

State

Zip Code

 

 

 

 

 

###-##-####

 

 

Social Security Number

 

 

8

--------------------------------------------------------------------------------


 

I acknowledge that the Company has granted me and my attorney or accountant
access to all information about the Company which we have requested and has
offered each of us access to all further information which we deemed relevant to
an investment decision with respect to the Shares. I and my attorney or
accountant have had the opportunity to ask questions of, and receive answers
from, representatives of the Company concerning such information and the
Company’s financial condition and prospects.

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

/s/ Nishla Keiser

 

 

Signature

 

 

 

 

 

Nishla Keiser

 

 

Name (Printed)

 

 

 

 

 

290 Mass Ave

 

 

Street Address

 

 

 

 

 

Cambridge

MA

02139

 

 

City

State

Zip Code

 

 

 

 

 

020641255

 

 

Social Security Number

 

 

9

--------------------------------------------------------------------------------


 

I acknowledge that the Company has granted me and my attorney or accountant
access to all information about the Company which we have requested and has
offered each of us access to all further information which we deemed relevant to
an investment decision with respect to the Shares. I and my attorney or
accountant have had the opportunity to ask questions of, and receive answers
from, representatives of the Company concerning such information and the
Company’s financial condition and prospects.

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

/s/ Robert J. Linhardt

 

 

Signature

 

 

 

 

 

Robert J. Linhardt

 

 

Name (Printed)

 

 

 

 

 

1422 Plum St

 

 

Street Address

 

 

 

 

 

Iowa City,

 IA

52240

 

 

City

State

Zip Code

 

 

 

 

 

135385839

 

 

Social Security Number

 

 

10

--------------------------------------------------------------------------------


 

I acknowledge that the Company has granted me and my attorney or accountant
access to all information about the Company which we have requested and has
offered each of us access to all further information which we deemed relevant to
an investment decision with respect to the Shares. I and my attorney or
accountant have had the opportunity to ask questions of, and receive answers
from, representatives of the Company concerning such information and the
Company’s financial condition and prospects.

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

/s/ Dongfang Liu

 

 

Signature

 

 

 

 

 

Dongfang Liu

 

 

Name (Printed)

 

 

 

 

 

16 Merriam Road

 

 

Street Address

 

 

 

 

 

Framingham,

MA,

01701

 

 

City

State

Zip Code

 

 

 

 

 

###-##-####

 

 

Social Security Number

 

 

11

--------------------------------------------------------------------------------


 

I acknowledge that the Company has granted me and my attorney or accountant
access to all information about the Company which we have requested and has
offered each of us access to all further information which we deemed relevant to
an investment decision with respect to the Shares. I and my attorney or
accountant have had the opportunity to ask questions of, and receive answers
from, representatives of the Company concerning such information and the
Company’s financial condition and prospects.

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

/s/ Daniel L. Lohse

 

 

Signature

 

 

 

 

 

Daniel L. Lohse

 

 

Name (Printed)

 

 

 

 

 

6301 Almeda Road, #111

 

 

Street Address

 

 

 

 

 

Houston

TX

77021

 

 

City

State

Zip Code

 

 

 

 

 

###-##-####

 

 

Social Security Number

 

 

12

--------------------------------------------------------------------------------


 

I acknowledge that the Company has granted me and my attorney or accountant
access to all information about the Company which we have requested and has
offered each of us access to all further information which we deemed relevant to
an investment decision with respect to the Shares. I and my attorney or
accountant have had the opportunity to ask questions of, and receive answers
from, representatives of the Company concerning such information and the
Company’s financial condition and prospects.

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

/s/ Kelley Moremen

 

 

Signature

 

 

 

 

 

Kelley Moremen

 

 

Name (Printed)

 

 

 

 

 

745 Kings Rd

 

 

Street Address

 

 

 

 

 

Athens

GA

30606

 

 

City

State

Zip Code

 

 

 

 

 

###-##-####

 

 

Social Security Number

 

 

13

--------------------------------------------------------------------------------


 

I acknowledge that the Company has granted me and my attorney or accountant
access to all information about the Company which we have requested and has
offered each of us access to all further information which we deemed relevant to
an investment decision with respect to the Shares. I and my attorney or
accountant have had the opportunity to ask questions of, and receive answers
from, representatives of the Company concerning such information and the
Company’s financial condition and prospects.

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

/s/ Hernán Antonio Orgueira

 

 

Signature

 

 

 

 

 

Hernán Antonio Orgueira

 

 

Name (Printed)

 

 

 

 

 

60 Ellery St Ap # 9

 

 

Street Address

 

 

 

 

 

Cambridge

MA

02138

 

 

City

State

Zip Code

 

 

 

 

 

###-##-####

 

 

Social Security Number

 

 

14

--------------------------------------------------------------------------------


 

I acknowledge that the Company has granted me and my attorney or accountant
access to all information about the Company which we have requested and has
offered each of us access to all further information which we deemed relevant to
an investment decision with respect to the Shares. I and my attorney or
accountant have had the opportunity to ask questions of, and receive answers
from, representatives of the Company concerning such information and the
Company’s financial condition and prospects.

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

/s/ Obadiah J. Plante

 

 

Signature

 

 

 

 

 

Obadiah Plante

 

 

Name (Printed)

 

 

 

 

 

352 Cabot St

 

 

Street Address

 

 

 

 

 

Beverly

MA

01915

 

 

City

State

Zip Code

 

 

 

 

 

###-##-####

 

 

Social Security Number

 

 

15

--------------------------------------------------------------------------------


 

I acknowledge that the Company has granted me and my attorney or accountant
access to all information about the Company which we have requested and has
offered each of us access to all further information which we deemed relevant to
an investment decision with respect to the Shares. I and my attorney or
accountant have had the opportunity to ask questions of, and receive answers
from, representatives of the Company concerning such information and the
Company’s financial condition and prospects.

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

/s/ Kevin Pojasek

 

 

Signature

 

 

 

 

 

Kevin Pojasek

 

 

Name (Printed)

 

 

 

 

 

26 Inman St #3C

 

 

Street Address

 

 

 

 

 

Cambridge,

MA

02139

 

 

City

State

Zip Code

 

 

 

 

 

###-##-####

 

 

Social Security Number

 

 

16

--------------------------------------------------------------------------------


 

I acknowledge that the Company has granted me and my attorney or accountant
access to all information about the Company which we have requested and has
offered each of us access to all further information which we deemed relevant to
an investment decision with respect to the Shares. I and my attorney or
accountant have had the opportunity to ask questions of, and receive answers
from, representatives of the Company concerning such information and the
Company’s financial condition and prospects.

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

[ILLEGIBLE]

 

 

Signature

 

 

 

 

 

 

 

 

Name (Printed)

 

 

 

 

 

 

 

 

Street Address

 

 

 

 

 

 

 

 

 

 

City

State

Zip Code

 

 

 

 

 

 

 

 

Social Security Number

 

 

17

--------------------------------------------------------------------------------


 

I acknowledge that the Company has granted me and my attorney or accountant
access to all information about the Company which we have requested and has
offered each of us access to all further information which we deemed relevant to
an investment decision with respect to the Shares. I and my attorney or
accountant have had the opportunity to ask questions of, and receive answers
from, representatives of the Company concerning such information and the
Company’s financial condition and prospects.

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

/s/ Rahul Raman

 

 

Signature

 

 

 

 

 

Rahul Raman

 

 

Name (Printed)

 

 

 

 

 

101 Western Avenue #43

 

 

Street Address

 

 

 

 

 

Cambridge

MA

02139

 

 

City

State

Zip Code

 

 

 

 

 

###-##-####

 

 

Social Security Number

 

 

18

--------------------------------------------------------------------------------


 

I acknowledge that the Company has granted me and my attorney or accountant
access to all information about the Company which we have requested and has
offered each of us access to all further information which we deemed relevant to
an investment decision with respect to the Shares. I and my attorney or
accountant have had the opportunity to ask questions of, and receive answers
from, representatives of the Company concerning such information and the
Company’s financial condition and prospects.

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

/s/ Peter Schell

 

 

Signature

 

 

 

 

 

Peter Schell

 

 

Name (Printed)

 

 

 

 

 

750 Tremont St. #8

 

 

Street Address

 

 

 

 

 

Boston

MA

02118

 

 

City

State

Zip Code

 

 

 

 

 

###-##-####

 

 

Social Security Number

 

 

19

--------------------------------------------------------------------------------


 

I acknowledge that the Company has granted me and my attorney or accountant
access to all information about the Company which we have requested and has
offered each of us access to all further information which we deemed relevant to
an investment decision with respect to the Shares. I and my attorney or
accountant have had the opportunity to ask questions of, and receive answers
from, representatives of the Company concerning such information and the
Company’s financial condition and prospects.

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

/s/ Peter H. Seeberger

 

 

Signature

 

 

 

 

 

Peter H. Seeberger

 

 

Name (Printed)

 

 

 

 

 

100 Memorial Drive #2-19A

 

 

Street Address

 

 

 

 

 

Cambridge

MA

02142

 

 

City

State

Zip Code

 

 

 

 

 

###-##-####

 

 

Social Security Number

 

 

20

--------------------------------------------------------------------------------


 

I acknowledge that the Company has granted me and my attorney or accountant
access to all information about the Company which we have requested and has
offered each of us access to all further information which we deemed relevant to
an investment decision with respect to the Shares. I and my attorney or
accountant have had the opportunity to ask questions of, and receive answers
from, representatives of the Company concerning such information and the
Company’s financial condition and prospects.

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

/s/ Zachary Shriver

 

 

Signature

 

 

 

 

 

Zachary Shriver

 

 

Name (Printed)

 

 

 

 

 

26 Inman St. Apt. 3C

 

 

Street Address

 

 

 

 

 

Cambridge

MA

02139

 

 

City

State

Zip Code

 

 

 

 

 

###-##-####

 

 

Social Security Number

 

 

21

--------------------------------------------------------------------------------


 

I acknowledge that the Company has granted me and my attorney or accountant
access to all information about the Company which we have requested and has
offered each of us access to all further information which we deemed relevant to
an investment decision with respect to the Shares. I and my attorney or
accountant have had the opportunity to ask questions of, and receive answers
from, representatives of the Company concerning such information and the
Company’s financial condition and prospects.

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

/s/ Mallikarjun Sundaram

 

 

Signature

 

 

 

 

 

Mallikarjun Sundaram

 

 

Name (Printed)

 

 

 

 

 

16-560, MIT, 77, Massachusetts Ave.

 

 

Street Address

 

 

 

 

 

Cambridge

MA

02139

 

 

City

State

Zip Code

 

 

 

 

 

###-##-####

 

 

Social Security Number

 

 

22

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FIRST AMENDMENT TO
RIGHT OF FIRST REFUSAL AND CO-SALE AGREEMENT

 

This First Amendment to Right of First Refusal and Co-Sale Agreement dated as of
December 31, 2001 (this “Amendment”), is made by and among (i) Mimeon, Inc., a
Delaware corporation (the “Company”); (ii) Massachusetts Institute of
Technology, a Massachusetts not-for-profit corporation (“MIT”); (iii) the
persons and entities listed on Schedule I (collectively, the “MIT Holders”);
(iv) the persons and entities listed on Schedule 2 (collectively, the
“Purchasers”); and (v) the persons listed on Schedule 3 (collectively, the
“Original Founders”).

 

WHEREAS, on August 16, 2001, the Company, the Purchasers and the Founders
entered into a Right of First Refusal and Co-Sale Agreement (the “Original
Agreement”) which, among other things, restricts the rights of the Founders to
transfer their shares of Company stock under certain circumstances;

 

WHEREAS, simultaneously with execution of this Amendment, the Company and MIT
are entering into an Exclusive Patent License Agreement (the “MIT License
Agreement”), pursuant to which MIT is granting certain intellectual property
rights to the Company and the Company is issuing shares of Company stock to MIT
and the MIT Holders; and

 

WHEREAS, the Company desires that the shares of Company stock held by MIT and
the MIT holders be subject to certain transfer restrictions and it is a
condition precedent to the Company’s obligations under the MIT License Agreement
that MIT and the MIT Holders enter into this Amendment;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth herein, and for other good and valuable consideration, the parties hereto
hereby agree as follows:

 

1.         Definitions. The Original Agreement is hereby amended to provide that
the term “Founder” shall mean any Original Founder, MIT Holder or MIT,
individually, and the term “Founders” shall mean the Original Founders, the MIT
Holders and MlT, collectively.

 

2.         Lock-Up. Section 2 of the Original Agreement is hereby amended by
adding the following subsection immediately after subsection 2.3:

 

2.4       Lock-Up. Each Founder agrees that for a period of up to 180 days from
the effective date of any registration of securities of the Company (upon
request of the Company or the underwriters managing any underwritten offering of
the Company’s securities), he will not sell, make any short sale or loan of,
grant any option for the purchase of, or otherwise dispose of any Shares held by
him without the prior written consent of the Company or such underwriters, as
the case may be.

 

2.         MIT and MIT Holders Bound. MIT and the MIT Holders hereby agree to be
bound by all of the terms and provisions of the Original Agreement (as amended
hereby and as it may be amended hereafter in accordance with its terms).

 

--------------------------------------------------------------------------------


 

3.         Ratification. The Original Agreement, as amended hereby, is hereby
ratified and confirmed in all respects and shall continue in full force and
effect. The Original Agreement shall, together with this Amendment, be read and
construed as a single agreement.

 

4.         Governing Law. This Amendment shall be governed by, and construed and
enforced in accordance with, the laws of The Commonwealth of Massachusetts
without regard to its principles of conflicts of laws.

 

5.         Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

[Remainder of page intentionally left blank.]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this First Amendment to Right of
First Refusal and Co-Sale Agreement as an instrument under seal as of the date
first written above.

 

 

MIMEON, INC.

 

 

 

 

 

By:

/s/ Ganesh Venkataraman

 

 

Ganesh Venkataraman

 

 

President

 

 

 

 

 

 

 

POLARIS VENTURE PARTNERS III, L.P.

 

 

 

 

By:

POLARIS VENTURE MANAGEMENT

 

 

CO. III, L.L.C, its General Partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ William E. Bilodeau

 

 

 

William E. Bilodeau

 

 

 

Attorney-in-fact

 

 

 

 

 

POLARIS VENTURE PARTNERS FOUNDERS’

 

FUND III, L.P.

 

 

 

 

 

 

 

By:

POLARIS VENTURE MANAGEMENT

 

 

CO. III, L.L.C., its General Partner

 

 

 

 

 

 

 

 

By:

/s/ William E. Bilodeau

 

 

 

William E. Bilodeau

 

 

 

Attorney-in-fact

 

 

 

 

POLARIS VENTURE PARTNERS

 

ENTREPRENEURS’ FUND III, L.P.

 

 

 

 

By:

POLARIS VENTURE MANAGEMENT

 

 

CO. III, L.L.C., its General Partner

 

 

 

 

 

 

 

 

By:

/s/ William E. Bilodeau

 

 

 

William E. Bilodeau

 

 

 

Attorney-in-fact

 

 

 

 

 

 

 

/s/ Robert M. Metcalfe

 

Robert M. Metcalfe

 

3

--------------------------------------------------------------------------------


 

 

 

MASSACHUSETTS INSTITUTE OF

 

 

TECHNOLOGY

 

 

 

 

 

 

 

 

By:

/s/ Lita L. Nelsen

 

 

Name:

 Lita L. Nelsen

 

 

Title:

 Director, Technology Licensing Center

 

 

 

 

 

 

FOUNDERS:

 

 

 

 

 

/s/ Ram Sasisekharan

 

/s/ Robert S. Langer, Jr.

Ram Sasisekharan

 

Robert S. Langer, Jr.

 

 

 

 

 

 

/s/ Ganesh Venkataraman

 

 

Ganesh Venkataraman

 

 

 

4

--------------------------------------------------------------------------------


 

MIMEON, INC.

 

First Amendment to
Right of First Refusal and Co-Sale Agreement

 

MIT Holder Signature Page

 

By executing this page in the space provided, the undersigned hereby agrees (i)
that it is a “MIT Holder” and a “Founder” as defined in the First Amendment to
Right of First Refusal and Co-Sale Agreement dated as of December 31, 2001, by
and among Mimeon, Inc., the Massachusetts Institute of Technology and the other
parties named therein (the “Amendment”), (ii) that it is a party to the
Amendment for all purposes and (iii) that it is bound by all terms and
conditions of the Amendment.

 

EXECUTED this 13th day of Feb. 2002.

 

 

 

Rodrigo B. Andrade

 

 

(print name)

 

 

 

 

 

 

 

 

/s/ R.B.A.

 

 

(signature)

 

 

 

 

 

Address:

16 Broadway #8

 

 

 

 

 

 

 

Somerville, MA

 

 

 

 

 

 

 

02145

 

 

5

--------------------------------------------------------------------------------


 

MIMEON, INC.

 

First Amendment to
Right of First Refusal and Co-Sale Agreement

 

MIT Holder Signature Page

 

By executing this page in the space provided, the undersigned hereby agrees (i)
that it is a “MIT Holder” and a “Founder” as defined in the First Amendment to
Right of First Refusal and Co-Sale Agreement dated as of December 31, 2001, by
and among Mimeon, Inc., the Massachusetts Institute of Technology and the other
parties named therein (the “Amendment”), (ii) that it is a party to the
Amendment for all purposes and (iii) that it is bound by all terms and
conditions of the Amendment.

 

EXECUTED this 27th day of February, 2002.

 

 

 

Klaus Biemann, Trustee

 

 

(print name)

 

 

 

 

 

 

 

 

/s/ Klaus Biemann, Trustee

 

Klaus Biemann, Trustee

(signature)

 

of the Klaus Biemann

 

 

Revocable Trust, u/e/d 18/12/1989

Address:

P. O. Box 345

 

 

 

 

 

 

 

Alton Bay, NH

 

 

 

 

 

 

 

03810

 

 

6

--------------------------------------------------------------------------------


 

MIMEON, INC.

 

First Amendment to
Right of First Refusal and Co-Sale Agreement

 

MIT Holder Signature Page

 

By executing this page in the space provided, the undersigned hereby agrees (i)
that it is a “MIT Holder” and a “Founder” as defined in the First Amendment to
Right of First Refusal and Co-Sale Agreement dated as of December 31, 2001, by
and among Mimeon, Inc., the Massachusetts Institute of Technology and the other
parties named therein (the “Amendment”), (ii) that it is a party to the
Amendment for all purposes and (iii) that it is bound by all terms and
conditions of the Amendment.

 

EXECUTED this 24th day of January, 2002.

 

 

Stephen L. Buchwald

 

 

(print name)

 

 

 

 

 

 

 

 

/s/ Stephen L. Buchwald

 

 

(signature)

 

 

 

 

 

Address:

25 Lancaster Rd

 

 

 

 

 

 

 

Newton, MA 02458

 

 

 

 

 

 

 

 

 

 

7

--------------------------------------------------------------------------------


 

MIMEON, INC.

 

First Amendment to
Right of First Refusal and Co-Sale Agreement

 

MIT Holder Signature Page

 

By executing this page in the space provided, the undersigned hereby agrees (i)
that it is a “MIT Holder” and a “Founder” as defined in the First Amendment to
Right of First Refusal and Co-Sale Agreement dated as of December 31, 2001, by
and among Mimeon, Inc., the Massachusetts Institute of Technology and the other
parties named therein (the “Amendment”), (ii) that it is a party to the
Amendment for all purposes and (iii) that it is bound by all terms and
conditions of the Amendment.

 

EXECUTED this        day of                      , 2002.

 

 

Charles L. Cooney

 

 

(print name)

 

 

 

 

 

 

 

 

/s/ Charles L. Cooney

 

 

(signature)

 

 

 

 

 

Address:

35 Chestnut Place

 

 

 

 

 

 

 

Brookline, MA 02445

 

 

 

 

 

 

 

 

 

 

8

--------------------------------------------------------------------------------


 

MIMEON, INC.

 

First Amendment to
Right of First Refusal and Co-Sale Agreement

 

MIT Holder Signature Page

 

By executing this page in the space provided, the undersigned hereby agrees (i)
that it is a “MIT Holder” and a “Founder” as defined in the First Amendment to
Right of First Refusal and Co-Sale Agreement dated as of December 31, 2001, by
and among Mimeon, Inc., the Massachusetts Institute of Technology and the other
parties named therein (the “Amendment”), (ii) that it is a party to the
Amendment for all purposes and (iii) that it is bound by all terms and
conditions of the Amendment.

 

EXECUTED this 4th day of Feb., 2002.

 

 

 

Yosuf El-Shabrawi

 

 

(print name)

 

 

 

 

 

 

 

 

/s/ Yosuf El-Shabrawi

 

 

(signature)

 

 

 

 

 

Address:

Mittergrabenweg 74

 

 

 

 

 

 

 

8010 GRAZ

 

 

 

 

 

 

 

Austria

 

 

9

--------------------------------------------------------------------------------


 

MIMEON, INC.

 

First Amendment to
Right of First Refusal and Co-Sale Agreement

 

MIT Holder Signature Page

 

By executing this page in the space provided, the undersigned hereby agrees (i)
that it is a “MIT Holder” and a “Founder” as defined in the First Amendment to
Right of First Refusal and Co-Sale Agreement dated as of December 31, 2001, by
and among Mimeon, Inc., the Massachusetts Institute of Technology and the other
parties named therein (the “Amendment”), (ii) that it is a party to the
Amendment for all purposes and (iii) that it is bound by all terms and
conditions of the Amendment.

 

EXECUTED this 22 day of January, 2002.

 

 

 

Kristine Holley

 

 

(print name)

 

 

 

 

 

 

 

 

/s/ Kristine Holley

 

 

(signature)

 

 

 

 

 

Address:

21 Temple St. Unit #8

 

 

 

 

 

 

 

Boston, MA 02114

 

 

 

 

 

 

 

 

 

 

10

--------------------------------------------------------------------------------


 

MIMEON, INC.

 

First Amendment to
Right or First Refusal and Co-Sale Agreement

 

MIT Holder Signature Page

 

By executing this page in the space provided, the undersigned hereby agrees (i)
that it is a “MIT Holder” and a “Founder” as defined in the First Amendment to
Right of First Refusal and Co-Sale Agreement dated as of December 31, 2001, by
and among Mimeon, Inc., the Massachusetts Institute of Technology and the other
parties named therein (the “Amendment”), (ii) that it is a party to the
Amendment for all purposes and (iii) that it is bound by all terms and
conditions of the Amendment.

 

EXECUTED this 27 day of Jan., 2002.

 

 

 

Peter Juhasz

 

 

(print name)

 

 

 

 

 

 

 

 

/s/ Peter Juhasz

 

 

(signature)

 

 

 

 

 

Address:

13 Pinewood Ave

 

 

 

 

 

 

 

Natick, MA 01760

 

 

 

 

 

 

 

 

 

 

11

--------------------------------------------------------------------------------


 

MIMEON, INC.

 

First Amendment to
Right of First Refusal and Co-Sale Agreement

 

MIT Holder Signature Page

 

By executing this page in the space provided, the undersigned hereby agrees (i)
that it is a “MIT Holder” and a “Founder” as defined in the First Amendment to
Right of First Refusal and Co-Sale Agreement dated as of December 31, 2001, by
and among Mimeon, Inc., the Massachusetts Institute of Technology and the other
parties named therein (the “Amendment”), (ii) that it is a party to the
Amendment for all purposes and (iii) that it is bound by all terms and
conditions of the Amendment.

 

EXECUTED this 29 day of Jan., 2002.

 

 

 

Nishla Keiser

 

 

(print name)

 

 

 

 

 

 

 

 

/s/ Nishla Keiser

 

 

(signature)

 

 

 

 

 

Address:

290 Mass Ave

 

 

 

 

 

 

 

Cambridge, Ma 02139

 

 

 

 

 

 

 

 

 

 

12

--------------------------------------------------------------------------------


 

MIMEON, INC.

 

Voting Agreement
(Parachute Payments)

 

Stockholder Signature Page

 

By executing this page in the space provided, the undersigned hereby agrees (i)
that it is a “Investor” and a “Stockholder” as defined in the Voting Agreement
dated as of December 31, 2001, by and among Mimeon, Inc. and the other parties
named therein, (ii) that it is a party to the Voting Agreement for all purposes
and (iii) that it is bound by all terms and conditions of the Voting Agreement.

 

EXECUTED this 22 day of January, 2002.

 

 

 

Robert J. Linhardt

 

 

(print name)

 

 

 

 

 

 

 

 

By:

/s/ Robert J. Linhardt

 

 

 

 

 

Title:

Professor University of IA

 

 

 

 

 

Address:

1422 Plum St

 

 

 

 

 

 

 

Iowa City, IA

 

 

 

 

 

 

 

52240

 

 

13

--------------------------------------------------------------------------------


 

MIMEON, INC.

 

First Amendment to
Right of First Refusal and Co-Sale Agreement

 

MIT Holder Signature Page

 

By executing this page in the space provided, the undersigned hereby agrees (i)
that it is a “MIT Holder” and a “Founder” as defined in the First Amendment to
Right of First Refusal and Co-Sale Agreement dated as of December 31, 2001, by
and among Mimeon, Inc., the Massachusetts Institute of Technology and the other
parties named therein (the “Amendment”), (ii) that it is a party to the
Amendment for all purposes and (iii) that it is bound by all terms and
conditions of the Amendment.

 

EXECUTED this 22 day of January, 2002.

 

 

 

Dongfang Liu

 

 

(print name)

 

 

 

 

 

 

 

 

/s/ Dongfang Liu

 

 

(signature)

 

 

 

 

 

Address:

16 Merriam Road

 

 

 

 

 

 

 

Framingham, MA 01701

 

 

 

 

 

 

 

 

 

 

14

--------------------------------------------------------------------------------


 

MIMEON, INC.

 

First Amendment to
Right of First Refusal and Co-Sale Agreement

 

MIT Holder Signature Page

 

By executing this page in the space provided, the undersigned hereby agrees (i)
that it is a “MIT Holder” and a “Founder” as defined in the First Amendment to
Right of First Refusal and Co-Sale Agreement dated as of December 31, 2001, by
and among Mimeon, Inc., the Massachusetts Institute of Technology and the other
parties named therein (the “Amendment”), (ii) that it is a party to the
Amendment for all purposes and (iii) that it is bound by all terms and
conditions of the Amendment.

 

EXECUTED this 24th day of January, 2002.

 

 

Daniel L. Lohse

 

 

(print name)

 

 

 

 

 

 

 

 

/s/ Daniel L. Lohse

 

 

(signature)

 

 

 

 

 

Address:

6301 Almeda Road, #111

 

 

 

 

 

 

 

Houston, TX 77021

 

 

 

 

 

 

 

 

 

 

15

--------------------------------------------------------------------------------


 

MIMEON, INC.

 

First Amendment to
Right of First Refusal and Co-Sale Agreement

 

MIT Holder Signature Page

 

By executing this page in the space provided, the undersigned hereby agrees (i)
that it is a “MIT Holder” and a “Founder” as defined in the First Amendment to
Right of First Refusal and Co-Sale Agreement dated as of December 31, 2001, by
and among Mimeon, Inc., the Massachusetts Institute of Technology and the other
parties named therein (the “Amendment”), (ii) that it is a party to the
Amendment for all purposes and (iii) that it is bound by all terms and
conditions of the Amendment.

 

EXECUTED this 29 day of January, 2002.

 

 

 

Kelley Moremen

 

 

(print name)

 

 

 

 

 

 

 

 

/s/ Kelley Moremen

 

 

(signature)

 

 

 

 

 

Address:

745 Kings Rd

 

 

 

 

 

 

 

Athens, GA 30606

 

 

 

 

 

 

 

 

 

 

16

--------------------------------------------------------------------------------


 

MIMEON, INC.

 

First Amendment to
Right of First Refusal and Co-Sale Agreement

 

MIT Holder Signature Page

 

By executing this page in the space provided, the undersigned hereby agrees (i)
that it is a “MIT Holder” and a “Founder” as defined in the First Amendment to
Right of First Refusal and Co-Sale Agreement dated as of December 31, 2001, by
and among Mimeon, Inc., the Massachusetts Institute of Technology and the other
parties named therein (the “Amendment”), (ii) that it is a party to the
Amendment for all purposes and (iii) that it is bound by all terms and
conditions of the Amendment.

 

EXECUTED this 25 day of January, 2002.

 

 

 

Hernán Antonio Orgueira

 

 

(print name)

 

 

 

 

 

 

 

 

/s/ Hernán Antonio Orgueira

 

 

(signature)

 

 

 

 

 

Address:

60 Ellery St. Ap #3

 

 

 

 

 

 

 

Cambridge, MA, 02138

 

 

 

 

 

 

 

 

 

 

17

--------------------------------------------------------------------------------


 

MIMEON, INC.

 

First Amendment to
Right of First Refusal and Co-Sale Agreement

 

MIT Holder Signature Page

 

By executing this page in the space provided, the undersigned hereby agrees (i)
that it is a “MIT Holder” and a “Founder” as defined in the First Amendment to
Right of First Refusal and Co-Sale Agreement dated as of December 31, 2001, by
and among Mimeon, Inc., the Massachusetts Institute of Technology and the other
parties named therein (the “Amendment”), (ii) that it is a party to the
Amendment for all purposes and (iii) that it is bound by all terms and
conditions of the Amendment.

 

EXECUTED this 31 day of January, 2002.

 

 

 

Obadiah Plante

 

 

(print name)

 

 

 

 

 

 

 

 

/s/ Obadiah Plante

 

 

(signature)

 

 

 

 

 

Address:

352 Cabot St.

 

 

 

 

 

 

 

Beverly MA 01915

 

 

 

 

 

 

 

 

 

 

18

--------------------------------------------------------------------------------


 

MIMEON, INC.

 

First Amendment to
Right of First Refusal and Co-Sale Agreement

 

MIT Holder Signature Page

 

By executing this page in the space provided, the undersigned hereby agrees (i)
that it is a “MIT Holder” and a “Founder” as defined in the First Amendment to
Right of First Refusal and Co-Sale Agreement dated as of December 31, 2001, by
and among Mimeon, Inc., the Massachusetts Institute of Technology and the other
parties named therein (the “Amendment”), (ii) that it is a party to the
Amendment for all purposes and (iii) that it is bound by all terms and
conditions of the Amendment.

 

EXECUTED this 23 day of Jan, 2002.

 

 

 

Kevin Pojasek

 

 

(print name)

 

 

 

 

 

 

 

 

/s/ Kevin Pojasek

 

 

(signature)

 

 

 

 

 

Address:

26 Inman #3C

 

 

 

 

 

 

 

Cambridge, MA 62139

 

 

 

 

 

 

 

 

 

 

19

--------------------------------------------------------------------------------


 

MIMEON, INC.

 

First Amendment to
Right of First Refusal and Co-Sale Agreement

 

MIT Holder Signature Page

 

By executing this page in the space provided, the undersigned hereby agrees (i)
that it is a “MIT Holder” and a “Founder” as defined in the First Amendment to
Right of First Refusal and Co-Sale Agreement dated as of December 31, 2001, by
and among Mimeon, Inc., the Massachusetts Institute of Technology and the other
parties named therein (the “Amendment”), (ii) that it is a party to the
Amendment for all purposes and (iii) that it is bound by all terms and
conditions of the Amendment.

 

EXECUTED this             day of              , 2002.

 

 

 

Yiwei Qi

 

 

(print name)

 

 

 

 

 

 

 

 

/s/ Yiwei Qi

 

 

(signature)

 

 

 

 

 

Address:

26 Suffolk St. Apt 1

 

 

 

 

 

 

 

Cambridge, MA

 

 

 

 

 

 

 

02139

 

 

20

--------------------------------------------------------------------------------


 

MIMEON, INC.

 

First Amendment to
Right of First Refusal and Co-Sale Agreement

 

MIT Holder Signature Page

 

By executing this page in the space provided, the undersigned hereby agrees (i)
that it is a “MIT Holder” and a “Founder” as defined in the First Amendment to
Right of First Refusal and Co-Sale Agreement dated as of December 31, 2001, by
and among Mimeon, Inc., the Massachusetts Institute of Technology and the other
parties named therein (the “Amendment”), (ii) that it is a party to the
Amendment for all purposes and (iii) that it is bound by all terms and
conditions of the Amendment.

 

EXECUTED this Wednesday of Jan 30, 2002.

 

 

 

Rahul Raman

 

 

(print name)

 

 

 

 

 

 

 

 

/s/ Rahul Raman

 

 

(signature)

 

 

 

 

 

Address:

101 Western Avenue, #43

 

 

 

 

 

 

 

Cambridge, MA 02139

 

 

 

 

 

 

 

 

 

 

21

--------------------------------------------------------------------------------


 

MIMEON, INC.

 

First Amendment to
Right of First Refusal and Co-Sale Agreement

 

MIT Holder Signature Page

 

By executing this page in the space provided, the undersigned hereby agrees (i)
that it is a “MIT Holder” and a “Founder” as defined in the First Amendment to
Right of First Refusal and Co-Sale Agreement dated as of December 31, 2001, by
and among Mimeon, Inc., the Massachusetts Institute of Technology and the other
parties named therein (the “Amendment”), (ii) that it is a party to the
Amendment for all purposes and (iii) that it is bound by all terms and
conditions of the Amendment.

 

EXECUTED this 1st day of February, 2002.

 

 

 

Peter Schell

 

 

(print name)

 

 

 

 

 

 

 

 

/s/ Peter Schell

 

 

(signature)

 

 

 

 

 

Address:

750 Tremont St. #8

 

 

 

 

 

 

 

Boston, MA 02118

 

 

 

 

 

 

 

 

 

 

22

--------------------------------------------------------------------------------


 

MIMEON, INC.

 

First Amendment to
Right of First Refusal and Co-Sale Agreement

 

MIT Holder Signature Page

 

By executing this page in the space provided, the undersigned hereby agrees (i)
that it is a “MIT Holder” and a “Founder” as defined in the First Amendment to
Right of First Refusal and Co-Sale Agreement dated as of December 31, 2001, by
and among Mimeon, Inc., the Massachusetts Institute of Technology and the other
parties named therein (the “Amendment”), (ii) that it is a party to the
Amendment for all purposes and (iii) that it is bound by all terms and
conditions of the Amendment.

 

EXECUTED this 16th day of February, 2002.

 

 

 

Peter H. Seeberger

 

 

(print name)

 

 

 

 

 

 

 

 

/s/ Peter H. Seeberger

 

 

(signature)

 

 

 

 

 

Address:

100 Memorial Drive #2-19A

 

 

 

 

 

 

 

Cambridge, MA 02142

 

 

 

 

 

 

 

 

 

 

23

--------------------------------------------------------------------------------


 

MIMEON, INC.

 

First Amendment to
Right of First Refusal and Co-Sale Agreement

 

MIT Holder Signature Page

 

By executing this page in the space provided, the undersigned hereby agrees (i)
that it is a “MIT Holder” and a “Founder” as defined in the First Amendment to
Right of First Refusal and Co-Sale Agreement dated as of December 31, 2001, by
and among Mimeon, Inc., the Massachusetts Institute of Technology and the other
parties named therein (the “Amendment”), (ii) that it is a party to the
Amendment for all purposes and (iii) that it is bound by all terms and
conditions of the Amendment.

 

EXECUTED this 11 day of Feb, 2002.

 

 

 

Zachary Shriver

 

 

(print name)

 

 

 

 

 

 

 

 

/s/ Zachary Shriver

 

 

(signature)

 

 

 

 

 

Address:

26 Inman St Apt. 3C

 

 

 

 

 

 

 

Cambridge, MA 02139

 

 

 

 

 

 

 

 

 

 

24

--------------------------------------------------------------------------------


 

MIMEON, INC.

 

First Amendment to
Right of First Refusal and Co-Sale Agreement

 

MIT Holder Signature Page

 

By executing this page in the space provided, the undersigned hereby agrees (i)
that it is a “MIT Holder” and a “Founder” as defined in the First Amendment to
Right of First Refusal and Co-Sale Agreement dated as of December 31, 2001, by
and among Mimeon, Inc., the Massachusetts Institute of Technology and the other
parties named therein (the “Amendment”), (ii) that it is a party to the
Amendment for all purposes and (iii) that it is bound by all terms and
conditions of the Amendment.

 

EXECUTED this 10 day of FEB, 2002.

 

 

 

Mallikarjun Sundaram

 

 

(print name)

 

 

 

 

 

 

 

 

/s/ Mallikarjun Sundaram

 

 

(signature)

 

 

 

 

 

Address:

16-560, MIT,

 

 

 

 

 

 

 

77, Massachusetts Avenue,

 

 

 

 

 

 

 

Cambridge, MA-02139

 

 

25

--------------------------------------------------------------------------------


 

Schedule 1

 

Names of MIT Holders

 

Rodrigo B. Andrade
Klaus Biemann
Stephen L. Buchwald
Charles L. Cooney
Yosuf El-Shabrawi
Kristine Holley
Peter Juhasz
Nishla Keiser
Robert Lindhardt
Dongfang Liu
Daniel Lohse
Kelley W. Moreman
Obadiah J. Plante
Kevin Pojasek
Yeiwei Qi
Rahul Raman
Peter Schell
Peter H. Seeberger
Zachary Shriver
Millikarjun Sundaram

 

26

--------------------------------------------------------------------------------


 

Schedule 2

 

Names and Addresses of Purchasers

 

Polaris Venture Partners III, L.P.
1000 Winter Street
Suite 3350
Waltham, MA 02154
Attn: Christoph H. Westphal
Fax: (781) 290-0880

 

Polaris Venture Partners Founders’ Fund III, L.P.
1000 Winter Street
Suite 3350
Waltham, MA 02154
Attn: Christoph H. Westphal
Fax: (781) 290-0880

 

Polaris Venture Partners Entrepreneurs’ Fund III, L.P.
1000 Winter Street
Suite 3350
Waltham, MA 02154
Attn: Christoph H. Westphal
Fax: (781) 290-0880

 

Robert M. Metcalfe
1000 Winter Street
Suite 3350
Waltham, MA 02154
Fax: (781) 290-0880

 

27

--------------------------------------------------------------------------------


 

Schedule 3

 

Names of Founders

 

Ram Sasisekharan
Robert S. Langer, Jr.
Ganesh Venkataraman

 

28

--------------------------------------------------------------------------------


 

EXHIBIT E

 

VOTING AGREEMENT
(Parachute Payments)

 

This Voting Agreement dated as of December 31, 2001 (this “Agreement”) is made
by and among (i) Mimeon, Inc., a Delaware corporation (the “Company”), (ii) the
persons and entities listed on Schedule 1 (collectively, the “Founders”), and
(iii) the persons and entities listed on Schedule 2 (collectively, the
“Investors”).

 

WHEREAS, the Founders and the Investors (collectively, the “Stockholders”)
separately own shares of capital stock of the Company;

 

WHEREAS, each Founder has purchased shares of the Company’s Common Stock,
$0.0001 par value per share (“Common Stock”), pursuant to a Restricted Stock
Purchase Agreement between the Company and such Founder (each, a “Restricted
Stock Purchase Agreement”), which provides, among other things, that (i) the
Company may repurchase the shares sold to such Founder if certain vesting
conditions have not been satisfied and (ii) that the Company’s right to
repurchase unvested shares shall terminate upon a change of control of the
Company;

 

WHEREAS, Section 280G (“Section 280G”) of the Internal Revenue Code of 1986, as
amended, provides that certain payments of compensation to certain individuals
that are contingent on a change of control by the payor corporation and exceed
certain threshold amounts may be characterized as “excess parachute payments”
subject to tax treatment adverse to the payor corporation and the individual
receiving the payment;

 

WHEREAS, Section 280G further provides that such adverse tax treatment shall not
apply to “excess parachute payments” that have been approved by a vote of
holders of more than 75% of the voting power of all outstanding stock of the
payor corporation (excluding stock held by the individuals receiving such
payments) prior to the change of control (and provided that certain other
conditions are satisfied); and

 

WHEREAS, the Founders are concerned that the accelerated vesting under their
respective Restricted Stock Purchase Agreements may result in “excess parachute
payments” to them, and desire that the Stockholders enter into this Agreement to
provide some assurance that neither the Company nor the Founders will suffer
avoidable adverse tax consequences as a result of any such payments;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth herein, and for other good and valuable consideration, the parties hereby
agree as follows:

 

1.         Voting of Shares.

 

1.1       In any and all meetings or written consents in lieu of a meeting, each
Stockholder shall vote or cause to be voted all Shares (as defined in Section
1.2) owned by such Stockholder, or over which such Stockholder has voting
control, and otherwise use such Stockholder’s respective best efforts, so as to
approve any payment which may result from, in whole or in part, the acceleration
of the vesting of any unvested shares of Common Stock held by

 

--------------------------------------------------------------------------------


 

the Founders pursuant to the terms of the Founders’ respective Restricted Stock
Purchase Agreements.

 

1.2       “Shares” shall mean and include any and all shares of Common Stock,
Series A Preferred Stock, Series A Prime Preferred Stock and/or shares of
capital stock of the Company, by whatever name called, which carry voting rights
(including voting rights which arise by reason of default) and shall include any
such shares now owned or subsequently acquired by a Stockholder, however
acquired, including without limitation stock splits, stock dividends, and shares
acquired upon the exercise of options.

 

2.         Termination. This Agreement shall terminate in its entirety on the
earliest to occur of (i) the closing of the Company’s initial public offering
pursuant to an effective registration statement at a price to the public of at
least $5.00 per share (adjusted for stock splits, stock dividends and similar
events) resulting in proceeds to the Company (net of the underwriting discounts
and commissions) of at least $10,000,000, and (ii) the closing of the Company’s
sale of all or substantially all of its assets or the acquisition of the Company
by another entity by means of merger, consolidation or stock purchase.

 

3.         No Revocation. The voting agreements contained herein are coupled
with an interest and may not be revoked, except by an amendment, modification or
termination effected in accordance with Section 7.5 hereof. Nothing in this
Section 3 shall be construed as limiting the provisions of Section 2 or 7.5
hereof.

 

4.         Restrictive Legend. All certificates representing Shares owned or
hereafter acquired by the Stockholders or any transferee of the Stockholders
bound by this Agreement shall have affixed thereto a legend substantially in the
following form:

 

The securities represented by this certificate are subject to one or more Voting
Agreements, each as amended from time to time, by and among the registered owner
of this certificate, the Company and certain other stockholders of the Company.
The Company will furnish a copy of the Voting Agreement(s) to the holder hereof
without charge upon written request.

 

5.         Transfers of Rights.

 

5.1       Any transferee to whom Shares are transferred by a Stockholder,
whether voluntarily or by operation of law, shall be bound by the voting
obligations imposed upon the transferor under this Agreement, to the same extent
as if such transferee were a Stockholder hereunder and no Stockholder shall
transfer any Shares unless the transferee agrees in writing to be bound by this
Agreement.

 

5.2       Notwithstanding anything to the contrary herein, any Investor which is
a partnership or limited liability company may transfer rights granted to such
Investor hereunder to any partner or member thereof, or to any entity that
controls, or is controlled by, or is under common control with, such Investor
(an “Affiliated Entity”) to whom Shares are transferred and who delivers to the
Company a written instrument in accordance with Section 5.1. In the event of
such transfer, such Affiliated Entity shall be deemed an Investor for purposes
of this Section 5

 

2

--------------------------------------------------------------------------------


 

and may again transfer such rights to any other person or entity which acquires
Shares from such partner or member in accordance with, and subject to, the
provisions of this Section 5.

 

6.         General.

 

6.1       Complete Agreement; Amendments. This Agreement constitutes the entire
agreement and understanding of the parties hereto with respect to the subject
matter hereof, and supersedes all prior agreements and understandings relating
to such subject matter. No amendment, modification or termination of, or waiver
under, any provision of this Agreement shall be valid unless in writing and
signed by (i) the Founders and (ii) Investors holding a majority of the voting
power of the Shares then held by all of the Investors, and any such amendment,
modification, termination or waiver shaft be binding on all parties hereto.

 

6.2       Accession. Any person or entity that becomes a holder of Shares after
the date of this Agreement may become a party to this Agreement by executing and
delivering to the Corporation a counterpart signature page to this Agreement in
the form of Exhibit A hereto, whereupon such person or entity shall
automatically become a party to this Agreement and shall thereupon be deemed an
“Investor” and a “Stockholder” for all purposes of this Agreement. The Company
may cause any person or entity that purchases Shares from the Company after the
date of this Agreement to become a party to this Agreement.

 

6.3       Notices. All notices, requests, consents, and other communications
under this Agreement shall be in writing and shall be deemed delivered (i) two
business days after being send by registered or certified mail, return receipt
requested, postage prepaid or (ii) one business day after being sent via a
reputable nationwide overnight courier service guaranteeing next business day
delivery, in each case to the intended recipient as set forth below:

 

(i)        If to the Company:

 

Mimeon, Inc.
1000 Winter Street, Suite 3350
Waltham, MA 02154
Fax: (781) 290-0880

 

with a copy to:

 

Jeffrey L. Quillen, Esquire
Foley, Hoag & Eliot LLP
One Post Office Square
Boston, MA 02109
Fax: (617) 832-7000

 

(ii)                     If to a Founder, at its address set forth in Schedule 1
hereto, or at such other address as may have been furnished to the other parties
hereto in writing by such Founder; and

 

3

--------------------------------------------------------------------------------


 

(iii)                  If to an Investor, at its address set forth in Schedule 2
hereto, or at such other address as may have been furnished to the other parties
hereto in writing by such Investor.

 

Any party may give any notice, request, consent or other communication under
this Agreement using any other means (including, without limitation, personal
delivery, messenger service, telecopy, first class mail or electronic mail), but
no such notice, request, consent or other communication shall be deemed to have
been duly given unless and until it is actually received by the party for whom
it is intended. Any party may change the address to which notices, requests,
consents or other communications hereunder are to be delivered by giving the
other parties notice in the manner set forth in this Section.

 

6.4       Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the substantive laws of The Commonwealth of
Massachusetts without regard to its principles of conflicts of laws.

 

6.5       Specific Performance. In addition to any and all other remedies that
may be available at law in the event of any breach of this Agreement, each
Stockholder shall be entitled to specific performance of the agreements and
obligations of any other Stockholder hereunder and to such other injunctive or
other equitable relief as may be granted by a court of competent jurisdiction.

 

6.6       Severability. The provisions of this Agreement are severable, so that
the invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other term or provision of this
Agreement, which shall remain in full force and effect.

 

6.7       Construction. A reference to a Section or Schedule shall mean a
Section in or Schedule to this Agreement unless otherwise expressly stated. The
titles and headings herein are for reference purposes only and shall not in any
manner limit the construction of this Agreement which shall be considered as a
whole. The words “include,” “includes” and “including” when used herein shall be
deemed in each case to be followed by the words “without limitation.” Whenever
the context may require, any pronouns used herein shall include the
corresponding masculine, feminine or neuter forms, and the singular form of
names and pronouns shall include the plural and vice-versa.

 

6.8       Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, and all of which,
together shall constitute one and the same document.

 

[Remainder of page intentionally left blank.]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this parties hereto have executed this Voting Agreement as
an instrument under seal as of the date first above written.

 

 

MIMEON, INC.

 

 

 

 

 

By:

/s/ Ganesh Venkataraman

 

 

Ganesh Venkataraman

 

 

President

 

 

 

 

 

 

 

POLARIS VENTURE PARTNERS III, L.P.

 

 

 

 

By:

POLARIS VENTURE MANAGEMENT

 

 

CO. III, L.L.C, its General Partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ William E. Bilodeau

 

 

 

William E. Bilodeau

 

 

 

Attorney-in-fact

 

 

 

 

 

POLARIS VENTURE PARTNERS FOUNDERS’

 

FUND III, L.P.

 

 

 

 

By:

POLARIS VENTURE MANAGEMENT

 

 

CO. III, L.L.C., its General Partner

 

 

 

 

 

 

 

 

By:

/s/ William E. Bilodeau

 

 

 

William E. Bilodeau

 

 

 

Attorney-in-fact

 

 

 

 

POLARIS VENTURE PARTNERS

 

ENTREPRENEURS’ FUND III, L.P.

 

 

 

 

By:

POLARIS VENTURE MANAGEMENT

 

 

CO. III, L.L.C., its General Partner

 

 

 

 

 

 

 

 

By:

/s/ William E. Bilodeau

 

 

 

William E. Bilodeau

 

 

 

Attorney-in-fact

 

 

 

 

 

 

 

/s/ Robert M. Metcalfe

 

Robert M. Metcalfe

 

5

--------------------------------------------------------------------------------


 

 

 

MASSACHUSETTS INSTITUTE OF

 

 

TECHNOLOGY

 

 

 

 

 

 

 

 

By:

/s/ Lita L. Nelsen

 

 

Name:

Lita L. Nelsen Director

 

 

Title:

Technology Licensing Office

 

 

 

 

 

 

FOUNDERS:

 

 

 

 

 

/s/ Ram Sasisekharan

 

/s/ Robert S. Langer, Jr.

Ram Sasisekharan

 

Robert S. Langer, Jr.

 

 

 

 

 

 

/s/ Ganesh Venkataraman

 

 

Ganesh Venkataraman

 

 

 

6

--------------------------------------------------------------------------------


 

MIMEON, INC.

 

Voting Agreement
(Parachute Payments)

 

Stockholder Signature Page

 

By executing this page in the space provided, the undersigned hereby agrees (i)
that it is a “Investor” and a “Stockholder” as defined in the Voting Agreement
dated as of December 31, 2001, by and among Mimeon, Inc. and the other parties
named therein, (ii) that it is a party to the Voting Agreement for all purposes
and (iii) that it is bound by all terms and conditions of the Voting Agreement.

 

EXECUTED this 13th day of Feb., 2002.

 

 

 

Rodrigo B. Andrade

 

 

(print name)

 

 

 

 

 

 

 

 

By:

/s/ Rodrigo B. Andrade

 

 

 

 

 

Title:

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7

--------------------------------------------------------------------------------


 

MIMEON, INC.

 

Voting Agreement
(Parachute Payments)

 

Stockholder Signature Page

 

By executing this page in the space provided, the undersigned hereby agrees (i)
that it is a “Investor” and a “Stockholder” as defined in the Voting Agreement
dated as of December 31, 2001, by and among Mimeon, Inc. and the other parties
named therein, (ii) that it is a party to the Voting Agreement for all purposes
and (iii) that it is bound by all terms and conditions of the Voting Agreement.

 

EXECUTED this 27th day of February, 2002.

 

 

 

Klaus Biemann, Trustee

 

 

(print name)

 

 

 

 

 

 

 

 

By:

/s/ Klaus Biemann, Trustee

 

 

 

 

 

Klaus Biemann, Trustee
of the Klaus Biemann
Revocable Trust, u/a/d 18/12/1989

 

 

 

 

 

Address:

P.O. Box 345

 

 

 

 

 

 

 

Alton Bay, NH

 

 

 

 

 

 

 

03810

 

 

8

--------------------------------------------------------------------------------


 

MIMEON, INC.

 

Voting Agreement
(Parachute Payments)

 

Stockholder Signature Page

 

By executing this page in the space provided, the undersigned hereby agrees (i)
that it is a “Investor” and a “Stockholder” as defined in the Voting Agreement
dated as of December 31, 2001, by and among Mimeon, Inc. and the other parties
named therein, (ii) that it is a party to the Voting Agreement for all purposes
and (iii) that it is bound by all terms and conditions of the Voting Agreement.

 

EXECUTED this 24th day of January, 2002.

 

 

Stephen L. Buchwald

 

 

(print name)

 

 

 

 

 

 

 

 

By:

/s/ Stephen L. Buchwald

 

 

 

 

 

Title:

 

 

 

 

 

 

Address:

25 Lancaster RD.

 

 

 

 

 

 

 

Newton, MA 02458

 

 

 

 

 

 

 

 

 

 

9

--------------------------------------------------------------------------------


 

MIMEON, INC.

 

Voting Agreement
(Parachute Payments)

 

Stockholder Signature Page

 

By executing this page in the space provided, the undersigned hereby agrees (i)
that it is a “Investor” and a “Stockholder” as defined in the Voting Agreement
dated as of December 31, 2001, by and among Mimeon, Inc. and the other parties
named therein, (ii) that it is a party to the Voting Agreement for all purposes
and (iii) that it is bound by all terms and conditions of the Voting Agreement.

 

EXECUTED this        day of            , 2002.

 

 

 

Charles L. Cooney

 

 

(print name)

 

 

 

 

 

 

 

 

By:

/s/ Charles L. Cooney

 

 

 

 

 

Title:

 

 

 

 

 

 

Address:

35 Chestnut Place

 

 

 

 

 

 

 

Brookline, MA 02445

 

 

 

 

 

 

 

 

 

 

10

--------------------------------------------------------------------------------


 

MIMEON, INC.

 

Voting Agreement
(Parachute Payments)

 

Stockholder Signature Page

 

By executing this page in the space provided, the undersigned hereby agrees (i)
that it is a “Investor” and a “Stockholder” as defined in the Voting Agreement
dated as of December 31, 2001, by and among Mimeon, Inc. and the other parties
named therein, (ii) that it is a party to the Voting Agreement for all purposes
and (iii) that it is bound by all terms and conditions of the Voting Agreement.

 

EXECUTED this 4th day of February, 2002.

 

 

 

Yosuf El-Shabrawi

 

 

(print name)

 

 

 

 

 

 

 

 

By:

/s/ Yosuf El-Shabrawi

 

 

 

 

 

Title:

MD

 

 

 

 

 

Address:

Mittergrabenweg 74

 

 

 

 

 

 

 

8010 Graz

 

 

 

 

 

 

 

Austria

 

 

11

--------------------------------------------------------------------------------


 

MIMEON, INC.

 

Voting Agreement
(Parachute Payments)

 

Stockholder Signature Page

 

By executing this page in the space provided, the undersigned hereby agrees (i)
that it is a “Investor” and a “Stockholder” as defined in the Voting Agreement
dated as of December 31, 2001, by and among Mimeon, Inc. and the other parties
named therein, (ii) that it is a party to the Voting Agreement for all purposes
and (iii) that it is bound by all terms and conditions of the Voting Agreement.

 

EXECUTED this 22 day of January, 2002.

 

 

 

Kristine Holley

 

 

(print name)

 

 

 

 

 

 

 

 

By:

/s/ Kristine Holley

 

 

 

 

 

Title:

Lab Manager

 

 

 

 

 

Address:

21 Temple St. Unit #8

 

 

 

 

 

 

 

Boston, MA 02114

 

 

 

 

 

 

 

 

 

 

12

--------------------------------------------------------------------------------


 

MIMEON, INC.

 

Voting Agreement
(Parachute Payments)

 

Stockholder Signature Page

 

By executing this page in the space provided, the undersigned hereby agrees (i)
that it is a “Investor” and a “Stockholder” as defined in the Voting Agreement
dated as of December 31, 2001, by and among Mimeon, Inc. and the other parties
named therein, (ii) that it is a party to the Voting Agreement for all purposes
and (iii) that it is bound by all terms and conditions of the Voting Agreement.

 

EXECUTED this 27 day of January, 2002.

 

 

 

Peter Juhasz

 

 

(print name)

 

 

 

 

 

 

 

 

By:

/s/ Peter Juhasz

 

 

 

 

 

Title:

 

 

 

 

 

 

Address:

13 Pinewood Ave

 

 

 

 

 

 

 

Natick, MA 01760

 

 

 

 

 

 

 

 

 

 

13

--------------------------------------------------------------------------------


 

MIMEON, INC,

 

Voting Agreement
(Parachute Payments)

 

Stockholder Signature Page

 

By executing this page in the space provided, the undersigned hereby agrees (i)
that it is a “Investor” and a “Stockholder” as defined in the Voting Agreement
dated as of December 31, 2001, by and among Mimeon, Inc. and the other parties
named therein, (ii) that it is a party to the Voting Agreement for all purposes
and (iii) that it is bound by all terms and conditions of the Voting Agreement.

 

EXECUTED this 29 day of Jan, 2002.

 

 

 

Nishla Keiser

 

 

(print name)

 

 

 

 

 

 

 

 

By:

/s/ Nishla Keiser

 

 

 

 

 

Title:

 

 

 

 

 

 

Address:

290 Mass Ave

 

 

 

 

 

 

 

Cambridge, Ma 02139

 

 

 

 

 

 

 

 

 

 

14

--------------------------------------------------------------------------------


 

MIMEON, INC.

 

First Amendment to
Right of First Refusal and Co-Sale Agreement

 

MIT Holder Signature Page

 

By executing this page in the space provided, the undersigned hereby agrees (i)
that it is a “MIT Holder” and a “Founder” as defined in the First Amendment to
Right of First Refusal and Co-Sale Agreement dated as of December 31, 2001, by
and among Mimeon, Inc., the Massachusetts Institute of Technology and the other
parties named therein (the “Amendment”), (ii) that it is a party to the
Amendment for all purposes and (iii) that it is bound by all terms and
conditions of the Amendment.

 

EXECUTED this 22 day of January, 2002.

 

 

 

Robert J. Linhardt

 

 

(print name)

 

 

 

 

 

 

 

 

/s/ Robert J. Linhardt

 

 

(signature)

 

 

 

 

 

Address:

1422 Plum St

 

 

 

 

 

 

 

Iowa City, IA

 

 

 

 

 

 

 

52240

 

 

15

--------------------------------------------------------------------------------


 

MIMEON, INC,

 

Voting Agreement
(Parachute Payments)

 

Stockholder Signature Page

 

By executing this page in the space provided, the undersigned hereby agrees (i)
that it is a “Investor” and a “Stockholder” as defined in the Voting Agreement
dated as of December 31, 2001, by and among Mimeon, Inc. and the other parties
named therein, (ii) that it is a party to the Voting Agreement for all purposes
and (iii) that it is bound by all terms and conditions of the Voting Agreement.

 

EXECUTED this 22 day of January, 2002.

 

 

 

Dongfang Liu

 

 

(print name)

 

 

 

 

 

 

 

 

By:

/s/ Dongfang Liu

 

 

 

 

 

Title:

Scientist

 

 

 

 

 

Address:

16 Merriam Road

 

 

 

 

 

 

 

Framingham, MA 01701

 

 

 

 

 

 

 

 

 

 

16

--------------------------------------------------------------------------------


 

MIMEON, INC.

 

Voting Agreement
(Parachute Payments)

 

Stockholder Signature Page

 

By executing this page in the space provided, the undersigned hereby agrees (i)
that it is a “Investor” and a “Stockholder” as defined in the Voting Agreement
dated as of December 31, 2001, by and among Mimeon, Inc. and the other parties
named therein, (ii) that it is a party to the Voting Agreement for all purposes
and (iii) that it is bound by all terms and conditions of the Voting Agreement.

 

EXECUTED this 24th day of January, 2002.

 

 

 

Daniel L. Lohse

 

 

(print name)

 

 

 

 

 

 

 

 

By:

/s/ Daniel L. Lohse

 

 

 

 

 

Title:

 

 

 

 

 

 

Address:

6301 Almeda Road, #111

 

 

 

 

 

 

 

Houston, TX 77021

 

 

 

 

 

 

 

 

 

 

17

--------------------------------------------------------------------------------


 

MIMEON, INC.

 

Voting Agreement
(Parachute Payments)

 

Stockholder Signature Page

 

By executing this page in the space provided, the undersigned hereby agrees (i)
that it is a “Investor” and a “Stockholder” as defined in the Voting Agreement
dated as of December 31, 2001, by and among Mimeon, Inc. and the other parties
named therein, (ii) that it is a party to the Voting Agreement for all purposes
and (iii) that it is bound by all terms and conditions of the Voting Agreement.

 

EXECUTED this 29 day of January, 2002.

 

 

 

Kelley Moremen

 

 

(print name)

 

 

 

 

 

 

 

 

By:

/s/ Kelley Moremen

 

 

 

 

 

Title:

Assoc. Prof.

 

 

 

 

 

Address:

745 Kings Rd

 

 

 

 

 

 

 

Athens, GA 30606

 

 

 

 

 

 

 

 

 

 

18

--------------------------------------------------------------------------------


 

MIMEON, INC.

 

Voting Agreement
(Parachute Payments)

 

Stockholder Signature Page

 

By executing this page in the space provided, the undersigned hereby agrees (i)
that it is a “Investor” and a “Stockholder” as defined in the Voting Agreement
dated as of December 31, 2001, by and among Mimeon, Inc. and the other parties
named therein, (ii) that it is a party to the Voting Agreement for all purposes
and (iii) that it is bound by all terms and conditions of the Voting Agreement.

 

EXECUTED this 25 day of January, 2002.

 

 

 

Hernan Antonio Orgueira

 

 

(print name)

 

 

 

 

 

 

 

 

By:

/s/ Hernan Antonio Orgueira

 

 

 

 

 

Title:

 

 

 

 

 

 

Address:

60 Ellery St Apt # 9

 

 

 

 

 

 

 

Cambridge, MA, 02138

 

 

 

 

 

 

 

 

 

 

19

--------------------------------------------------------------------------------


 

MIMEON, INC.

 

Voting Agreement
(Parachute Payments)

 

Stockholder Signature Page

 

By executing this page in the space provided, the undersigned hereby agrees (i)
that it is a “Investor” and a “Stockholder” as defined in the Voting Agreement
dated as of December 31, 2001, by and among Mimeon, Inc. and the other parties
named therein, (ii) that it is a party to the Voting Agreement for all purposes
and (iii) that it is bound by all terms and conditions of the Voting Agreement.

 

EXECUTED this 31 day of January, 2002.

 

 

 

Obadiah Plante

 

 

(print name)

 

 

 

 

 

 

 

 

By:

/s/Obadiah Plante

 

 

 

 

 

Title:

Consultant

 

 

 

 

 

Address:

352 Cabot St.

 

 

 

 

 

 

 

Beverly, MA 01915

 

 

 

 

 

 

 

 

 

 

20

--------------------------------------------------------------------------------


 

MIMEON, INC.

 

Voting Agreement
(Parachute Payments)

 

Stockholder Signature Page

 

By executing this page in the space provided, the undersigned hereby agrees (i)
that it is a “Investor” and a “Stockholder” as defined in the Voting Agreement
dated as of December 31, 2001, by and among Mimeon, Inc. and the other parties
named therein, (ii) that it is a party to the Voting Agreement for all purposes
and (iii) that it is bound by all terms and conditions of the Voting Agreement.

 

EXECUTED this 23 day of Jan., 2002.

 

 

 

Kevin Pojasek

 

 

(print name)

 

 

 

 

 

 

 

 

By:

/s/ Kevin Pojasek

 

 

 

 

 

Title:

 

 

 

 

 

 

Address:

26 Inman St. #3C

 

 

 

 

 

 

 

Cambridge, MA

 

 

 

 

 

 

 

02139

 

 

21

--------------------------------------------------------------------------------


 

MIMEON, INC.

 

Voting Agreement
(Parachute Payments)

 

Stockholder Signature Page

 

By executing this page in the space provided, the undersigned hereby agrees (i)
that it is a “Investor” and a “Stockholder” as defined in the Voting Agreement
dated as of December 31, 2001, by and among Mimeon, Inc. and the other parties
named therein, (ii) that it is a party to the Voting Agreement for all purposes
and (iii) that it is bound by all terms and conditions of the Voting Agreement.

 

EXECUTED this           day of                  , 2002.

 

 

 

Yiwei Oi

 

 

(print name)

 

 

 

 

 

 

 

 

By:

/s/ Yiwei Oi

 

 

 

 

 

Title:

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

22

--------------------------------------------------------------------------------


 

MIMEON, INC.

 

Voting Agreement
(Parachute Payments)

 

Stockholder Signature Page

 

By executing this page in the space provided, the undersigned hereby agrees (i)
that it is a “Investor” and a “Stockholder” as defined in the Voting Agreement
dated as of December 31, 2001, by and among Mimeon, Inc. and the other parties
named therein, (ii) that it is a party to the Voting Agreement for all purposes
and (iii) that it is bound by all terms and conditions of the Voting Agreement.

 

EXECUTED this Wednesday of JAN 30, 2002.

 

 

 

Rahul Raman

 

 

(print name)

 

 

 

 

 

 

 

 

By:

Rahul Raman

 

 

 

 

 

Title:

 

 

 

 

 

 

Address:

101 Western Avenue, #43

 

 

 

 

 

 

 

Cambridge, MA 02139

 

 

 

 

 

 

 

 

 

 

23

--------------------------------------------------------------------------------


 

MIMEON, INC.

 

Voting Agreement
(Parachute Payments)

 

Stockholder Signature Page

 

By executing this page in the space provided, the undersigned hereby agrees (i)
that it is a “Investor” and a “Stockholder” as defined in the Voting Agreement
dated as of December 31, 2001, by and among Mimeon, Inc. and the other parties
named therein, (ii) that it is a party to the Voting Agreement for all purposes
and (iii) that it is bound by all terms and conditions of the Voting Agreement.

 

EXECUTED this 1st day of February, 2002.

 

 

 

Peter Schell

 

 

(print name)

 

 

 

 

 

 

 

 

By:

/s/ Peter Schell

 

 

 

 

 

Title:

 

 

 

 

 

 

Address:

750 Tremont St. #8

 

 

 

 

 

 

 

Boston, MA 02118

 

 

 

 

 

 

 

 

 

 

24

--------------------------------------------------------------------------------


 

MIMEON, INC.

 

Voting Agreement
(Parachute Payments)

 

Stockholder Signature Page

 

By executing this page in the space provided, the undersigned hereby agrees (i)
that it is a “Investor” and a “Stockholder” as defined in the Voting Agreement
dated as of December 31, 2001, by and among Mimeon, Inc. and the other parties
named therein, (ii) that it is a party to the Voting Agreement for all purposes
and (iii) that it is bound by all terms and conditions of the Voting Agreement.

 

EXECUTED this 16th day of February, 2002.

 

 

Peter H. Seeberger

 

 

(print name)

 

 

 

 

 

 

 

 

By:

/s/ Peter H. Seeberger

 

 

 

 

 

Title:

Firmenich Assistant Professor

 

 

 

 

 

Address:

100 Memorial Drive #2-19A

 

 

 

 

 

 

 

Cambridge, MA 02142

 

 

 

 

 

 

 

 

 

 

25

--------------------------------------------------------------------------------


 

MIMEON, INC.

 

Voting Agreement
(Parachute Payments)

 

Stockholder Signature Page

 

By executing this page in the space provided, the undersigned hereby agrees (i)
that it is a “Investor” and a “Stockholder” as defined in the Voting Agreement
dated as of December 31, 2001, by and among Mimeon, Inc. and the other parties
named therein, (ii) that it is a party to the Voting Agreement for all purposes
and (iii) that it is bound by all terms and conditions of the Voting Agreement.

 

EXECUTED this 11 day of Feb, 2002.

 

 

 

Zachary Shriver

 

 

(print name)

 

 

 

 

 

 

 

 

By:

/s/ Zachary Shriver

 

 

 

 

 

Title:

 

 

 

 

 

 

Address:

26 Inman St. Apt. 3C

 

 

 

 

 

 

 

Cambridge, MA 02139

 

 

 

 

 

 

 

 

 

 

26

--------------------------------------------------------------------------------


 

MIMEON, INC.

 

Voting Agreement
(Parachute Payments)

 

Stockholder Signature Page

 

By executing this page in the space provided, the undersigned hereby agrees (i)
that it is a “Investor” and a “Stockholder” as defined in the Voting Agreement
dated as of December 31, 2001, by and among Mimeon, Inc. and the other parties
named therein, (ii) that it is a party to the Voting Agreement for all purposes
and (iii) that it is bound by all terms and conditions of the Voting Agreement.

 

EXECUTED this 10 day of FEB, 2002.

 

 

 

Mallikarjun Sundaram

 

 

(print name)

 

 

 

 

 

 

 

 

By:

/s/ Mallikarjun Sundaram

 

 

 

 

 

Title:

Post-doctoral fellow

 

 

 

 

 

Address:

16-560, MIT,

 

 

 

 

 

 

 

77 Massachusetts Avenue

 

 

 

 

 

 

 

Cambridge, MA 02139

 

 

27

--------------------------------------------------------------------------------


 

Schedule 1

 

Names and Addresses of Founders

 

Ram Sasisekharan
Massachusetts Institute of Technology
Room 16-561
77 Massachusetts Avenue
Cambridge, MA 02139

 

Robert S. Langer, Jr.
Massachusetts Institute of Technology
Building E-25, Room 342
77 Massachusetts Avenue
Cambridge, MA 02139

 

Ganesh Venkataraman
c/o Mimeon, Inc.
1000 Winter Street
Suite 3350
Waltham, MA 02154

 

28

--------------------------------------------------------------------------------


 

Schedule 2

 

Names and Addresses of Investors

 

Polaris Venture Partners III, L.P.
1000 Winter Street
Suite 3350
Waltham, MA 02154
Attn: Christoph H. Westphal
Fax:  (781) 290-0880

 

Polaris Venture Partners Founders’ Fund III, L.P.
1000 Winter Street
Suite 3350
Waltham, MA 02154
Attn: Christoph H. Westphal
Fax:  (781) 290-0880

 

Polaris Venture Partners Entrepreneurs’ Fund III, L.P.
1000 Winter Street
Suite 3350
Waltham, MA 02154
Attn: Christoph H. Westphal
Fax:  (781) 290-0880

 

Robert M. Metcalfe
1000 Winter Street
Suite 3350
Waltham, MA 02154
Fax:  (781) 290-0880

 

Massachusetts Institute of Technology
Technology Licensing Office
5 Cambridge Center, Kendall Square
NE-25-230
Cambridge, MA 02142
Attention: Lori Pressman

 

MIT HOLDERS [PLEASE ADVISE]
(each at the address indicated on their respective Stockholder Signature Page)

 

29

--------------------------------------------------------------------------------


 

Exhibit A to Voting Agreement

 

MIMEON, INC.

 

Voting Agreement
(Parachute Payments)

 

Additional Investor Signature Page

 

By executing this page in the space provided, the undersigned hereby agrees (i)
that it is an “Investor” and a “Stockholder” as defined in the Voting Agreement
dated as of December 31, 2001 by and among Mimeon, Inc. and the other parties
named therein, (ii) that it is a party to the Voting Agreement for all purposes
and (iii) that it is bound by all terms and conditions of the Voting Agreement.

 

EXECUTED this      day of             , 2002.

 

 

 

 

 

 

(print name)

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

30

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FIRST AMENDMENT TO SERIES A CONVERTIBLE PREFERRED STOCK AND
WARRANT PURCHASE AGREEMENT

 

This First Amendment to Series A Convertible Preferred Stock and Warrant
Purchase Agreement dated as of December 31, 2001 (this “Amendment”), is made by
and among (i) Mimeon, Inc., a Delaware corporation (the “Company”); (ii)
Massachusetts Institute of Technology, a Massachusetts not-for-profit
corporation (“MIT”); and (iii) the persons and entities listed on Schedule 1
(collectively, the “Original Purchasers”).

 

WHEREAS, on August 16, 2001, the Company and the Original Purchasers entered
into a Series A Convertible Preferred Stock and Warrant Purchase Agreement (the
“Original Agreement”), pursuant to which the Company granted the Original
Purchasers the right to participate in certain future equity offerings by the
Company;

 

WHEREAS, on or about the date of this Amendment, the Company and MIT are
entering into an Exclusive Patent License Agreement (the “MIT License
Agreement”), pursuant to which MIT will grant certain intellectual property
rights to the Company and the Company will issue shares of Company stock to MIT;
and

 

WHEREAS, MIT desires the right to participate in certain future equity offerings
by the Company and it is a condition precedent to MIT’s obligations under the
MIT License Agreement that MIT enter into this Amendment;

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and for other good and valuable consideration, the parties hereby agree
as follows:

 

1.         Participation Rights.

 

(a)       Section 7.1 of the Original Agreement is hereby amended by deleting
Section 7.1(b) in its entirety and inserting the following in its place:

 

(b)       “Purchaser”. For the purposes of this Section 7 only, the term
“Purchaser” shall include (i) the general partners, officers, or other
affiliates of a Purchaser, and (ii) after the date of the Funding Threshold (as
defined in the MIT License Agreement), MIT. The term “Purchaser” shall not
include any person other than MIT that receives Common Stock from the Company
pursuant to the terms of the MIT License Agreement unless a Purchaser
subsequently transfers Common Stock to such person. Each Purchaser may apportion
its pro rata share among its general partners, officers, and other affiliates in
such proportions as it deems appropriate.

 

(b)       Section 7.2 of the Original Agreement is hereby amended by deleting
the second sentence in its entirety and inserting the following in its place:

 

Such Purchaser’s pro rata share shall equal a fraction of the New Securities
being issued, the numerator of which is the sum of the number of shares of
Common Stock then held by such Purchaser plus the number of shares of Common
Stock issuable upon conversion of the preferred stock of the Company then held
by such Purchaser, and the denominator

 

--------------------------------------------------------------------------------


 

of which is the total number of shares of Common Stock then outstanding plus the
number of shares of Common Stock issuable upon (i) conversion of then
outstanding preferred stock and other convertible securities of the Company and
(ii) exercise of then outstanding options, rights or warrants.

 

2.         MIT Bound. MIT hereby agrees to be bound by the provisions of the
Original Agreement (as amended hereby and as it may be amended hereafter in
accordance with its terms) to the extent (and only to the extent) such
provisions relate to Section 7 thereof.

 

3.         Ratification. The Original Agreement, as amended hereby, is hereby
ratified and confirmed in all respects and shall continue in full force and
effect. The Original Agreement shall, together with this Amendment, be read and
construed as a single agreement.

 

4.         Governing Law. This Amendment shall be governed by, and construed and
enforced in accordance with, the laws of The Commonwealth of Massachusetts
without regard to its principles of conflicts of laws.

 

5.         Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this First Amendment to Series A
Convertible Preferred Stock and Warrant Purchase Agreement as an instrument
under seal as of the date first written above.

 

 

 

MIMEON, INC.

 

 

 

 

 

By:

/s/ Ganesh Venkataraman

 

 

Ganesh Venkataraman

 

 

President

 

 

 

 

 

 

 

POLARIS VENTURE PARTNERS III, L.P.

 

 

 

 

By:

POLARIS VENTURE MANAGEMENT

 

 

CO. III, L.L.C., its General Partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ William E. Bilodeau

 

 

 

William E. Bilodeau

 

 

 

Attorney-in-fact

 

 

 

 

 

POLARIS VENTURE PARTNERS FOUNDERS’

 

FUND III, L.P.

 

 

 

 

By:

POLARIS VENTURE MANAGEMENT

 

 

CO. III, L.L.C., its General Partner

 

 

 

 

 

 

 

 

By:

/s/ William E. Bilodeau

 

 

 

William E. Bilodeau

 

 

 

Attorney-in-fact

 

 

 

 

POLARIS VENTURE PARTNERS

 

ENTREPRENEURS’ FUND III, L.P.

 

 

 

 

By:

POLARIS VENTURE MANAGEMENT

 

 

CO. III, L.L.C., its General Partner

 

 

 

 

 

 

 

 

By:

/s/ William E. Bilodeau

 

 

 

William E. Bilodeau

 

 

 

Attorney-in-fact

 

 

 

 

 

 

 

/s/ Robert M. Metcalfe

 

Robert M. Metcalfe

 

3

--------------------------------------------------------------------------------


 

 

MASSACHUSETTS INSTITUTE OF
TECHNOLOGY

 

 

 

 

 

By:

 /s/ Lita L. Nelsen

 

Name:

Lita L. Nelsen, Director

 

Title:

Technology Licensing Office

 

4

--------------------------------------------------------------------------------


 

Schedule 1

 

Names and Addresses of Original Purchasers

 

Name and Address

 

Polaris Venture Partners III, L.P.
1000 Winter Street
Suite 3350
Waltham, MA 02154
Attn: Christoph H. Westphal
Fax: (781) 290-0880

 

Polaris Venture Partners Founders’ Fund III, L.P.
1000 Winter Street
Suite 3350
Waltham, MA 02154
Attn: Christoph H. Westphal
Fax: (781) 290-0880

 

Polaris Venture Partners Entrepreneurs’ Fund III, L.P.
1000 Winter Street
Suite 3350
Waltham, MA 02154
Attn: Christoph H. Westphal
Fax: (781) 290-0880

 

Robert M. Metcalfe
Polaris Venture Partners
1000 Winter Street
Suite 3350
Waltham, MA 02154
Fax: (781) 290-0880

 

5

--------------------------------------------------------------------------------


 

FIRST AMENDMENT TO THE NOVEMBER 1, 2002 LICENSE

 

This First Amendment, effective as of the date set forth above the signatures of
the parties below, pertains to the Amended and Restated Exclusive Patent License
Agreement, effective on November 1, 2002, by and between the Massachusetts
Institute of Technology (“M.I.T.”) and Momenta Pharmaceuticals, Inc.
(“COMPANY”).

 

WHEREAS, M.I.T. is the owner of certain new intellectual property closely
related to the PATENT RIGHTS of the Amended and Restated Exclusive Patent
License Agreement and desires to have this technology developed and
commercialized to benefit the public; and

 

WHEREAS, COMPANY desires to add this new technology to the PATENT RIGHTS and
M.I.T. is willing to grant a license thereunder.

 

NOW, THEREFORE, M.I.T. and COMPANY hereby agree to modify the Amended and
Restated Exclusive Patent License Agreement as follows:

 

1.             The following definitions shall be added to Section 1:

 

“FIELD ENZYMES” shall mean all fields of use, except for use of the enzymes
described in the PATENT RIGHTS ENZYMES as human therapeutics in pharmaceutical
compositions and except for FIELD SEQUENCING MACHINES.

 

“FIELD RESEARCH REAGENTS” shall mean the making, using and/or selling of enzymes
and/or heparinases as reagents for research use by not-for-profit entities.

 

“PATENT RIGHTS ENZYMES” shall mean the PATENT RIGHTS listed in APPENDIX H.

 

2.             The definition of PATENT RIGHTS under Section 1.20 shall be
modified to read:

 

“PATENT RIGHTS” shall mean:

 

(a)           the United States and international patents listed on APPENDICES A
THROUGH E, AND H;

 

(b)           the United States and international patent applications and/or
provisional applications listed on APPENDICES A THROUGH E, AND H; and the
resulting patents;

 

(c)           any patent applications resulting from the provisional
applications listed on APPENDICES A THROUGH E, AND H; and any divisionals,
continuations, continuation-in-part applications, and continued prosecution
applications (and their relevant international equivalents) of the patent
applications listed on APPENDICES A THROUGH E, AND H; and of such patent
applications that result from the provisional applications listed on, APPENDICES
A THROUGH E, AND H to the extent the claims are directed to subject matter
specifically described in the patent applications listed on APPENDICES A THROUGH
E, AND H, and the resulting patents;

 

(d)           any patents resulting from reissues, reexaminations, or extensions
(and their relevant international equivalents) of the patents described in (a),
(b), and (c) above; and

 

(e)           international (non-United States) patent applications and
provisional applications filed after the ORIGINAL EFFECTIVE DATE and the
relevant international equivalents to divisionals, continuations,
continuation-in-part applications and continued prosecution applications of the
patent applications to the extent the claims are directed to subject matter
specifically described in the patents or patent applications referred to in (a),
(b), (c), and (d) above, and the resulting patents.

 

3.             M.I.T. hereby grants to COMPANY and its AFFILIATES for the TERM,
a worldwide, royalty-bearing license to develop, make, have made, use, sell,
offer to sell, lease, and import LICENSED PRODUCTS and to develop and

 

--------------------------------------------------------------------------------


 

perform LICENSED PROCESSES (which the parties acknowledge, may result in the
identification of DISCOVERED PRODUCTS) under M.I.T.’s rights in the PATENT
RIGHTS ENZYMES for FIELD ENZYMES.

 

4.             The last sentence of Section 2.1 shall be modified to read:

 

Upon COMPANY’s exercise of such right, the Appendix of this Agreement that
describes the PATENT RIGHTS that dominate the IMPROVEMENT shall be deemed to
have been amended to add the invention disclosure (and any related patent
applications) covering such IMPROVEMENT, and such IMPROVEMENT and any resulting
patent applications and patents shall thereafter be included in PATENT RIGHTS
for all purposes of this Agreement, without any additional fee, other than the
[**]Dollar fee referred to in the previous sentence, and M.I.T. shall provide
COMPANY with an updated APPENDIX C, D OR H for its records.

 

5.             Section 2.2 shall be modified to read:

 

2.2  EXCLUSIVITY. In order to establish an exclusive period for COMPANY and its
AFFILIATES, M.I.T. agrees that it shall not grant any other license for

 

(a)           PATENTS RIGHTS HEPARIN in FIELD ALL BUT MACHINES, (b) PATENT
RIGHTS HEPARINASE in FIELD MANUFACTURING, and (c) PATENT RIGHTS ENZYMES in FIELD
ENZYMES, but specifically excluding FIELD RESEARCH REAGENTS, in each case to
develop, make, have made, use, sell, offer to sell, lease and import LICENSED
PRODUCTS or to develop and perform LICENSED PROCESSES during the TERM.

 

6.             Section 4.1(c) shall be modified to read:

 

(a)           RUNNING ROYALTIES DUE ON NET SALES BY COMPANY AND AFFILIATES.
COMPANY shall pay to M.I.T. a running royalty of:

 

(i)            [**] percent ([**]%) of NET SALES by COMPANY and AFFILIATES of
LICENSED PRODUCTS or LICENSED PROCESSES which do not fall under any of the
PATENT RIGHTS for M.I.T. CASES [**]; and

 

(ii)           [**] percent ([**]%) of NET SALES by COMPANY and AFFILIATES of
LICENSED PRODUCTS or LICENSED PROCESSES which fall under any of the PATENT
RIGHTS for M.I.T. CASES [**];

 

Running royalties shall be payable for each REPORTING PERIOD and shall be due to
M.I.T. within sixty (60) days after the end of each REPORTING PERIOD.

 

7.             Section 4.1(d) shall be modified to read:

 

(a)           RUNNING ROYALTIES DUE ON NET SALES BY SUBLICENSEES. COMPANY shall
pay to M.I.T. a running royalty of:

 

(i)            If the LICENSED PRODUCT or LICENSED PROCESS does NOT fall under
any of the PATENT RIGHTS for M.I.T. CASES [**]; the lesser of:

 

(a)           [**] percent ([**]%) of NET SALES by SUBLICENSEES;

 

or

 

(b)           [**] percent ([**]%) of the royalty received by COMPANY from
SUBLICENSEES for NET SALES made by SUBLICENSEES;

 

AND

 

(ii)           If the LICENSED PRODUCT or LICENSED PROCESS falls under any of
the PATENT RIGHTS for M.I.T. CASES [**], the lesser of:

 

(a)           [**] percent ([**]%) of NET SALES by SUBLICENSEES;

 

or

 

2

--------------------------------------------------------------------------------


 

(b)           [**] percent ([**]%) of the royalty received by COMPANY from
SUBLICENSEES for NET SALES made by SUBLICENSEES

 

Running royalties shall be payable for each REPORTING PERIOD and shall be due to
M.I.T. within sixty (60) days after the end of each REPORTING PERIOD.

 

8.             The patent rights of the following M.I.T. Case Nos. shall be
added to the PATENT RIGHTS ENZYMES and the PATENT RIGHTS, as defined by their
inclusion in the attached APPENDIX H:

 

M.I.T. CASE NO. [**]

Entitled: [**]

 

M.I.T. CASE NO. [**]

Entitled: [**]

 

M.I.T. CASE NO. [**]

Entitled: [**]

 

9.             In consideration of the addition of the PATENT RIGHTS ENZYMES and
the license granted in the FIELD ENZYMES hereunder

 

(a)           COMPANY shall pay M.I.T. a Patent Addition Fee of [**] dollars
($[**]) for each M.I.T. Case added for a total of [**] dollars ($[**]), which
shall be due within thirty (30) days of the Effective Date of this First
Amendment; and

 

(b)           COMPANY shall be responsible for payment of all fees and costs
relating to the filing, prosecution and maintenance of the patent rights of
M.I.T. Case Nos. [**], whether such fees and costs were incurred [**] the
Effective Date of this First Amendment; provided, however, that should M.I.T.
license the PATENT RIGHTS ENZYMES to one or more third parties, M.I.T. shall
promptly notify COMPANY in writing and any fees and costs associated with PATENT
RIGHTS ENZYMES shall be allocated in a fair and equitable manner between COMPANY
and any subsequent licensees of the PATENT RIGHTS ENZYMES on a go-forward basis.

 

10.           Section 7.2(a) shall be modified to read:

 

COMPANY RIGHT TO PROSECUTE PATENT RIGHTS IN EXCLUSIVE FIELDS. So long as COMPANY
remains the exclusive licensee of PATENT RIGHTS HEPARIN in FIELD ALL BUT
MACHINES, COMPANY, to the extent permitted by law, shall have the right, under
its own control and at its own expense, to prosecute any third party
infringement of PATENT RIGHTS HEPARIN in FIELD ALL BUT MACHINES, subject to
Sections 7.4 and 7.5. In addition, so long as COMPANY remains the exclusive
licensee of PATENT RIGHTS HEPARINASE in FIELD MANUFACTURING, COMPANY, to the
extent permitted by law, shall have the right, under its own control and at its
own expense, to prosecute any third party infringement of PATENT RIGHTS
HEPARINASE in FIELD MANUFACTURING, subject to Sections 7.4 and 7.5. Lastly, so
long as COMPANY remains the exclusive licensee of PATENT RIGHTS ENZYMES in FIELD
ENZYMES excluding FIELD RESEARCH REAGENTS, COMPANY, to the extent permitted by
law, shall have the right, under its own control and at its own expense, to
prosecute any third party infringement of PATENT RIGHTS ENZYMES in FIELD ENZYMES
excluding FIELD RESEARCH REAGENTS, subject to Sections 7.4 and 7.5. If required
by law, M.I.T. shall permit any action under this Section to be brought in its
name, including being joined as a party-plaintiff, provided that COMPANY shall
hold M.I.T. harmless from, and indemnify M.I.T. against, any costs, expenses, or
liability that M.I.T. incurs in connection with such action. Prior to commencing
any such action, COMPANY shall consult with M.I.T. and shall consider the views
of M.I.T. regarding the advisability of the proposed action and its effect on
the public interest. COMPANY shall not enter into any settlement, consent
judgment, or other voluntary final disposition of any infringement action under
this Section without the prior written consent of M.I.T.

 

11.           Section 7.2(b) shall be modified to read:

 

M.I.T. RIGHT TO PROSECUTE PATENT RIGHTS IN EXCLUSIVE FIELDS. In the event that
COMPANY is unsuccessful in persuading the alleged infringer of PATENT RIGHTS
HEPARIN in FIELD ALL BUT

 

3

--------------------------------------------------------------------------------


 

MACHINES, PATENT RIGHTS HEPARINASE in FIELD MANUFACTURING or PATENT RIGHTS
ENZYMES in FIELD ENZYMES excluding FIELD RESEARCH REAGENTS to desist or fails to
have initiated an infringement action within a reasonable time after COMPANY
first becomes aware of the basis for such action, M.I.T. shall have the right,
to prosecute such infringement under its sole control and at its sole expense,
and any recovery obtained shall belong to M.I.T. If required by law, COMPANY
hereby agrees that M.I.T. may include COMPANY as a party-plaintiff in any such
suit, without expense to COMPANY. Prior to commencing any such action, M.I.T.
shall consult with COMPANY and shall consider the views of COMPANY regarding the
advisability of the proposed action. Further, M.I.T. shall not enter into any
settlement, consent judgment, or other voluntary final disposition of any
infringement action under this Section without first consulting with and
considering the views of COMPANY. Notwithstanding the forgoing, any action taken
under this Section shall be at the sole discretion of M.I.T.

 

12.           Section 7.2(c) shall be modified to read:

 

M.I.T. RIGHT TO PROSECUTE PATENT RIGHTS IN NON-EXCLUSIVE FIELDS. M.I.T. shall
have the right, but shall not be obligated, to prosecute at its sole control and
sole expense all infringements of PATENT RIGHTS other than PATENT RIGHTS HEPARIN
in FIELD ALL BUT MACHINES, PATENT RIGHTS HEPARINASE in FIELD MANUFACTURING or
PATENT RIGHTS ENZYMES in FIELD ENZYMES excluding FIELD RESEARCH REAGENTS, and
M.I.T. shall keep any recovery or damages derived there from, whether
compensatory for past infringement or punitive. If required by law, COMPANY
hereby agrees that M.I.T. may include COMPANY as a party plaintiff in any such
suit, without expense to COMPANY. Prior to commencing any such action, M.I.T.
shall consult with COMPANY and shall consider the views of COMPANY regarding the
advisability of the proposed action. Further, M.I.T. shall not enter into any
settlement, consent judgment, or other voluntary final disposition of any
infringement action under this Section without first consulting with and
considering the views of COMPANY. Lastly, in the event that COMPANY approaches
M.I.T. and requests that M.I.T. commence the prosecution of an infringement of
any of the PATENT RIGHTS HEPARIN in FIELD ALL BUT MACHINES, the PATENT RIGHTS
HEPARINASE in FIELD MANUFACTURING and the PATENT RIGHTS ENZYMES in FIELD ENZYMES
excluding FIELD RESEARCH REAGENTS, M.I.T. agrees to give due consideration to
the views of the COMPANY. Notwithstanding the forgoing, any action taken under
this Section shall be at the sole discretion of M.I.T.

 

13.           Section 7.7 shall be modified to read:

 

RIGHT TO SUBLICENSE. So long as COMPANY remains the exclusive licensee of the
PATENT RIGHTS HEPARIN in FIELD ALL BUT MACHINES, PATENT RIGHTS HEPARINASE in
FIELD MANUFACTURING or PATENT RIGHTS ENZYMES in FIELD ENZYMES excluding FIELD
RESEARCH REAGENTS, COMPANY shall have the sole right to sublicense to any
alleged infringer for future use of PATENT RIGHTS HEPARIN in FIELD ALL BUT
MACHINES, PATENT RIGHTS HEPARINASE in FIELD MANUFACTURING or PATENT RIGHTS
ENZYMES in FIELD ENZYMES excluding FIELD RESEARCH REAGENTS, as the case may be,
in accordance with the terms and conditions of this Agreement relating to
sublicenses. Any upfront fees as part of such sublicense shall [**]; other
revenues to COMPANY pursuant to such sublicense shall be treated as set forth in
Article 4.

 

All other terms and conditions of the License Agreement shall remain unchanged.

 

THE EFFECTIVE DATE OF THIS AMENDMENT IS NOVEMBER 15, 2002.

 

Agreed to for:

 

MASSACHUSETTS INSTITUTE OF
TECHNOLOGY

MOMENTA PHARMACEUTICALS, INC.

 

 

By:

/s/ LITA NELSEN

 

By:

/s/ SUSAN K. WHORISKEY

 

 

 

Name: Lita L. Nelson

Name: Susan K. Whoriskey, Ph. D.

 

 

Title:

Director, Technology Licensing

Title:

Vice President, Licensing &

 

Office

 

Business Development

 

 

Date: December 20, 2002

Date:

 

 

 

4

--------------------------------------------------------------------------------


 

APPENDIX H

 

PATENT RIGHTS ENZYMES

 

M.I.T. CASE NO. [**]

Entitled: [**]

 

United States of America [**]

Entitled: [**]

 

M.I.T. CASE NO. [**]

Entitled: [**]

[**]

 

M.I.T. CASE NO. [**]

Entitled: [**]

[**]

 

5

--------------------------------------------------------------------------------


 

Momenta Pharmaceuticals, Inc.

43 Moulton Street

Cambridge, Massachusetts 02138

 

September 12, 2003

 

Ms. Lita L. Nelsen, Director

Technology Licensing Office

Five Cambridge Center

Cambridge, Massachusetts 02142

 

Re:  Amended and Restated Exclusive Patent License

 

Dear Ms. Nelsen:

 

Reference is made to the Amended and Restated Exclusive Patent License between
the Massachusetts Institute of Technology and Momenta Pharmaceuticals, Inc.
dated November 1, 2002 as amended on November 15, 2002 (the “Agreement”).
Capitalized terms used herein and not otherwise defined shall have the meanings
given such terms in the Agreement.

 

As we have discussed, Momenta is engaged in negotiations that may lead to the
sublicense of the PATENT RIGHTS to a CORPORATE PARTNER and/or SUBLICENSEE for
the purpose of developing and commercializing an enoxaparin product (the
“PRODUCT”). In connection with such negotiations, Momenta desires certain
modifications of the Agreement. As M.I.T. is amenable to such modifications,
M.I.T. and Momenta agree as follows:

 

1.             In the event that (a) M.I.T. converts the exclusive rights
granted to COMPANY in Section 2.2 of the Agreement into non-exclusive rights in
accordance with Section 3.1 of the Agreement or (b) there is a termination of
the Agreement under Section 12.2 or 12.3 of the Agreement, notwithstanding any
such conversion or termination, M.I.T. agrees to honor the exclusive nature of
the sublicense granted by COMPANY to its CORPORATE PARTNER and/or SUBLICENSEE in
connection with the development and commercialization of the PRODUCT so long as
(x) the CORPORATE PARTNER and/or SUBLICENSEE is in compliance with its agreement
with COMPANY pertaining to the PRODUCT and (y) in the event of a termination of
the Agreement, the CORPORATE PARTNER and/or SUBLICENSEE agrees, in a writing
delivered to M.I.T., to fulfill COMPANY’s financial and non-financial
commitments to M.I.T. with respect to the development and commercialization of
the PRODUCT.

 

For purposes of clarity, the financial commitments to M.I.T. shall include (a)
the obligation to pay to M.I.T. [**] percent ([**]%) of all of what would have
been CORPORATE PARTNER INCOME and SUBLICENSE INCOME to COMPANY and that would
otherwise have been due M.I.T. by COMPANY and (b) the obligation to pay to
M.I.T. royalties on NET SALES of LICENSED PRODUCTS that would have otherwise
have been due M.I.T., treating for such purpose the sales made by the CORPORATE
PARTNER and/or SUBLICENSEE as direct sales by COMPANY (i.e., the provisions of
Section 4.1(c) of the Agreement shall be applied as opposed to the provisions of
Section 4.1(d) of the Agreement). Lastly, the CORPORATE PARTNER and/or
SUBLICENSEE shall assume COMPANY’s reimbursement obligations to M.I.T. with
respect to patent costs.

 

For purposes of clarity, examples of non-financial commitments that would
pertain to the development and commercialization of the PRODUCT include those
relating to place of manufacture, method of payment, reporting and record
keeping, requirements relating to prosecution of infringers, indemnification and
insurance, and non-use of name.

 

2.             With respect to Section 2.4 of the Agreement, in the event that
such provision applies to the PRODUCT, if so requested by COMPANY, M.I.T. agrees
to use good faith efforts to assist COMPANY and its CORPORATE PARTNER and/or
SUBLICENSEE in applying for and attempting to obtain a waiver from the United
States government from the requirement that the PRODUCT be substantially
manufactured in the United States.

 

3.             M.I.T. agrees that COMPANY’s CORPORATE PARTNER and/or SUBLICENSEE
in connection with the development and commercialization of the PRODUCT shall be
a third party beneficiary of the rights granted in this letter agreement to
COMPANY.

 

6

--------------------------------------------------------------------------------


 

If the foregoing is in conformity with your understanding of our agreement,
please indicate your consent by countersigning the three copies of this letter
and by returning two to me.

 

 

 

Very truly yours,

 

 

 

 

 

/s/ SUSAN K. WHORISKEY

 

 

 

 

 

 

Susan K. Whoriskey

 

 

 

 

 

Vice President, Licensing and

 

 

 

 

 

Business Development

 

 

 

Massachusetts Institute of Technology

 

 

 

By:

/s/ Lita Nelsen

 

 

Lita L. Nelsen, Director

 

 

7

--------------------------------------------------------------------------------


 

Momenta Pharmaceuticals, Inc.

43 Moulton Street

Cambridge, Massachusetts 02138

 

October 22, 2003

 

Ms. Lita L. Nelsen, Director

Technology Licensing Office

Five Cambridge Center

Cambridge, Massachusetts 02142

 

Re:  Amended and Restated Exclusive Patent License

 

Dear Ms. Nelsen:

 

Reference is made to the Amended and Restated Exclusive Patent License between
the Massachusetts Institute of Technology and Momenta Pharmaceuticals, Inc.
dated November 1, 2002 as amended on November 15, 2002 and by letter agreement
dated September 12, 2003 (the “Agreement”). Capitalized terms used herein and
not otherwise defined shall have the meanings given such terms in the Agreement.

 

As you are aware, Momenta is engaged in negotiations that may lead to the
sublicense of the PATENT RIGHTS to a CORPORATE PARTNER and/or SUBLICENSEE for
the purpose of developing and commercializing an enoxaparin product (the
“PRODUCT”). The purpose of this letter is to document our understanding of
COMPANY’s obligations under Section 8.2 of the Agreement with respect to the
foregoing sublicense of the PATENT RIGHTS to Biochemie West Indies, N.V. and
Geneva Pharmaceuticals, Inc. (the “Sandoz Parties”).

 

WITH RESPECT TO THE FOREGOING SUBLICENSE TO THE SANDOZ PARTIES, AS REQUIRED BY
THE AGREEMENT, COMPANY WILL BE OBLIGATED TO CARRY THE INSURANCE REQUIRED BY
SECTION 8.2 OF THE AGREEMENT.

 

COMPANY REPRESENTS THAT, UNDER THE TERMS OF ITS AGREEMENT WITH THE SANDOZ
PARTIES, THE SANDOZ PARTIES WILL PROVIDE CERTAIN INDEMNIFICATIONS TO COMPANY
WITH RESPECT TO CLAIMS AND DEMANDS RELATED TO THE PRODUCT THAT ARE BROUGHT BY A
THIRD PARTY AGAINST M.I.T. COMPANY FURTHER REPRESENTS THAT, WITH RESPECT TO
THESE INDEMNIFICATION OBLIGATIONS TO COMPANY, THE SANDOZ PARTIES WILL BE
SELF-INSURED.

 

COMPANY REPRESENTS THAT, UNDER THE TERMS OF THE AGREEMENT WITH THE SANDOZ
PARTIES, THE OBLIGATIONS OF BIOCHEMIE WEST INDIES, N.V. WILL BE GUARANTEED BY
GENEVA PHARMACEUTICALS, INC. AND/OR SANDOZ GMBH.

 

COMPANY UNDERSTANDS THAT THE FACT THAT THE SANDOZ PARTIES WILL SELF-INSURE WITH
RESPECT TO THEIR INDEMNIFICATION OBLIGATIONS TO COMPANY IS ACCEPTABLE TO M.I.T.

 

If the foregoing is in conformity with your understanding, please indicate your
consent by countersigning the three copies of this letter and by returning two
to me. COMPANY and MIT agree that this letter will replace their letter dated
October 15, 2003.

 

 

 

Very truly yours,

 

 

 

 

 

/s/ Susan K. Whoriskey

 

 

 

 

 

 

Susan K. Whoriskey

 

 

Vice President, Licensing and

 

 

Business Development

 

 

 

Massachusetts Institute of Technology

 

 

 

By:

/s/ Lita Nelsen

 

 

Lita L. Nelsen, Director

 

 

8

--------------------------------------------------------------------------------


 

SECOND AMENDMENT TO THE NOVEMBER 1, 2002 LICENSE

 

This Second Amendment, effective as of the date set forth above the signatures
of the parties below, pertains to the Amended and Restated Exclusive Patent
License Agreement, effective November 1, 2002, by and between the Massachusetts
Institute of Technology (“M.I.T.”) and Momenta Pharmaceuticals, Inc.
(“COMPANY”), as subsequently amended by a First Amendment dated November 15,
2002 and letter agreements dated September 12, 2003 and October 22, 2003 (the
“AGREEMENT”). Capitalized terms used herein and not otherwise defined shall have
the meanings given such terms in the AGREEMENT.

 

WHEREAS, COMPANY has entered into an agreement with a CORPORATE PARTNER and/or
SUBLICENSEE which provides for a sublicense of the PATENT RIGHTS for the purpose
of developing and commercializing a generic form of enoxaparin for which the
filing of an ANDA is anticipated; and

 

WHEREAS, M.I.T. is willing to treat the actual filing of such ANDA as evidence
of diligence under Section 3.1(h) of the AGREEMENT.

 

NOW, THEREFORE, M.I.T. and COMPANY hereby agree to modify the AGREEMENT as
follows:

 

1.             Section 3.1(h) shall be modified to read:

 

“(h) COMPANY shall file, or cause its AFFILIATES, CORPORATE PARTNERS or
SUBLICENSEES to file, either an IND or an ANDA for a LICENSED PRODUCT,
DISCOVERED PRODUCT or a LICENSED PROCESS by December 31, 2004.”

 

2.             M.I.T. and COMPANY specifically acknowledge that they are not at
this time considering any modifications of Section 3.1(i) of the AGREEMENT.
Accordingly, the modification to Section 3.1(h) of the AGREEMENT shall have no
implications, one way or the other, for Section 3.1(i) of the AGREEMENT.

 

3.             All other terms and conditions of the License Agreement shall
remain unchanged.

 

THE EFFECTIVE DATE OF THIS AMENDMENT IS NOVEMBER 19, 2003.

 

Agreed to for: 

 

MASSACHUSETTS INSTITUTE OF
TECHNOLOGY

MOMENTA PHARMACEUTICALS, INC.

 

 

 

By:

/s/ LITA NELSEN

 

By:

/s/ SUSAN K. WHORISKEY

 

 

 

Name: Lita L. Nelson

Name: Susan K. Whoriskey, Ph. D.

 

 

Title:

 Director, Technology Licensing

Title:

 Vice President, Licensing &

 

 Office

 

 Business Development

 

 

 

 

Date: December 20, 2002

Date:

 

 

 

9

--------------------------------------------------------------------------------


 

THIRD AMENDMENT TO THE NOVEMBER 1, 2002 LICENSE

 

This Third Amendment, effective as of the date set forth above the signatures of
the parties below, pertains to the Amended and Restated Exclusive Patent License
Agreement, effective November 1, 2002, by and between the Massachusetts
Institute of Technology (“M.I.T.”) and Momenta Pharmaceuticals, Inc.
(“COMPANY”), as subsequently amended by a First Amendment dated November 15,
2002, letter agreements dated September 12, 2003 and October 22, 2003, and a
Second Amendment dated November 19, 2003 (the “AGREEMENT”). Capitalized terms
used herein and not otherwise defined shall have the meanings given such terms
in the AGREEMENT.

 

WHEREAS, COMPANY has progressed certain of its low molecular weight heparin
product development and commercialization programs to the point where it
anticipates the filing of an ANDA or IND; and

 

WHEREAS, COMPANY has raised the capital required by the AGREEMENT and is
devoting, and plans to continue to devote, considerable resources to such
product development and commercialization programs;

 

NOW, THEREFORE, M.I.T. and COMPANY hereby agree to modify the AGREEMENT as
follows:

 

1.             Section 3.1 shall be modified to eliminate clauses (g), (h) and
(i). COMPANY shall continue to be bound by the requirements of clauses (a), (b),
(c), (d), (e), (f), (j) and (k) of Section 3.1.

 

2.             All other terms and conditions of the License Agreement shall
remain unchanged.

 

The EFFECTIVE DATE of this Amendment is April 2, 2004.

 

Agreed to for: 

 

MASSACHUSETTS INSTITUTE OF
TECHNOLOGY

MOMENTA PHARMACEUTICALS, INC.

 

 

By

/s/ Rita Nelson

 

By

/s/ Susan K. Whoriskey, Ph.D.

Name

Rita Nelson

 

Name

Susan K. Whoriskey

Title

Director—Technology
Licensing Office

 

Title

Vice President—Licensing &
Business Development

Date:

April 5, 2004

 

Date:

April 5, 2004

 

10

--------------------------------------------------------------------------------